 



 [ex10-8_001.jpg]

 



 

AMENDED AND RESTATED Credit Agreement

 

BETWEEN

 

RAYCOM MEDIA, INC.

 

– and –

 

FRANKLY INC.

 

– and –

 

FRANKLY CO

 

– and –

 

FRANKLY MEDIA LLC

 

MAY 7, 2018

 

 

 

 

Article 1 INTERPRETATION 2     1.1   Definitions 2 1.2   Certain Rules of
Interpretation 25 1.3   Governing Law 26 1.4   Amendment and Restatement 26
1.5   Entire Agreement 28 1.6   Business Day 28 1.7   Conflicts 28
1.8   Guaranteed Amounts 28 1.9   Accounting Changes 28 1.10   Schedules and
Exhibits 29     Article 2 CREDIT FACILITy 29     2.1   Facility 29 2.2   Purpose
32 2.3   Drawdowns—Notices and Limitations 32 2.4   Lender’s Records 33
2.5   Current Contractual Arrangements 33     Article 3 CALCULATION OF INTEREST,
FEES AND EXPENSES 34     3.1   Calculation and Payment of Interest 34
3.2   Expenses 35 3.3   General Provisions Regarding Interest 35 3.4   Maximum
Return 36     Article 4 REDUCTION OF COMMITMENT AND REPAYMENT 36    
4.1   Optional Repayment of Loans under the Facility 36 4.2   Repayment of
Facility 37 4.3   Other Mandatory Repayments 37 4.4   Payments—General 38
4.5   Subordination of Term B Facility to Term A Facility 38     Article 5
INDEMNITIES 41     5.1   General Indemnity 41 5.2   Environmental Indemnity 42
5.3   Taxes 42     Article 6 CONDITIONS PRECEDENT 44     6.1   Conditions
Precedent to the Initial Drawdown 44 6.2   Conditions Precedent to all Loans 47
6.3   Waiver of a Condition Precedent 48     Article 7 SECURITY DOCUMENTS 48    
7.1   Security Documents 48 7.2   Registration of Security Documents 50
7.3   Dealing with Security Documents 50 7.4   Permitted Liens 50

 



  -i- 

 



 

Article 8 REPRESENTATIONS AND WARRANTIES 51     8.1   Representations and
Warranties 51 8.2   Repetition of Representations and Warranties 57
8.3   Survival of Representations and Warranties 57     Article 9 COVENANTS 58  
  9.1   Positive Covenants 58 9.2   Financial Covenants 64 9.3   Negative
Covenants 64     Article 10 EVENTS OF DEFAULT 66     10.1   Events of Default 66
10.2   Acceleration and Remedies 69 10.3   Application of Proceeds of
Realization 70 10.4   Waivers 70 10.5   Non-Merger 70 10.6   Lender May Perform
Covenants 70 10.7   Grant of Licence 70     Article 11 71 Between the Lenders 71
    11.1   Decision-Making 71 11.2   Amendments 71 11.3   Enforcement 72
11.4   Independent Reliance 73 11.5   Sharing 73     Article 12 General 74    
12.1   Time of Essence 74 12.2   Notices 74 12.3   Severability 75
12.4   Submission to Jurisdiction 75 12.5   Amendment and Waiver 75
12.6   Further Assurances 76 12.7   Assignment 76 12.8   Enurement 76
12.9   Counterparts and Electronic Delivery 76 12.10   Conduct of Parties 76
12.11   Remedies Cumulative 77 12.12   Survival 77 12.13   Telephone
Instructions 77 12.14   Judgment Currency 77 12.15   No Contra Proferentem 77
12.16   Consent to Disclosure of Information 77

 



  -ii- 

 





 

Credit Agreement

 

THIS AGREEMENT is dated as of May 7, 2018

 

BETWEEN:

 

RAYCOM MEDIA, INC., as Lender, including as Initial Lender

 

- and -

 

FRANKLY INC., as Borrower

 

- and -

 

FRANKLY CO. and FRANKLY MEDIA LLC, as Guarantors

 

CONTEXT

 

A.The Initial Lender and Borrower are parties to a Credit Agreement dated as of
August 31, 2016 (if and as heretofore amended, the “Original Credit Agreement”)
whereunder (i) US$14.5 million was advanced to the Borrower under Section 2.1.1
of the Original Credit Agreement, (ii) an additional US$1.0 million was advanced
to the Borrower under Section 2.1.3 of the Original Credit Agreement (the “2018
Advance”), and (iii) such advances remain outstanding on the date hereof (the
aggregate of such advances, together with interest capitalized thereon from
January 1, 2018 to the Closing Date, and any other amounts owed by the Obligors
to the Initial Lender as of the Closing Date, is herein, collectively, called
the “Existing Indebtedness”).

 

B.Each of the Guarantors has guaranteed payment of the Existing Indebtedness to
the Initial Lender and has provided security to the Initial Lender under and in
accordance with the terms of the Original Credit Agreement.

 

C.The Initial Lender has agreed to provide additional funding to the Borrower in
the principal amount of US$7.5 million (which sum includes the 2018 Advance),
and for such purposes, the Initial Lender and Borrower have agreed to amend and
restate the Original Credit Agreement in accordance with the terms of this
Agreement.

 

D.Each of the Guarantors has consented and agreed to the amendment and
restatement of the Original Credit Agreement in accordance with the provisions
of this Agreement, which shall completely amend and restate the Original Credit
Agreement in all respects.

 

E.Each of the Guarantors has agreed, along with the Borrower, that its
respective guarantee and any security granted by it in connection with the
Original Credit Agreement shall remain in full force and effect as security for
the Outstanding Obligations.

 

F.The Initial Lender may assign a portion of the Term A Loan Commitments and of
the Outstanding Obligations comprising a portion of the Term A Loans to one or
more Persons as additional Lenders.

 

G.The Borrower and the Guarantors have agreed to execute and deliver to the
Initial Lender and any other Lenders all such additional Loan Documents to which
they are a party and to comply with the terms set out in this Agreement.

 



   

 - 2 - 



 

THEREFORE, the Parties agree as follows:

 

Article 1
INTERPRETATION

 

1.1Definitions

 

In this Agreement, in addition to terms defined elsewhere in this Agreement, the
following terms have the following meanings:

 

1.1.1“2018 Advance” is defined in the Recitals hereto.

 

1.1.2“Accounting Changes” means (i) changes in accounting principles of IFRS as
issued by the International Accounting Standards Board (or successor thereto or
any agency with similar functions); or (ii) (x) changes in the application of
such accounting principles adopted; or (y) the adoption of different accounting
principles and standards by the Borrower and in each case concurred in by the
Borrower’s independent chartered accountants and the Required Lenders.

 

1.1.3“Acquisition” means any transaction, or any series of related transactions,
by which any Person, directly or indirectly, by means of a takeover bid, tender
offer, amalgamation, merger, purchase of Property or otherwise:

 

1.1.3.1acquires any business, line of business or business unit of any other
Person;

 

1.1.3.2acquires all or substantially all of the Property of any other Person;

 

1.1.3.3acquires, or acquires Control of, Equity Securities of any other Person
representing more than 50% of the ordinary voting power for the election of
directors or other governing position, if the business affairs of that Person
are managed by a board of directors or other governing body;

 

1.1.3.4acquires, or acquires Control of, more than 50% of the ownership or
economic interest in any other Person; or

 

1.1.3.5acquires Control of any other Person.

 

1.1.4“Adjusted EBITDA” means, for any period, the Net Income of a Person on a
consolidated basis for that period, plus:

 

1.1.4.1without duplication, but only to the extent any of those amounts were
deducted in determining the Net Income for that period:

 

1.1.4.1.1the Interest Expense of that Person for that period;

 

1.1.4.1.2the Income Tax Expense of that Person for that period;

 

1.1.4.1.3the Depreciation Expense of that Person for that period;

 

1.1.4.1.4the actual amortization expenses of that Person for that period;

 



   

 - 3 - 



 

1.1.4.1.5extraordinary and non-recurring losses of that Person for that period;
and

 

1.1.4.1.6any non-cash equity-based compensation; less

 

1.1.4.2without duplication, but only to the extent any of those amounts were
added in determining Net Income for that period, extraordinary and non-recurring
gains of that Person for that period.

 

1.1.5“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

1.1.6“Agreement” means this amended and restated credit agreement between the
Borrower and the Initial Lender, including all Schedules and Exhibits, as it may
be confirmed, amended, extended, supplemented or restated by written agreement
between the Parties from time to time.

 

1.1.7“Anti-Money Laundering Legislation” means the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) and other Applicable Laws
relating to anti-money laundering, anti-terrorist financing, government
sanctions and “know your client” matters, whether in Canada or elsewhere,
together with any guidelines or orders under those laws.

 

1.1.8“Applicable Law” means, at any time, and whether or not having the force of
law:

 

1.1.8.1any domestic or foreign statute, law (including common and civil law),
treaty, code, ordinance, rule, regulation, restriction or by-law;

 

1.1.8.2any judgment, order, writ, injunction, decision, ruling, decree or award
issued or made by any Governmental Authority;

 

1.1.8.3any regulatory policy, practice, guideline or directive of any
Governmental Authority; or

 

1.1.8.4any other Authorization,

 

in each case binding on or affecting the Person referred to in the context in
which the term is used or binding on or affecting the Property of that Person.

 

1.1.9“Applicable Period” is defined in Section 1.1.35.

 

1.1.10“Arm’s Length” means arm’s length as that term is interpreted in
connection with its use in the Income Tax Act.

 

1.1.11“Asset Disposition” means, at any time, the direct or indirect sale,
transfer, assignment, conveyance, lease or other disposition of any Property by
any Person.

 

1.1.12“Assignment and Assumption” means an assignment and assumption agreement
entered into by a Lender, as assignor, and any Person, as assignee, pursuant to
the terms and provisions of this Agreement, a copy of which has been given to
the Initial Lender, substantially in the form of Exhibit A.

 



   

 - 4 - 



 

1.1.13“Authorization” means any authorization, order, permit, approval, grant,
licence, qualification, consent, exemption, waiver, right, franchise, privilege,
certificate, judgment, writ, injunction, award, determination, direction,
decree, by-law, rule or regulation of any Governmental Authority having
jurisdiction over any Person, whether or not having the force of law.

 

1.1.14“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978.

 

1.1.15“Borrower” means Frankly Inc., a corporation continued under the laws of
British Columbia, and its successors and permitted assigns.

 

1.1.16“Borrowing” means a borrowing hereunder consisting of Loans made to or for
the benefit of the Borrower by any Lender hereunder.

 

1.1.17“Borrower’s Obligations” means, at any time, all of the indebtedness,
liabilities and obligations, absolute or contingent, direct or indirect, matured
or not matured, liquidated or unliquidated, of the Borrower to the Initial
Lender and any other Lender arising under the Facility or created by reason of
or relating to this Agreement (and for greater certainty, including under the
Original Credit Agreement) or any other Loan Document, including all Loans and
any unpaid interest on them, all fees due under this Agreement and all
reasonable costs and expenses of the Lenders, and any other sums payable by the
Borrower to the Lenders, under the Loan Documents.

 

1.1.18“Business Day” means any day excluding a Saturday, Sunday or other day on
which commercial banking institutions are generally closed in Toronto, Ontario
or New York, New York and, when determined in connection with notices and
determinations in respect of LIBOR or any Term A Loan or payment of any Term A
Loan, that is also a day on which dealings in Dollar deposits are carried on in
the London interbank market.

 

1.1.19“Capital Expenditure” means any expense classified and accounted for as a
capital expenditure pursuant to IFRS.

 

1.1.20“Capital Lease” means any lease of Property by a Person as lessee that is
required by IFRS to be classified and accounted for as a capital lease on the
balance sheet of that Person.

 

1.1.21“Capital Lease Obligations” means, for any Person, as of the date of
determination, the obligations of that Person to pay rent and other amounts
under a Capital Lease.

 

1.1.22“Class” (a) when used with respect to any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular class of Loans or
Commitments hereunder, (b) when used with respect to Commitments, refers to
whether such Commitments are Term A Loan Commitments or Term B Loan Commitments,
and (c) when used with respect to a Loan or a Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term A Loans or Term B Loans,
in each case, under this Agreement.

 

1.1.23“Closing Date” means the date upon which this Amended and Restated Credit
Agreement becomes operative and enforceable against the Lender and Borrower,
namely May 7, 2018 or any other date agreed to in writing by the Lender and the
Borrower.

 



   

 - 5 - 



 

1.1.24“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

1.1.25“Collateral” means all of the property, assets and undertaking (whether
real or personal, tangible or intangible, moveable or immoveable, rights or
privileges), now owned or hereafter acquired, of any Obligor subject to any Lien
granted by any of the Security Documents.

 

1.1.26“Commitment(s)” means, at any time, the commitment(s) of the Lender(s) to
make Loans available under (i) the Term A Facility in the maximum principal
amount of US$7,500,000 (the “Term A Loan Commitment”)(inclusive of the 2018
Advance), and (ii) the Term B Facility in the maximum principal amount of
US$14,500,000 (the “Term B Loan Commitment”)(which is fully advanced as of the
Closing Date), in each case, as that amount may be reduced, adjusted or amended
at any time under and in accordance with the terms of this Agreement.

 

1.1.27“Commitment Percentage” means, as to a Lender, the percentage equivalent
of such Lender’s Term A Loan Commitment or Term B Loan Commitment divided by the
aggregate of all Term A Loan Commitments or Term B Loan Commitments, as
applicable; provided that after the Term A Loans or Term B Loans have been
funded, the Commitment Percentages shall be determined for the Term A Loans and
Term B Loans by reference to the outstanding principal balance thereof as of any
date of determination rather than the Commitments therefor; provided, further,
following acceleration of the Loans and with respect to either Class of Term A
Loans or Term B Loans, such term shall mean, as to the Lender, the percentage
equivalent of the principal amount of the Loans in such Class (or all together,
as the context permits or requires) held by such Lender, divided by the
aggregate principal amount of the Loans held by all the Lenders in such Class
(or all together, as the context permits or requires).

 

1.1.28“Communication” means any notice, demand, request, consent, approval or
other communication which is required or permitted by this Agreement to be given
or made by a Party.

 

1.1.29“Compliance Certificate” means a compliance certificate substantially in
the form attached to this Agreement as Exhibit 9.1.1.4, to be executed by a
Responsible Officer of the Borrower and delivered to the Initial Lender as set
out in Section 9.1.1.4.

 

1.1.30“Consolidated Basis” means, in relation to any Financial Statements or
financial results of the Borrower (or any determination derived from them), the
Financial Statements and financial results of the Borrower and the other
Obligors, prepared and calculated on a consolidated basis all in accordance with
IFRS.

 

1.1.31“Constating Documents” means:

 

1.1.31.1for a corporation, unlimited liability company, limited liability
company or other body corporate, its articles of incorporation, amalgamation,
arrangement or continuance or similar organizational documents, by-laws and any
unanimous shareholder agreement or other shareholder agreement;

 



   

 - 6 - 



 

1.1.31.2for a partnership, limited liability partnership or limited partnership,
its partnership declaration, partnership agreement or similar related
organizational documents;

 

1.1.31.3for a trust, the declaration, indenture or agreement under which it is
created and its affairs are governed, or similar related organizational
documents; or

 

1.1.31.4for any other entity or relationship of entities, the documents and
agreements by which they are created and organized.

 

1.1.32“Control” means the power to direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise, and “Controlled” has a corresponding
meaning.

 

1.1.33“Criminal Code” means the Criminal Code, R.S.C. 1985, c. C-46.

 

1.1.34“Current Year Excess Cash Flow Amount” means, with respect to any Fiscal
Year, commencing the Fiscal Year ending December 31, 2017, and as of any date of
determination during the period (the “Applicable Period”) commencing with the
date of receipt by the Initial Lender of the consolidated financial statements
required by Section 9.1.1.1 for the Fiscal Year ending December 31, 2017, the
amount of Excess Cash Flow (which shall not be less than zero) for such Fiscal
Year as determined by the Borrower in good faith and supported by calculations
of such Excess Cash Flow amount in form and substance satisfactory to the
Required Lenders. For avoidance of doubt, the Current Year Excess Cash Flow
Amount shall be zero on any date that is not part of the Applicable Period and
all references to the definition of Excess Cash Flow to “Fiscal Year” shall be
deemed to refer to the Applicable Period.

 

1.1.35“Debt” means, at any time, without duplication, and on a Consolidated
Basis, the obligations of any Person that are considered as debt in accordance
with IFRS, including:

 

1.1.35.1all indebtedness of that Person for money borrowed by or otherwise
advanced to it for which the principal bears interest, including bankers’
acceptances, letters of credit or letters of guarantee and all indemnity and
reimbursement obligations under them;

 

1.1.35.2all indebtedness of that Person for the deferred purchase price of
Property or services;

 

1.1.35.3all indebtedness of that Person created or arising under any conditional
sale or other title retention agreement with respect to Property acquired by
that Person, including indebtedness under agreements that limit the rights and
remedies of the seller or lender if default occurs to repossession or sale of
that Property;

 

1.1.35.4all interest or other obligations of that Person that are capitalized;

 



   

 - 7 - 



 

1.1.35.5all Capital Lease Obligations of that Person;

 

1.1.35.6the aggregate amount at which any Equity Securities of that Person that
are redeemable or retractable at the option of the holder may be redeemed or
retracted for cash or other payment, provided that all conditions precedent for
the redemption or retraction have been satisfied;

 

1.1.35.7all other obligations of that Person upon which interest charges are
customarily paid by that Person;

 

1.1.35.8all obligations arising from any right of recourse against that Person
relating to any sale of accounts receivable to a Person that is not a Related
Party, including in any securitization transaction;

 

1.1.35.9all obligations of that Person under any Guarantee; and

 

1.1.35.10all Debt of any other Person secured by (or for which a holder of that
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on Property, including accounts and contract rights, owned by the first Person,
whether or not that Person has assumed or become liable for the payment of the
obligation, provided that the amount of that Debt will be deemed to be the
lesser of the unpaid amount of that Debt or the fair market value of that
Property.

 

1.1.36“Default” means any event or condition that with the passage of any time
specified, the giving of any notice or the satisfaction of any condition
subsequent would constitute an Event of Default.

 

1.1.37“Depreciation Expense” means, for any period, depreciation, amortization,
depletion and other similar reductions to income of a Person for that period not
involving any outlay of cash, all determined in accordance with IFRS.

 

1.1.38“Distribution” means any payment by a Person:

 

1.1.38.1of any dividends or other distributions in cash on any of its Equity
Securities;

 

1.1.38.2on account of, or for the purpose of setting apart any Property for, the
purchase, redemption, retirement or other acquisition of any of the Equity
Securities of that Person or any of its Subsidiaries or any warrants, options or
rights to acquire any of those Equity Securities, or the making by that Person
of any other distribution in cash relating to any of those Equity Securities;

 

1.1.38.3of any principal of, or interest or premium on or of, any Debt of that
Person to a shareholder of that Person or to any other Person not at Arm’s
Length to that Person or shareholder;

 

1.1.38.4of any:

 

1.1.38.4.1management, consulting or similar fee or any bonus payment or
comparable payment;

 

1.1.38.4.2gift or other gratuity; or

 



   

 - 8 - 



 

1.1.38.4.3amounts for services rendered, Property leased or acquired, or for any
other reason,

 

in each case, to any Related Party or to any Person not at Arm’s Length to that
Person; or

 

1.1.38.5the setting aside of any cash or other Property to make any of the
payments referred to above.

 

1.1.39“Dollars”, “dollars”, “US$” and “$” each mean lawful money of the United
States of America.

 

1.1.40“Drawdown Date” means the Business Day specified as the date on which the
Borrower is requesting that a Loan occur or on which it will occur pursuant to
this Agreement.

 

1.1.41“Enforcement Action” is defined in Section 4.5.4.

 

1.1.42“Environmental Activity” means any past, present or future activity, event
or circumstance in respect of any Hazardous Materials, including their storage,
use, holding, collection, purchase, accumulation, assessment, generation,
manufacture, construction, processing, treatment, stabilization, disposition,
handling or transportation, or their Release, escape, leaching, dispersal or
migration into or movement through the Natural Environment.

 

1.1.43“Environmental Laws” means, at any time, all Applicable Laws relating to
Hazardous Materials, Environmental Activity and to the protection and regulation
of the Natural Environment, or to human health and safety as it relates to
Environmental Activity or the Natural Environment.

 

1.1.44“Environmental Liabilities” means all Losses of any kind suffered by or
against any Person or its business or Property, including or as a result of any
order, investigation or action by any Governmental Authority, arising from or
with respect to any one or more of the following:

 

1.1.44.1the Release, threat of Release or presence of any Hazardous Materials,
affecting any Property, whether or not originating or emanating from a Person’s
Property or any contiguous Real Property or immovable Property, including any
loss of value of any Property as a result of that Release, threat of Release or
presence of any Hazardous Materials;

 

1.1.44.2the Release of any Hazardous Materials owned by, or under the charge,
management or Control of, that Person, or any assign of that Person;

 

1.1.44.3liability incurred under any Environmental Laws for any costs incurred
by any Governmental Authority or any other Person, or for damages from injury
to, destruction of, or loss of natural resources in relation to, a Person’s
Property or related Property, including the reasonable costs of assessing that
injury, destruction or loss; and

 

1.1.44.4liability for personal injury or Property damage arising in connection
with breach of any Environmental Laws, including by reason of any civil law
offences or quasi-criminal offences or under any statutory or common law tort or
similar theory, including damages assessed for the maintenance of a public or
private nuisance or for the carrying on of a dangerous activity at, near, or
with respect to a Person’s Property or elsewhere.

 



   

 - 9 - 



 

1.1.45“Equity Incentive Plan” means the Borrower’s Stock Option and RSU Plan, as
it exists as of the date hereof.

 

1.1.46“Equity Securities” means, at any time, all shares or stock of, units of
interest in, or participations or rights in, any Person’s capital (or other
equivalents), whether voting or non-voting, including any interest in a
partnership, limited partnership or other similar Person and any beneficial
interest in a trust, and all rights, warrants, debt securities, options or other
rights exchangeable for or convertible into any of the equity securities and
related interests listed above.

 

1.1.47“Event of Default” is defined in Section 10.1.

 

1.1.48“Excess Cash Flow” means Adjusted EBITDA less Interest Expense paid in
cash for any Fiscal Year, aggregate tax expenses of the Borrower to the extent
paid in cash during such Fiscal Year, Capital Expenditures to the extent paid in
cash during such Fiscal Year, the aggregate of all scheduled payments of
principal on Debt (including mandatory prepayments of Loans) made in cash by the
Borrower during such Fiscal Year, but only to the extent that such payments or
repayments by their terms cannot be reborrowed or redrawn.

 

1.1.49“Excluded Tax” means, with respect to any Lender: (a) Taxes measured by
net income (including branch profit Taxes), franchise Taxes and branch profits
Taxes imposed in lieu of net income Taxes, in each case (i) imposed on such
Lender as a result of being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) Taxes that are directly attributable
to the failure by such Lender to deliver the documentation required to be
delivered pursuant to this Agreement; and (c) any United States federal
withholding Taxes imposed under FATCA.

 

1.1.50“Expenses” shall be determined in accordance with IFRS, and means, for the
relevant period under consideration, the sum total of the Obligors’ expenses for
such period, calculated and presented in a form and manner historically
consistent with developed practice between the Obligors and the Initial Lender
since Loan inception; provided that (i) for greater certainty, for the purposes
of calculating Operating Profit for any period, Obligor expenses for such period
may not exclude capitalized software costs properly allocated to such period in
accordance with prior practice in calculating Adjusted EBITDA, and (ii) the
Obligors hereby further agree that the aggregate severance payouts paid by the
Obligors to officers or employees of the Obligors during the period between
March 1, 2018 and August 31, 2018 shall not exceed US$450,000.

 

1.1.51“Facility” means, collectively, the Term A Facility and the Term B
Facility, which, in the case of the Term B Facility, has, as of the date hereof,
been fully drawn by the Borrower under the provisions of the Original Credit
Agreement and remains outstanding hereunder.

 



   

 - 10 - 



 

1.1.52“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with),
current or future United States Treasury Regulations promulgated thereunder and
published guidance with respect thereto, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any applicable intergovernmental agreements,
treaties, regulations, and any official interpretations thereof.

 

1.1.53“Final Availability Date” means, with respect to the Term A Facility, the
earlier of (i) September 30, 2018, (ii) the Maturity Date, (iii) the occurrence
of a Default or Event of Default hereunder, and (iv) the date on which the
Required Term A Lenders advise the Borrower in writing that no further Loans
will be extended to the Borrower by it under the Term A Facility; it being
agreed that no further Borrowings are available under the Term B Facility.

 

1.1.54“Financial Statements” means a balance sheet, statement of income and
retained earnings, statement of cash flow and any other statements required by
IFRS, together with all schedules and notes to them.

 

1.1.55“Fiscal Quarter” means, relating to any Person, the fiscal quarter of that
Person.

 

1.1.56“Fiscal Year” means, relating to any Person, the fiscal year of that
Person.

 

1.1.57“Governmental Authority” means:

 

1.1.57.1any federal, provincial, state, local, municipal, regional, territorial,
aboriginal, or other government, governmental or public department, branch,
ministry, or court, domestic or foreign, including any district, agency,
commission, board, arbitration panel or authority and any subdivision of any of
them exercising or entitled to exercise any administrative, executive, judicial,
ministerial, prerogative, legislative, regulatory, or taxing authority or power
of any nature; and

 

1.1.57.2any quasi-governmental or private body exercising any regulatory,
expropriation or taxing authority under or for the account of any of them, and
any subdivision of any of them.

 

1.1.58“Guarantee” means any absolute or contingent liability of any Person under
any guarantee, agreement, endorsement (other than for collection or deposit in
the ordinary course of business), discount with recourse or other obligation to
pay, purchase, repurchase or otherwise be or become liable or obligated upon any
Debt of any other Person, and including any absolute or contingent obligations
to:

 

1.1.58.1advance or supply funds for the payment or purchase of any Debt of any
other Person;

 

1.1.58.2purchase, sell or lease (as lessee or lessor) any Property, services,
materials or supplies primarily for the purpose of enabling any other Person to
pay its Debt or to assure the holder of it against loss relating to payment of
that Debt; or

 



   

 - 11 - 



 

1.1.58.3indemnify or hold harmless any other Person from or against any losses,
liabilities or damages, in circumstances intended to enable that other Person to
incur or pay any of its Debt or to comply with any agreement relating to it or
otherwise to assure or protect creditors against loss relating to that Debt.

 

1.1.59“Guaranteed Obligations” means all indebtedness, liabilities and
obligations, absolute or contingent, direct or indirect, matured or not matured,
liquidated or unliquidated, of the Guarantors and each of them to the Initial
Lender and other Lenders under the Guarantee granted by each Guarantor to the
Initial Lender at any time.

 

1.1.60“Guarantors” means, collectively:

 

1.1.60.1Frankly Co. and Frankly Media LLC;

 

1.1.60.2each present or future Subsidiary of the Borrower; and

 

1.1.60.3each other Person who at any time grants a Guarantee of the Borrower’s
Obligations to the Lenders, in form and substance satisfactory to the Required
Lenders,

 

and “Guarantor” means any one of them.

 

1.1.61“Hazardous Materials” means any substance that when Released into the
Natural Environment creates a material risk of causing material harm or
degradation, immediately or at some future time, to the Natural Environment, or
any ascertainable risk to human health or safety, including any pollutant,
contaminant, waste, hazardous waste, dangerous goods (as defined by applicable
Environmental Laws), asbestos and polychlorinated biphenyls.

 

1.1.62“IFRS” means the International Financial Reporting Standards as issued by
the International Accounting Standards Board, provided that at any time
hereunder that the Borrower is required to report its financial statements under
United States Generally Accepted Accounting Principles (“US GAAP”), references
herein to IFRS will be deemed references US GAAP.

 

1.1.63“Income Tax Act” means the Income Tax Act, R.S.C. 1985, c. 1 (5th Supp.).

 

1.1.64“Income Tax Expense” means, with respect to any period, the aggregate of
all Taxes on the income or capital of a Person, determined in accordance with
IFRS, for that period.

 

1.1.65“Indemnified Party” is defined in Section 5.1.

 

1.1.66“Indemnified Tax” means (a) any Taxes (other than an Excluded Tax) imposed
on or with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document, and (b) Other Taxes (other than an Excluded
Tax).

 

1.1.67“Initial Lender” means Raycom Media Inc.

 

1.1.68“Insolvency Law” means the Bankruptcy and Insolvency Act, R.S.C. 1985, c.
B-3, the Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36, the
Winding-up and Restructuring Act, R.S.C. 1985, c. W-11, the Bankruptcy Code, and
any other laws relating to bankruptcy, insolvency, reorganization, compromise of
debts or similar laws of any jurisdiction affecting creditors’ rights generally.

 



   

 - 12 - 



 

1.1.69“Insurance” is defined in Section 9.1.16.1.

 

1.1.70“Intellectual Property” means trade-marks and trade-mark applications,
trade names, certification marks, patents and patent applications, copyrights,
domain names, industrial designs, trade secrets, know-how, formulae, processes,
inventions, technical expertise, research data and other similar property, all
associated registrations and applications for registration, and all associated
rights, including moral rights.

 

1.1.71“Intellectual Property Rights” is defined in Section 8.1.17.

 



  1.1.71A “Interest Coverage Ratio” means, as of any date of determination, the
ratio of (a) Adjusted EBITDA for the then applicable Reference Period to (b)
Interest Expense for the then applicable Reference Period.



 

1.1.72“Interest Expense” means, with respect to any Reference Period and on a
consolidated basis, the aggregate amount of interest and other financing charges
incurred by a Person, determined in accordance with, and characterized under,
IFRS as interest, during that period with respect to Debt (including, without
duplication, interest, capitalized interest, discount and financing fees, unused
commitment fees, commissions, discounts, costs related to factoring or
securitizing accounts receivable and other fees and charges payable with respect
to letters of credit and bankers’ acceptances, standby fees and the interest
component of Capital Lease Obligations and PMSI Obligations).

 

1.1.73“Interest Payment Date” means, the first Business Day of each month.

 

1.1.74“Investment” means:

 

1.1.74.1any direct or indirect purchase or other acquisition by any Investor of
Equity Securities, or a beneficial interest in them, of any other Person that
does not otherwise constitute an Acquisition, including any exchange of Equity
Securities for indebtedness;

 

1.1.74.2any direct or indirect loan, advance (other than Loans to employees for
moving and travel expenses, drawing accounts and similar expenditures in the
ordinary course of business) or capital contribution (by way of cash or
Property) by any Investor to any other Person, including all indebtedness and
accounts receivable owing to the Investor from that other Person that did not
arise from sales or services rendered to that other Person in the ordinary
course of the Investor’s business; or

 

1.1.74.3any direct or indirect purchase or other acquisition by any Investor of
bonds, notes, debentures or other debt securities of any other Person.

 

1.1.75“Investor” means any Person who makes an Investment.

 

1.1.76Not Used.

 



   

 - 13 - 



 

1.1.77“Judgment Conversion Date” is defined in Section 12.14.1.

 

1.1.78“Judgment Currency” is defined in Section 12.14.1.

 

1.1.79“Knowledge of the Obligors” means the knowledge that the Obligors or any
of them either have, or would have obtained, after having made or caused to be
made all reasonable inquiries necessary to obtain informed knowledge, including
inquiries of the records of any Obligor and the management employees of any
Obligor who are reasonably likely to have knowledge of the relevant matter.

 

1.1.80“Lender” means the Initial Lender and its successors and assigns, and any
other Person which becomes a Lender hereunder pursuant to an executed Assignment
and Assumption.

 

1.1.81“LIBOR” means, for each interest period, the higher of (a) 1.00% per
annum, and (b) the Libor (1 month) rate prevailing on the first (1st) day in
such interest period that appears in the “Market Data Center – London Interbank
Offered Rates” section of The Wall Street Journal website (WSJ.com), or if not
available thereon, that appears in another national publication or on another
appropriate website reasonably selected by the Required Term A Lenders; it being
agreed that the Libor (1 month) rate shall be treated and considered for all
purposes hereunder as a per annum rate of interest which shall vary from time to
time as changes to the Libor (1 month) rate appear in the “Market Data Center –
London Interbank Offered Rates” section of The Wall Street Journal website
(WSJ.com) or in such other national publication or on such other website, and no
regard shall be given to the customary 360 day convention normally applicable in
the calculation thereof. If no such offered rate exists, such rate will be the
rate of interest per annum, as reasonably determined by the Required Term A
Lenders, at which deposits of Dollars in immediately available funds are offered
at 11:00 A.M. (London, England time) two (2) Business Days prior to the first
(1st) day of such interest period by major financial institutions reasonably
satisfactory to the Required Term A Lenders in the London interbank market for a
one month period for the applicable principal amount on such date of
determination. If, for any applicable interest period, the Libor (1 month) rate
is less than 1.00%, then LIBOR shall be deemed 1.00%. For greater certainty, the
parties agree that, although the Libor (1 month) rate that appears in the
“Market Data Center – London Interbank Offered Rates” section of The Wall Street
Journal website (WSJ.com) or in such other publication or on such other website
may vary daily, for purposes of this Agreement, variations in the Libor (1
month) rate occurring in the applicable interest period after the rate has been
set for such interest period shall be disregarded, such that the Libor (1 month)
rate as so set shall apply for the entire interest period, with variations in
the Libor (1 month) rate only being recognized and given effect to on the 1st
day of each succeeding interest period.

 

1.1.82“Lien” means any Security Interest, lien (statutory, common law, equitable
or otherwise), privilege, charge, trust deemed to exist under any Applicable Law
or other encumbrance of any kind, or any other agreement or arrangement creating
in favour of any claimant or creditor a right relating to any particular
Property that is in priority to the right of any ordinary creditors relating to
that Property, and including the right of a lessor under a Capital Lease or
Operating Lease.

 

1.1.83“Loan Documents” means this Agreement, the Security Documents and any
other instruments and agreements entered into between the Initial Lender and any
Obligor relating to the Facility, and, in each case, as may be amended,
supplemented, restated, replaced or otherwise modified from time to time,
including Security Documents and any other instruments and agreements entered
into between any Obligor and any other Lender from time to time as security for
the Outstanding Obligations; provided that for greater certainty, all security
documents, instruments and agreements delivered by any Obligor in connection
with the Original Credit Agreement shall be deemed to be a Loan Document
hereunder.

 



   

 - 14 - 



 

1.1.84“Loans” means loans made under the Term A Facility or the Term B Facility
by any Lender to the Borrower, including the outstanding Term A Loans and the
Term B Loans, whether considered together or separately, as the context requires
or permits.

 

1.1.85“Losses” means all claims, suits, actions, debts, damages, costs, losses,
liabilities, penalties, obligations, judgments, charges, expenses and
disbursements, including all reasonable legal fees and disbursements on a
solicitor and its own client basis.

 

1.1.86“Material Adverse Change” means any event, development or circumstance
that has had, or could reasonably be expected to have, a Material Adverse
Effect.

 

1.1.87“Material Adverse Effect” means any fact, circumstance or event that could
result in a material adverse effect on:

 

1.1.87.1the business, financial condition, operations or Property of the
Obligors on a Consolidated Basis;

 

1.1.87.2the validity or enforceability of any Loan Document;

 

1.1.87.3the ability of any Obligor to perform its material obligations under the
Loan Documents; or

 

1.1.87.4the filing, registration, perfection or priority of any Security
Interests created by the Security Documents, other than as a result of Permitted
Liens that have priority under Applicable Law, against any Property of any
Obligor or the rights and remedies of the Lenders against that Property.

 

1.1.88“Material Permits” means those Authorizations the breach, non-performance
or cancellation of which, or the failure of which to renew, could reasonably be
expected to result in a Material Adverse Effect.

 

1.1.89“Maturity Date” means December 31, 2020, subject to any earlier date that
may result from any acceleration of the requirement to pay the Outstanding
Obligations under this Agreement.

 

1.1.90“Maximum Term A Loan Amount” is defined in Section 2.1.1.

 

1.1.91“Maximum Term B Loan Amount” is defined in Section 2.1.1.

 

1.1.92“Natural Environment” means the air, land, subsoil and water (including
surface water and ground water), or any combination or part of them.

 

1.1.93“Net Income” means, relating to any period, the net income or loss, as
applicable, of a Person for that period determined in accordance with IFRS and
after Income Tax Expenses but excluding extraordinary items, as shown on that
Person’s statement of operations for that period.

 



   

 - 15 - 



 

1.1.94“Non-U.S. Lender Party” means each Lender that is not a United States
person as defined in Section 7701(a)(30) of the Code.

 

1.1.95“Obligation Currency” is defined in Section 12.14.

 

1.1.96“Obligor Location” means, for each Obligor, its sole place of business or
chief executive office and, if different, its location as determined under the
location of debtor rules in section 7(3) of the Personal Property Security Act
(Ontario).

 

1.1.97“Obligors” means, collectively, the Borrower and the Guarantors, and
“Obligor” means any one of them.

 

1.1.98“Operating Lease” means any lease of Property by a Person as lessee that
is required by IFRS to be classified and accounted for as an operating lease.

 

1.1.99“Operating Lease Obligations” means, under any Operating Lease entered
into by any Obligor as lessee, the aggregate amount of the lease payments of the
lessee, including all rent and payments to be made by the lessee in connection
with the return of the leased Property, during the remaining term of the
Operating Lease, including any period for which the Operating Lease has been
extended.

 





  1.1.99A “Operating Profit” means, for the relevant period under consideration,
Revenues for such period less Expenses for such period.



 

1.1.100“Optional Repayment Date” is defined in Section 4.1.1.

 

1.1.101“Other Connection Taxes” means, with respect to any Lender, Taxes imposed
as a result of a present or former connection between such Lender and the
jurisdiction imposing such Tax, other than any such connection arising solely
from such Lender having executed, delivered, become a party to, performed its
obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced under
any Loan Document or sold or assigned an interest in any Loan or Loan Document.

 

1.1.102“Other Taxes” is defined in Section 5.3.3.

 

1.1.103“Outstanding Obligations” means, collectively, the Borrower’s
Obligations, the Guaranteed Obligations and all reasonable expenses and charges,
whether for legal expenses or otherwise, incurred by any Lender in collecting or
enforcing any of the Borrower’s Obligations or the Guaranteed Obligations, or in
realizing on or protecting or preserving any security held for those
obligations, including the Security Documents.

 

1.1.104“Paid in Full” or “Payment in Full”, with respect to Senior Debt, means
the payment in full in cash or immediately available funds of all Senior Debt.

 

1.1.105“Parties” means, collectively, the Borrower, the Guarantors and the
Initial Lender and any other Lender hereunder from time to time, and their
respective successors and permitted assigns, and “Party” means any one of them.

 



   

 - 16 - 



 

1.1.106“Pension Plan” means any pension plan, fund or other similar program,
other than a government sponsored plan, that covers employees of an Obligor who
are employed in Canada and either:

 

1.1.106.1is subject to any statutory funding requirement that, if not satisfied,
results in a Lien or other statutory requirement permitting any Governmental
Authority to accelerate the obligation of that Obligor to fund all or a
substantial portion of the unfunded, accrued benefit liabilities of that plan;
or

 

1.1.106.2is, or is intended to be, a “registered pension plan”, as that term is
defined in the Income Tax Act.

 

1.1.107“Permitted Acquisition” means an Acquisition by an Obligor (i) under
which the aggregate consideration is less than $500,000 and the aggregate
consideration for Acquisitions by all of the Obligors in the Fiscal Year of the
Borrower in which the Acquisition takes place is less than $500,000, and (ii)
which has been approved by the Required Lenders; provided that at the time of
and immediately after completing the Acquisition no Default or Event of Default
will have occurred and be continuing or could reasonably be expected to result
from it.

 

1.1.108“Permitted Debt” means any of the following types of Debt:

 

1.1.108.1the Outstanding Obligations;

 

1.1.108.2any Debt listed on Schedule 1.1.108.2 and any renewals, extensions and
modifications that do not increase the principal amount of that Debt or
otherwise make the terms of it more burdensome;

 

1.1.108.3any PMSI Obligations, provided that the aggregate amount of all PMSI
Obligations outstanding at any time does not exceed $2,000,000;

 

1.1.108.4any other unsecured Debt of the Obligors or any of them not exceeding
at any time $200,000 in aggregate principal amount outstanding;

 

1.1.108.5secured credit facilities from an arm’s length financial institution in
a principal amount of not more than $5,000,000 on terms and conditions
satisfactory to the Required Lenders, acting reasonably; and

 

1.1.108.6Secured Debt that is subordinated to the Outstanding Obligations on
terms satisfactory to the Required Lender, at their discretion.

 

1.1.109“Permitted Disposition” means:

 

1.1.109.1the sale of Inventory by any Obligor in the ordinary course of
business;

 

1.1.109.2the sale or other disposition of any Property other than Inventory by
any Obligor in the ordinary course of business, provided that the aggregate
value of Property so sold or disposed of by all of the Obligors in any Fiscal
Year of the Borrower, valued in each case at its purchase price or exchange
value (in the case of Property exchanges) does not exceed $350,000; provided
that at the time of and immediately after making a sale or other disposition
referred to in this Section, no Default or Event of Default will have occurred
and be continuing or could reasonably be expected to result from it.





 



   

 - 17 - 



 

1.1.110“Permitted Distribution” means:

 

1.1.110.1any dividends declared by any Obligor under its Equity Securities that
are payable solely in additional Equity Securities, other than any Equity
Securities constituting Debt;

 

1.1.110.2Distributions by any Obligor to its shareholders, provided that the
aggregate amount of those Distributions made by all of the Obligors in any
Fiscal Year of the Borrower does not exceed (i) $0 if the Borrower’s Total
Leverage Ratio is equal to or more than 3.00:1.00; or (ii) $250,000, annually,
if the Borrower’s Total Leverage Ratio is less than 3.00:1.00 and

 

1.1.110.3Distributions under any one or more stock option plans, profit sharing
plans, employment agreements and other compensation plans for directors,
officers or employees of any Obligor, provided that the aggregate amount of the
payments made by all of the Obligors in any Fiscal Year of the Borrower under
all of those plans and agreements will not exceed amounts that are customary for
the Borrower’s past practice and in the ordinary course of business. provided
that at the time of and immediately after paying or making a dividend or
Distribution, no Default or Event of Default will have occurred and be
continuing or could reasonably be expected to result from it.





 

1.1.111“Permitted Fundamental Change” means:

 

1.1.111.1any amalgamation of a Wholly-Owned Subsidiary with the Obligor that
owns it, if that Obligor is the continuing or surviving corporation, or with or
into one or more other Wholly-Owned Subsidiaries of an Obligor if one of the
Wholly-Owned Subsidiaries will be the continuing or surviving corporation,
provided that:

 

1.1.111.1.1the amalgamated corporation confirms to the Lenders in writing, in
form and substance satisfactory to the Required Lenders, that the amalgamated
corporation is an Obligor under this Agreement and is liable for the Outstanding
Obligations;

 

1.1.111.1.2the amalgamated corporation immediately delivers to the Lenders a
certificate of a senior officer attaching the new Constating Documents and
incumbency information for that corporation; and

 

1.1.111.1.3the Lenders receive all Security Documents, legal opinions and other
acknowledgements or agreements from all applicable Persons as the Required
Lenders may reasonably require; or

 



   

 - 18 - 



 

1.1.111.2any sale, lease, transfer or other disposition by a Wholly-Owned
Subsidiary of any or all of its Property, upon voluntary liquidation or
otherwise, to the Obligor that owns it or any other Wholly-Owned Subsidiary of
an Obligor;





 

provided that at the time of and immediately after any such change, no Default
or Event of Default will have occurred and be continuing or could reasonably be
expected to result from it.

 

1.1.112“Permitted Investment” means:

 

1.1.112.1certificates of deposit, time deposits or overnight bank deposits that
mature in six months or less from the date of acquisition of them, with or
issued by any bank listed on Schedule I to the Bank Act (Canada);

 

1.1.112.2Investments by one Obligor in or to another Obligor, provided that if
the Investments are in the Equity Securities of an Obligor, the Lenders have a
Security Interest in those Equity Securities under a Security Document;

 

1.1.112.3at any time that no Default or Event of Default has occurred and is
continuing, Investments by an Obligor in any Obligor’s Wholly-Owned Subsidiary
which is not itself an Obligor, provided that the aggregate amount of those
Investments made by all of the Obligors in any Fiscal Year of the Borrower does
not exceed $500,000;

 

1.1.112.4Investments existing on the Closing Date in Equity Securities listed on
Schedule 1.1.112.4 or any Replacement Schedule;

 

1.1.112.5loans to officers of an Obligor, provided that the aggregate principal
amount of all of those loans outstanding at any time does not exceed $150,000;
and

 

1.1.112.6Investments approved by the Borrower’s shareholders for securities into
other companies for an Obligor under which at the time of and immediately after
completing the Acquisition, no Default or Event of Default will have occurred
and be continuing or could reasonably be expected to result from it; such
Investments not to exceed $5,000,000.

 

1.1.113“Permitted Liens” means, at any time, any of the following:

 

1.1.113.1any Lien for Taxes levied or imposed by a Governmental Authority
against an Obligor:

 

1.1.113.1.1that are not due or delinquent at that time; or

 

1.1.113.1.2the validity of which the Obligor is contesting in good faith at that
time and relating to which the Obligor has set aside a reserve sufficient to pay
those Taxes, or which at that time is not a material risk to the Property of the
Obligor, whether because no steps or proceedings to enforce that Lien have been
initiated at that time or because the value of the Property affected by the Lien
is not material to the Property of the Obligors collectively;

 



   

 - 19 - 



 

1.1.113.2any Lien for any judgment rendered, or order filed, against Property of
an Obligor which the Obligor is contesting in good faith at that time:

 

1.1.113.2.1relating to which the Obligor has set aside a reserve sufficient to
pay that judgment or order in accordance with IFRS; or

 

1.1.113.2.2that is not material, because the value of the Property affected by
the Lien is not material to the Property of the Obligors collectively;

 

1.1.113.3any Lien against an Obligor or Property of an Obligor imposed or
permitted by Applicable Law which:

 

1.1.113.3.1is inchoate and relates to obligations of an Obligor not yet due or
delinquent;

 

1.1.113.3.2in the case of any repairer’s or storer’s Lien that has been filed,
the aggregate amount of the obligations to which the Lien relates does not
exceed $250,000, and that Lien is not a material risk to the Property subject to
it, whether because no steps or proceedings to enforce the Lien have been
initiated at that time or because the value of the Property affected by the Lien
is not material to the Property of the Obligors collectively; or

 

1.1.113.3.3is not a material risk to the Property of the Obligor, whether
because no steps or proceedings to enforce the Lien have been initiated at that
time or because the value of the Property affected by the Lien is not material
to the Property of the Obligors collectively;

 

1.1.113.4any undetermined or inchoate Lien against an Obligor or Property of an
Obligor arising in the ordinary course of and incidental to construction by or
current operations of that Obligor:

 

1.1.113.4.1that relates to obligations that are not yet due or delinquent;

 

1.1.113.4.2that has not been filed under Applicable Law against an Obligor or
its Property, or if filed, the Obligor has obtained an order of a court of
competent jurisdiction discharging that Lien within 15 days of the filing of it;

 

1.1.113.4.3relating to which no steps or proceedings to enforce that Lien have
been initiated; or

 

1.1.113.4.4that is not a material risk to Property of the Obligors, because the
value of the Property affected by the Lien is not material to the Property of
the Obligors collectively;

 

1.1.113.5easements, rights-of-way, servitudes or other similar rights or
restrictions relating to land in which any Obligor has an interest (including
rights-of-way and servitudes for railways, sewers, drains, pipe lines, gas and
water mains, and electric light, power, telephone internet and cable television
conduits, poles, wires, cables and optic fibre cables), granted to or reserved
or taken by other Persons, which either alone or in the aggregate do not
materially detract from the value of the Property of the Obligors collectively
or materially impair the use or operation of that Property;

 



   

 - 20 - 



 

1.1.113.6any Lien given by an Obligor to a public utility or any Governmental
Authority when and to the extent required by that public utility or Governmental
Authority that relates to obligations that are not yet due or delinquent and
which Lien does not, either alone or in the aggregate, materially detract from
the value of the Property of the Obligors subject to that Lien or materially
impair the use or operation of that Property;

 

1.1.113.7the reservation in any original grant from the Crown of any Real
Property of an Obligor or interests in it, and statutory exceptions to title;

 

1.1.113.8any Lien attaching to or against any Property of an Obligor which is in
favour of another Obligor and is subordinated in favour of the Lenders;

 

1.1.113.9cash, marketable securities or bonds deposited by an Obligor in
connection with bids or tenders, deposited with a court as security for costs in
any litigation, deposited to secure workers’ compensation or unemployment
insurance liabilities, or deposited to secure the performance of statutory
obligations of an Obligor;

 

1.1.113.10Liens securing the performance of statutory obligations, surety or
performance bonds and other obligations of similar nature incurred in the
ordinary course of business of an Obligor, provided that those Liens are
subordinate to the Security Interests created by the Security Documents;

 

1.1.113.11Purchase Money Security securing PMSI Obligations that constitute
Permitted Debt;

 

1.1.113.12any Operating Leases of an Obligor under which the aggregate Operating
Lease Obligations outstanding at any time under leases of personal Property do
not exceed $2,000,000, and the aggregate Operating Lease Obligations outstanding
at any time under any Real Property Leases of an Obligor constituting Operating
Leases do not exceed $10,000,000;

 

1.1.113.13Security Interests securing Debt permitted pursuant section 1.1.108.5,
which may permit the lender providing such Debt to have a first priority
security interest on cash and accounts receivable of the Obligors, subject to an
intercreditor arrangement satisfactory to the Required Lenders, acting
reasonably;

 

1.1.113.14any Lien securing Permitted Debt;

 

1.1.113.15the current Liens listed in Schedule 1.1.113.15; and

 

1.1.113.16the Security Interests created by the Security Documents.

 



   

 - 21 - 



 

1.1.114“Permitted Subordinate Debt Payments” means: (a) regularly scheduled
payments of interest on the Term B Loans at the non-default rate of up to 10%
per annum; (b) the payment of any fees chargeable hereunder from time to time in
connection with the Subordinate Debt, if any, (c) the entire amount (or any
part) of Subordinate Debt on the Maturity Date (or such later date as the
holders of Subordinate Debt and the Obligors may expressly agree in writing),
subject always to the subordination provisions of Section 4.5 hereof, (d) fees
payable to holders of Subordinate Debt in consideration for any amendment,
consent, waiver or forbearance relating to this Agreement (to the extent
customary and not in excess of generally prevailing market rates at such time);
(e) payments of interest (including default interest) on a “paid-in-kind” basis
and not in cash, including the capitalization of interest on Term B Loans as
provided hereunder; and (f) payments of the reasonable costs and expenses of the
holders of Subordinate Debt.

 

1.1.115“Person” will be broadly interpreted and includes:

 

1.1.115.1a natural person, whether acting in his or her own capacity, or in his
or her capacity as executor, administrator, estate trustee, trustee or personal
or legal representative, and the heirs, executors, administrators, estate
trustees, trustees or other personal or legal representatives of a natural
person;

 

1.1.115.2a corporation or a company of any kind, a partnership of any kind, a
sole proprietorship, a trust, a joint venture, an association, an unincorporated
association, an unincorporated syndicate, an unincorporated organization or any
other association, organization or entity of any kind; and

 

1.1.115.3a Governmental Authority.

 

1.1.116“PMSI Obligation” means:

 

1.1.116.1the unpaid purchase price of any tangible Property purchased or
acquired by an Obligor;

 

1.1.116.2any indebtedness incurred or assumed by an Obligor to enable it to
acquire rights in any tangible Property, to the extent that the indebtedness is
applied to acquire those rights; and

 

1.1.116.3any Capital Lease Obligations of an Obligor,

 

provided that before entering into the agreement creating the obligations
described above in this definition, no Obligor or any Related Party to an
Obligor owned or had any interest in that Property or any portion of it; and

 

1.1.116.4any extensions, renewals, refinancings or replacements, whether from
the same or another lender or lessor, in whole or in part, of any indebtedness
or lease obligations described above in this definition, provided that the
principal amount of indebtedness of an Obligor secured by, or of the Capital
Lease Obligations of an Obligor after, any extension, renewal, refinancing or
replacement does not exceed the principal amount outstanding immediately before
the extension, renewal, refinancing or replacement, and the Liens granted in
respect of that indebtedness or those Capital Lease Obligations will be limited
to all or a part of the Property or assets which secured that indebtedness or
those Capital Lease Obligations immediately prior to that extension, renewal,
refinancing or replacement.

 



   

 - 22 - 



 

1.1.117“PPSA” means the Personal Property Security Act (British Columbia) and
the regulations thereunder, as from time to time in effect, provided, however,
if attachment, perfection or priority of any security interest in any Collateral
are governed by the personal property security laws of any jurisdiction other
than British Columbia, PPSA shall mean those personal property security laws in
such other jurisdiction for the purposes of the provisions hereof relating to
such attachment, perfection or priority and for the definitions related to such
provisions.

 

1.1.118“Priority Claims” means, at the time of any determination of them, the
aggregate amount due and payable at that time which is subject to or secured by
one or more statutory Liens created or arising, without any necessity for the
consent or agreement of any Obligor, by operation of Applicable Law that rank or
are capable of ranking in priority to or pari passu with the Security Interests
created by the Security Documents, including all claims that are due and payable
or past due relating to employee salaries and wages, vacation pay, employee
withholdings, pension plan contributions, workers’ compensation assessment,
Taxes (including municipal Taxes) and claims by public utilities.

 

1.1.119“Pro Rata Share” means, at any time of determination, with respect to any
Lender in respect of any Commitment for any portion of the Facility, the ratio
of: (i) the Commitment of such Lender, to (ii) the aggregate of the Commitments
of all Lenders for that portion of the Facility as determined by this Agreement
and taking into account any Assignment and Assumption Agreements which may then
exist; provided that, if the Commitments have been funded or terminated, the
ratio shall be based on the Loans outstanding under the relevant portion of the
Facility at the time of determination, after taking into account any adjustments
made pursuant to this Agreement from time to time.

 

1.1.120“Proceeding” means any insolvency, bankruptcy, receivership,
custodianship, liquidation, reorganization, assignment for the benefit of
creditors or other proceeding for the liquidation, dissolution or other winding
up of a Person under any Insolvency Law.

 

1.1.121“Property” means present and after-acquired property, assets,
undertakings and privileges, whether real or personal, tangible or intangible,
moveable or immoveable, and all interests in them.

 

1.1.122“Purchase Money Security” means any Security Interest created or assumed
by an Obligor to secure PMSI Obligations that extends only to the Property that
the Obligor acquired or leased in incurring or assuming those PMSI Obligations,
and the identifiable or traceable proceeds of that Security Interest.

 

1.1.123“Real Property” means all present and future real property and all
interests in it, whether held in fee simple or any lesser estate, including all
Real Property Leases, mortgages, easements, rights-of-way, licences, privileges,
benefits, and rights related to or connected with that real property.

 



   

 - 23 - 



 

1.1.124“Real Property Leases” means all leases, agreements to lease or
sub-leases relating to any Real Property, including all easements,
rights-of-way, licences, privileges, benefits, and rights related to or
connected with that Real Property, and all present and future licences under
which the licencee is given the right to use or occupy any Real Property, all as
amended, extended or renewed.

 

1.1.125“Receivable” means a trade account receivable of or owned by an Obligor,
and all related instruments and documents.

 

1.1.126“Reference Period” means, with respect to any date of determination, the
most recent four (4) consecutive Fiscal Quarter period then ended or most
recently ended for which financial statements have been made available to the
Lenders;

 

1.1.127“Related Parties” means, with respect to any Person, that Person’s
Affiliates and the directors, officers, employees, agents and advisors of that
Person and of that Person’s Affiliates, and “Related Party” means any one of
them.

 

1.1.128“Release” includes deposit, leak, emit, add, spray, inject, inoculate,
abandon, spill, seep, pour, empty, throw, dump, place and exhaust, and when used
as a noun has a corresponding meaning.

 

1.1.129“Required Lenders” means the Required Term A Lenders and the Required
Term B Lenders.

 

1.1.130“Required Term A Lenders” means at any time (a) Lenders then holding more
than fifty percent (50%) of the aggregate Term A Loan Commitments then in
effect, or (b) if the Term A Facility has been funded or terminated, Lenders
then holding more than fifty percent (50%) of the aggregate unpaid principal
amount of the Term A Loans then outstanding.

 

1.1.131“Required Term B Lenders” means at any time Lenders then holding more
than fifty percent (50%) of the aggregate unpaid principal amount of the Term B
Loans then outstanding.

 

1.1.132“Revenue” shall be determined in accordance with IFRS, and means, for the
relevant period under consideration, the sum total of the Obligors’ revenues
calculated and presented in a form and manner historically consistent with
developed practice between the Obligors and the Initial Lender since Loan
inception.

 

1.1.133“Risk Management Transaction” means any foreign exchange or interest rate
risk management transaction, commodity swap, option, cap, collar, floor or
similar arrangement or other risk management arrangement to which any Person is
a party.

 

1.1.134“Security Documents” is defined in Section 7.1.1.

 

1.1.135“Security Interest” means any mortgage, charge, pledge, assignment,
hypothecation, title retention, finance lease or security interest, including
any trust obligations, creating in favour of any creditor a right in respect of
any Property.

 

1.1.136“Senior Covenant Default” shall mean any “Event of Default” under this
Agreement, other than a Senior Payment Default.

 

1.1.137“Senior Debt” is defined in Section 4.5.1.

 



   

 - 24 - 



 

1.1.138“Senior Default Notice” means a written notice from the Required Term A
Lenders to the holders of Subordinate Debt pursuant to which such holders are
notified of the existence of a Senior Covenant Default or Senior Payment
Default, which incorporates a reasonably detailed description of such Senior
Covenant Default or Senior Payment Default.

 

1.1.139“Senior Payment Default” means an Event of Default described in Section
10.1.1 or 10.1.2 of this Agreement resulting from the failure of any Obligor to
pay, on a timely basis, any principal, interest, fees or other obligations under
this Agreement, including, without limitation, in each case, any default in
payment of Senior Debt after acceleration thereof.

 

1.1.140“Software Escrow Agreement” is defined in Section 7.1.1.4.

 

1.1.141“Subordinate Debt” is defined in Section 4.5.1.

 

1.1.142“Subordinate Default” shall mean a default in the payment of the
Subordinate Debt, or performance of any term, covenant or condition contained in
this Agreement or the other Loan Documents or the occurrence of any other event
or condition constituting a default or event of default thereunder.

 

1.1.143“Subordinate Default Notice” means a written notice by the Required Term
B Lenders to the holders of Senior Debt pursuant to which the holders of Senior
Debt are notified of the existence of an Event of Default, which notice
incorporates a reasonably detailed description of such Event of Default.

 

1.1.144“Subsidiary” means, with respect to any Person (in this Section 1.1.143
the “Parent”), at any time, any corporation, limited liability company, trust,
partnership, limited partnership, association or other entity the accounts of
which would be consolidated with those of the Parent in the Parent’s
consolidated Financial Statements if those Financial Statements were prepared in
accordance with IFRS as of that date, as well as any other corporation, limited
liability company, trust, partnership, limited partnership, association or other
entity:

 

1.1.144.1of which Equity Securities representing more than 50% of the equity or
economic interest in them or more than 50% of the ordinary voting power, or, in
the case of a partnership, more than 50% of the general or limited partnership
interests or the economic interest in them are, as at that time, owned,
Controlled or held by any combination of the Parent and one or more Subsidiaries
of the Parent; or

 

1.1.144.2that is, as at that time, otherwise Controlled by any combination of
the Parent and one or more Subsidiaries of the Parent.

 

1.1.145“Taxes” means all present and future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable to them.

 

1.1.146“Term A Facility” is defined in Section 2.1.

 



   

 - 25 - 



 

1.1.147“Term A Lender” means any Lender (in its capacity as such) holding, at
the time of determination, a Term A Loan.

 

1.1.148“Term B Facility” is defined in Section 2.1.

 

1.1.149“Term B Lender” means any Lender (in its capacity as such) holding, at
the time of determination, a Term B Loan.

 

1.1.150“Term A Loan Commitments” is defined under “Commitments”.

 

1.1.1“Term B Loan Commitments” is defined under “Commitments”.

 

1.1.2“Term A Loans” means Loans under the Term A Facility on which interest is
calculated by reference to LIBOR as specified hereunder.

 

1.1.3“Term B Loans” means Loans under the Term B Facility on which interest is
calculated by reference to the fixed interest rate as specified under Article 3
hereof.

 

1.1.4“Three Party Escrow Agreement” is defined in Section 7.1.1.5.

 

1.1.5“Total Leverage Ratio” means, at any time, without duplication and on a
Consolidated Basis, the ratio of:

 

1.1.5.1the aggregate amount of Debt of the Borrower; to

 

1.1.5.2Adjusted EBITDA of the Borrower,

 

in each case, for the applicable Reference Period of the Borrower.

 

1.1.6“UCC” means the Uniform Commercial Code of any applicable jurisdiction and,
if the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

 

1.1.7“U.S. Dollars” or “US$” each means currency of the United States of America
which, as at the time of payment or determination, is legal tender in the United
States of America for the payment or determination of public or private debts.

 

1.1.8“Wholly-Owned Subsidiary” means any Subsidiary of a Person in which that
Person owns, directly or indirectly, 100% of the issued and outstanding Equity
Securities.

 

1.2Certain Rules of Interpretation

 

1.2.1In this Agreement, words signifying the singular number include the plural
and vice versa, and words signifying gender include all genders. Every use of
the words “including” or “includes” in this Agreement is to be construed as
meaning “including, without limitation” or “includes, without limitation”,
respectively.

 

1.2.2The division of this Agreement into Articles and Sections, the insertion of
headings and the inclusion of a table of contents are for convenience of
reference only and do not affect the construction or interpretation of this
Agreement.

 



   

 - 26 - 



 

1.2.3References in this Agreement to an Article, Section, Schedule or Exhibit
are to be construed as references to an Article, Section, Schedule or Exhibit of
or to this Agreement unless otherwise specified.

 

1.2.4Unless otherwise specified in this Agreement:

 

1.2.4.1time periods within which or following which any calculation or payment
is to be made, or action is to be taken, will be calculated by excluding the day
on which the period begins and including the day on which the period ends; and

 

1.2.4.2if the last day of a time period is not a Business Day, the time period
will end on the next Business Day.

 

1.2.5Unless otherwise specified, any reference in this Agreement to any statute
includes all regulations and subordinate legislation made under or in connection
with that statute at any time and is to be construed as a reference to that
statute as amended, modified, restated, supplemented, extended, re-enacted,
replaced or superseded at any time.

 

1.2.6References to an amount of money in this Agreement will, unless otherwise
expressly stated, be to that amount in United States Dollars.

 

1.3Governing Law

 

This Agreement is governed by and is to be construed and interpreted in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.

 

1.4Amendment and Restatement

 

(a) Existing Indebtedness. The Borrower and each other Obligor and the Lenders
agree, acknowledge and confirm that the amount of the Existing Indebtedness
under the Original Credit Agreement as at the date of this Agreement is as
described in Recital A hereto and that the terms and conditions of and relating
to the Existing Indebtedness shall be amended and restated in accordance with
the terms of this Agreement.

 

(b) Continuing Obligations. Effective as of the Closing Date, the Original
Credit Agreement and the rights, obligations and liabilities of the Borrower,
each other Obligor and the Lenders shall be amended and restated in accordance
with the provisions of this Agreement and this Agreement shall replace and
supersede the Original Credit Agreement. All amounts owing or outstanding under
the Original Credit Agreement shall be deemed to be Borrowings and Outstanding
Obligations, as the context may permit or require, under this Agreement as of
the Closing Date. All agreements, documents and instruments evidencing, relating
to or securing any obligation that forms part of the Existing Indebtedness shall
each be deemed to be a Loan Document under this Agreement and shall continue in
full force and effect and are hereby ratified and confirmed.

 

(c) Existing Security Documents. The Borrower, each Guarantor and the Lenders
and any other Lenders party to this Agreement from time to time agree,
acknowledge and confirm that all security documents previously delivered by the
Borrower and each Guarantor to the Lender (the “Existing Security Documents”)
shall continue in full force and effect, unamended, except as may be provided
herein, and the security interests constituted thereby shall stand as general
and continuing collateral security for the payment and performance of the
Outstanding Obligations. Without affecting the generality of the foregoing, and
for greater certainty, each of the Borrower, each Guarantor and the Lenders
agree that:

 



   

 - 27 - 



 

(i)any and all references in any Guarantee or Security Document to the “Credit
Agreement” (whether or not such reference is also accompanied by said credit
agreement as it may be amended or restated from time to time) shall be deemed to
be to the Original Credit Agreement, as amended and restated by this Agreement;

 

(ii)any and all references in any Guarantee or Security Document to “Loans” or
“Borrower’s Obligations” includes the Loans made available to, and the
Borrower’s Obligations incurred by, the Borrower under the Original Credit
Agreement and under this Agreement; and

 

(iii)any and all references in any Guarantee or Security Document to
“Outstanding Obligations” includes the Outstanding Obligations incurred by the
Obligors under the Original Credit Agreement, this Agreement and the other Loan
Documents.

 

(d) Guarantees. Each of the Guarantors: (i) ratifies each existing Guarantee
issued by such Guarantor of all or part of the Outstanding Obligations and
acknowledges and agrees that: (A) each such Guarantee and any Security Document
delivered in connection therewith shall remain in full force and effect, be
binding on and enforceable against it notwithstanding the execution, delivery
and performance of this Agreement by the parties hereof, and shall be a
guarantee of all the Outstanding Obligations in accordance with the terms of
such guarantee, and (B) the Lenders shall not be estopped prior to any
realization by the Lenders on any Collateral pursuant to the terms of this
Agreement or the Security Documents, from taking any action necessary to
preserve its rights against any of the Guarantors or to preserve its rights
against any Guarantor after such realization by the Lenders, and (C) its
guarantee shall not be revoked or terminated and each Guarantor shall not be
released from its liability thereunder unless and until all Outstanding
Obligations have been paid and satisfied in full, all Commitments under this
Agreement have been cancelled or terminated, and there are no further
obligations of the Lenders under the Loan Documents pursuant to which further
Outstanding Obligations might arise; and (ii) agrees to do, execute, acknowledge
or deliver or cause to be done, executed, acknowledged or delivered any and all
such acts, documents, agreements, deeds, assurances, information and other
matters and things upon the request of the Required Lenders as may be reasonably
necessary or desirable to give effect to the provisions of this Agreement and
any other Loan Document.

 

(e) No Novation. This Agreement is and shall for all purposes be deemed to be an
amendment and restatement of the provisions of the Original Credit Agreement.
While this Agreement will supersede the Original Credit Agreement insofar as it
constitutes the entire agreement between the parties concerning the subject
matter of this Agreement, this Agreement merely amends and restates the Original
Credit Agreement and does not constitute or result in a novation or rescission
of the Original Credit Agreement, the Existing Indebtedness, the Existing
Security Documents or any other Loan Document.

 

(f) Additional Indebtedness. Each Guarantor consents to the transactions
contemplated by this Agreement, and without limitation thereof, agrees that its
Guarantee shall guarantee the repayment of the increased principal and
additional indebtedness that will be available to the Borrower hereunder and
that the Borrower will incur under this Agreement.

 



   

 - 28 - 



 

1.5Entire Agreement

 

This Agreement, together with, any other agreement or agreements and other
documents delivered or to be delivered under this Agreement or under the
Original Credit Agreement, constitutes the entire agreement between the Parties
pertaining to the subject matter of this Agreement and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties, and there are no representations, warranties or other
agreements between the Parties in connection with the subject matter of this
Agreement except as specifically set out in this Agreement or in any of the
other agreements and documents delivered under this Agreement or the Original
Credit Agreement. No Party has been induced to enter into this Agreement in
reliance on, and there will be no liability assessed, either in tort or
contract, with respect to, any warranty, representation, opinion, advice or
assertion of fact, except to the extent it has been reduced to writing and
included as a term in this Agreement or in any of the other agreements and
documents (including other Loan Documents) delivered under this Agreement or the
Original Credit Agreement.

 

1.6Business Day

 

Whenever any calculation or payment to be made or action to be taken under this
Agreement is required to be made or taken on a day other than a Business Day,
then unless otherwise specified in this Agreement, the calculation or payment is
to be made, or action is to be taken, on the next Business Day.

 

1.7Conflicts

 

In the event of a conflict in or between the provisions of this Agreement and
the provisions of any other Loan Document, then, despite anything contained in
that other Loan Document, the provisions of this Agreement will prevail, and
those provisions of that other Loan Document will be deemed to be amended to the
extent necessary to eliminate the conflict. If any act or omission is expressly
prohibited under a Loan Document, other than this Agreement, but this Agreement
does not expressly permit that act or omission, or if any act is expressly
required to be performed under a Loan Document, other than this Agreement, but
this Agreement does not expressly relieve the applicable Obligor from that
performance, that circumstance will not constitute a conflict in or between the
provisions of this Agreement and the provisions of that other Loan Document.

 

1.8Guaranteed Amounts

 

In this Agreement, a Guarantee will be deemed to be in an amount equal to the
amount of the Debt relating to which the Guarantee is given, unless the
Guarantee is limited to a determinable amount, in which case the amount of the
Guarantee will be deemed to be the lesser of the amount of the Debt relating to
which the Guarantee is given and that determinable amount.

 

1.9Accounting Changes

 

If any Accounting Changes occur and such changes result in a material change in
the calculation of the financial covenants, standards or terms used in this
Agreement or any other Loan Document, the Borrower and the Lender agree to enter
into negotiations in order to amend such provisions of this Agreement or such
Loan Document, as applicable, so as to equitably reflect such Accounting Changes
with the desired result that the criteria for evaluating the Borrower’s
financial condition shall be the same after such accounting changes as if such
accounting changes had not been made.

 



   

 - 29 - 



 

If the Borrower and the Required Lenders agree upon the required amendments,
then after appropriate amendments have been executed and the underlying
Accounting Changes with respect thereto has been implemented, any reference to
IFRS contained in this Agreement or in any other Loan Document shall, only to
the extent of such Accounting Changes, refer to IFRS, consistently applied after
giving effect to the implementation of such Accounting Changes.

 

If the Borrower and the Required Lenders cannot agree upon the required
amendments within thirty (30) days following the date of implementation of any
Accounting Change, then all calculations of financial covenants and other
standards and terms in this Agreement and the other Loan Documents shall
continue to be prepared, delivered and made without regard to the underlying
Accounting Change. In such case, Borrower shall, in connection with the delivery
of any financial statements under this agreement, provide a management prepared
reconciliation of the financial covenants to such financial statements in light
of such Accounting Changes.

 

1.10Schedules and Exhibits

 

The following is a list of Schedules and Exhibits:

 

Schedules Subject Matter 1.108.2 Permitted Debt 1.1.112.4 Investments on Closing
Date 1.1.113.15 Current Permitted Liens 8.1.6 Litigation 8.1.8 Organizational
Structure 8.1.9 Equity Securities 8.1.10.2 Taxes 8.1.11.1 Owned and Leased Real
Property 8.1.11.2 Operating Leases and Capital Leases 8.1.15 Environmental
Disclosure 8.1.17 Intellectual Property Rights 8.1.18 Software     Exhibits
Subject Matter 7.1.1.4 Code Escrow Agreement 7.1.1.5 Three-Party Escrow Service
Agreement 9.1.1.4

Compliance Certificate



    A Assignment and Assumption Agreement

 

Article 2
CREDIT FACILITy

 

2.1Facility

 

2.1.1(a) Subject to the terms and conditions of this Agreement, the Initial
Lender (and any other Term A Lenders party hereto on the Closing Date or
thereafter pursuant to an Assignment and Assumption Agreement), severally and
not jointly or jointly and severally, and in accordance with their Pro Rata
Share of the Maximum Term A Loan Amount and the Maximum Monthly Borrowing Amount
(as defined below), hereby establishes in favour of the Borrower, a
non-revolving credit facility as described in this Section 2.1.1(a) (the “Term A
Facility”) for the period from and after the Closing Date to and until the Final
Availability Date, and agrees to make Term A Loans available to the Borrower
under the Facility during such period; it being further agreed that:

 



   

 - 30 - 



 

(i) $1.0 million of indebtedness already incurred by the Borrower under Section
2.1.3 of the Original Credit Agreement (i.e., the 2018 Advance) shall, as and
from the Closing Date, be treated as already having been extended to the
Borrower as a Term A Loan hereunder, with such amount being considered to have
been advanced to the Borrower for month of March 2018, as shown in the right
hand column of the table below in this Section 2.1.1(a) (the “Table”);

 

(ii) the aggregate principal amount of all Term A Loans outstanding under the
Term A Facility (inclusive of the amount referred to in clause (i) above) shall
not at any time exceed US$7,500,000 (disregarding capitalized interest), as such
amount may be adjusted in accordance with this Section (the “Maximum Term A Loan
Amount”);

 

(iii) the maximum principal amount that the Borrower shall be permitted to
borrow under the Term A Facility in any month during the period between March 1,
2018 and December 31, 2018 (inclusive) (the “Borrowing Period”), and not beyond,
shall be the Maximum Monthly Borrowing Amount set forth for such month in the
right hand column of the Table (each, a “Maximum Monthly Borrowing Amount”);

 

(iv) advances to be made in respect of any particular month shown in the Table
during the Borrowing Period shall be made in compliance with Section 2.3 of this
Agreement;

 

(v) the Borrower shall not be entitled to make any borrowing in respect of any
particular month in the Table if the Borrower is unable to satisfy the Required
Term A Lenders, acting in their sole discretion, including by the provision to
the Term A Lenders of such monthly financial information as the Required Term A
Lenders shall require, that the Operating Profit for the immediately preceding
month exceeded the Minimum Operating Profit shown for such preceding month in
the Table;

 

(vi) if the Borrower is not permitted to make any borrowing in respect of any
particular month shown in the Table, or if it is permitted to make a borrowing
in respect of such month and does not do so or only makes a borrowing of a
lesser amount than the Maximum Monthly Borrowing Amount for such month, it may
not carryforward such unused monthly availability to any succeeding month, and
the Maximum Term A Loan Amount shall be forever reduced by the lesser of (x) the
Maximum Monthly Borrowing Amount for such month, if no amount was borrowed for
such month, and (y) the principal amount not borrowed for such month, if only a
partial borrowing is made, unless the Required Term A Lenders otherwise agree in
writing;

 

(vii) any monthly Operating Profit earned in a particular month in excess of the
Minimum Operating Profit shown for such month shown in the Table may not be
carried forward or otherwise added to Operating Profit for any succeeding month
for the purposes of satisfying the conditions in this Section 2.1.1(a), unless
the Required Term A Lenders otherwise agree in writing;

 



   

 - 31 - 



 

Month  Minimum Operating Profit   Maximum Monthly Borrowing Amount for such
month (based on compliance with the Minimum Operating Profit criteria for the
immediately preceding month as per Section 2.1.1(a)(v) above)  February 2018 
 Satisfied    Not Applicable  March 2018  $(29,289)   $1,000,000 (the 2018
Advance already advanced)  April 2018  $(246,499)  $2,000,000  May 2018 
$5,337   $1,200,000  June 2018  $5,337   $1,300,000  July 2018  $(5,520)  $0.00 
August 2018  $(5,520)  $1,500,000  September 2018   Not Applicable   $500,000 



 

(viii) as of and from the date of each advance of a Term A Loan, interest shall,
unless and until the Required Term A Lenders advise the Borrower by written
notice otherwise, be capitalized annually and the same shall be added to the
principal amount of the Term A Facility outstanding at the end of each calendar
year, whereafter interest shall thereafter be paid on (x) the aggregate
principal amount of the Term A Loans, and (y) such interest as so capitalized,
in accordance with this Agreement; and

 

(ix) if, at any time prior to the Final Availability Date, any Obligor receives,
directly or indirectly, any amount from any of Meredith Corporation, Quincy
Media, Inc. or Cordillera Communications (individually, a “Creditor Party” and
collectively the “Creditor Parties”) for the early termination of any
contractual arrangement between the Obligors and any Creditor Party, or for any
reason other than the payment of fees pursuant to the existing contractual
relationship between them, then the Borrower will immediately notify the Lenders
and the Maximum Term A Loan Amount shall be reduced by the amount so received;
provided further that (i) the Required Term A Lenders shall be entitled to
reduce any Maximum Monthly Borrowing Amount set out in the Table to reflect such
reduction; and (ii) if such receipt is for an amount in excess of the then
remaining principal amount that the Borrower is then entitled to borrow under
this Section 2.1.1(a), the Borrower shall, within two Business Days of such
receipt thereof, make a prepayment of the Term A Loans in an amount equal to
such excess.

 

(b) Subject to the terms and conditions of this Agreement, the Initial Lender
and Borrower confirm the prior establishment under the Original Credit
Agreement, and the continuance of the same hereunder, as and from the Closing
Date until the Maturity Date, of a non-revolving credit facility in favour of
the Borrower (the “Term B Facility”); it being agreed that (i) the Term B
Facility is fully extended to the Borrower as of the Closing Date and no further
Term B Loans are available hereunder, (ii) as of and from January 1, 2018,
interest on the Term B Loans has been and shall, unless and until the Required
Term B Lenders advise the Borrower by written notice otherwise, be capitalized
annually and the same shall be, and continue to be, added to the principal
amount of the Term B Facility outstanding at the end of each calendar year,
whereafter interest shall be paid on (x) the aggregate principal amount of the
Term B Loans and (y) such interest as so capitalized, in accordance with this
Agreement, and (iii) the aggregate principal amount of all Term B Loans
outstanding under the Term B Facility (disregarding capitalized interest) will
not at any time exceed US$14,500,000 (the “Maximum Term B Loan Amount”).

 



   

 - 32 - 



 

2.1.2Within the limits and restrictions set out in Section 2.1.1, the principal
amount outstanding under the Facility may not revolve but the Borrower may repay
Loans in part or in full in accordance with the terms hereof without penalty.
All principal payments made hereunder shall be made firstly to the Term A
Lenders according to their Pro Rata Share, and thereafter to the Term B Lenders
according to their Pro Rata Share.

 

2.2Purpose

 

The Borrower will use the Loans obtained by it under the Facility solely to
finance the working capital and other general operating requirements of the
Obligors.

 

2.3Drawdowns—Notices and Limitations

 

2.3.1Until the Final Availability Date, Borrowings under the Term A Facility up
to the Maximum Term A Loan Amount:

 

(a) will be made available to the Borrower by the Term A Lenders, by no later
than by the last Business Day of the calendar month for which the Borrowing is
requested, provided that (i) the Term A Lenders have received a borrowing notice
from the Borrower specifying the principal amount of the Borrowing desired for
such month in accordance with the limitations of the Table in Section 2.1.1, and
(ii) such borrowing notice is given to the Term A Lenders not less than ten
Business Days prior to the date the Borrowing is desired by the Borrower, the
Parties noting that in respect of any borrowing for a particular month set forth
in the Table in Section 2.1.1, the amount will be advanced by the Lenders,
severally and not jointly or jointly and severally according to their Pro Rata
Shares;

 

(b) will be in a minimum amount of $500,000 and in multiples of $100,000, up to
the maximum aggregate amount set forth in the Table in Section 2.1.1 for any
particular month set out therein; and

 

(c) will not be made available to the Borrower unless, in the Required Term A
Lenders’ sole determination, the Borrower shall meet the requirements of Section
2.1.1; provided that no Lender shall be responsible for advancing the Pro Rata
Share of any Borrowing which is to be advanced by another Lender, according to
their Pro Rata Shares thereof.





 



   

 - 33 - 



 

2.3.2No further Borrowings will be permitted or available under the Term B
Facility.

 

2.3.3Notwithstanding anything in this Agreement to the contrary, no Borrowing
may be made or Loan occur if a Default or Event of Default is subsisting at the
time of the Borrowing request, or would be existing after the Borrowing is made,
or if all of the conditions precedent in Article 6 have not been satisfied, or
if all other terms and conditions of this Agreement have not been met.

 

2.4Lender’s Records

 

Each Lender will maintain records of:

 

2.4.1the Borrower’s Obligations for outstanding Loans and accrued interest on
them, fees relating to them, and other amounts payable under this Agreement; and

 

2.4.2the amounts paid at any time by the Borrower to such Lender under this
Agreement for Loans, interest, fees and other amounts.

 

The Borrower agrees that all records kept by any Lender will constitute prima
facie evidence of the matters referred to in this Section, but the failure of
any Lender to make any entry in its records will not limit or otherwise affect
the obligations of the Borrower under this Agreement or with respect to any
Loans, interest, fees or other amounts owed by it to such Lender.

 

2.5Current Contractual Arrangements

 

As additional consideration to the Initial Lender for making the Term A Loans
available to the Borrower hereunder, each of the Obligors hereby agrees and
acknowledges that the current contractual arrangements between the Obligors (or
any one of them) and the Initial Lender pertaining to the supply and provision
of web-hosting, platform, software and other services to the Initial Lender,
including without limitation, the Website Software and Services Agreement dated
October 1, 2011 between Gannoway Web Holdings LLC and Raycom Media Inc. and the
amendment thereto dated August 25, 2015 (the “Amendment”), shall be and are
hereby amended, with effect from the Closing Date, to provide that the Initial
Lender may terminate such contractual arrangements effective on December 31,
2018, upon the prior provision of notice to such effect by the Initial Lender to
the Obligors (or the appropriate one thereof under such contractual
arrangements) on or before September 30, 2018. This right is intended to be
additional to and cumulative with any and all other rights that the Initial
Lender may now have under such contractual arrangements to terminate such
contractual arrangements, including those additional rights set out in the
Amendment, and as such, shall not derogate or amend any other rights that the
Initial Lender has available to it thereunder, including any existing or other
rights of termination thereunder or in connection therewith.

 



   

 - 34 - 



 

Article 3
CALCULATION OF INTEREST, FEES AND EXPENSES

 

3.1Calculation and Payment of Interest

 

3.1.1The Borrower will pay interest on each Term A Loan outstanding from the
date when made, and all interest which is not paid when due shall bear interest,
at LIBOR plus 800bps. Each determination of LIBOR by the Required Term A Lenders
in respect of the Term A Facility shall be conclusive and binding on Borrower in
the absence of manifest error. Unless and until the Required Term A Lenders
advise the Borrower in writing that the Borrower shall no longer have the option
to capitalize interest on the Term A Loans, all interest accruing on the Term A
Loans to the Maturity Date shall, unless paid by the Borrower, be capitalized
annually and added at the end of each calendar year, to the principal balance of
the Term A Loans, and thereafter interest shall be calculated on such increased
principal balance at the same rate applicable to the Term A Loans as specified
above.

 

3.1.2The Borrower will pay interest on each Term B Loan outstanding from the
date when made, and all interest which is not paid when due shall bear interest,
at a rate per annum equal to 10%. Unless and until the Required Term B Lenders
advise the Borrower in writing that the Borrower shall no longer have the option
to capitalize interest on the Term B Loans, all interest accruing on the Term B
Loans from and after January 1, 2018 to the Maturity Date shall, unless paid by
the Borrower, be capitalized annually and added at the end of each calendar
year, to the principal balance of the Term B Loans, and thereafter interest
shall be calculated on such increased principal balance at the same rate
applicable to the Term B Loans as specified above.

 

3.1.3All computations of interest payable under this Agreement, including of
LIBOR, shall be made on the basis of a three hundred sixty-five (365)-day year
(or three hundred sixty six (366) days in the case of a leap year), in each
case, based on actual days elapsed.

 

3.1.4To the maximum extent permitted by Applicable Law, the Borrower will pay
interest on all overdue amounts owing by the Borrower under this Agreement
(other than on amounts which have been capitalized in accordance with Sections
3.1.1 and 3.1.2, which capitalized interest, for greater certainty, shall not be
considered to be overdue but shall bear interest as provided in Sections 3.1.1
and 3.1.2), including on any overdue interest payments, from the date each of
those amounts is due until the date each of those amounts is paid in full at the
applicable rate specified in clause 3.1.1 or 3.1.2 above, plus two (2) percent,
which amount will be calculated daily, added to the outstanding principal
balance of the applicable Loans monthly, and shall be payable on demand of any
Lender.

 



   

 - 35 - 



 

3.2Expenses

 

The Borrower will pay to the Lenders on the Closing Date, or reimburse the
Lenders for, the following reasonable out-of-pocket expenses, including
reasonable legal fees and disbursements (on a solicitor and its own client
basis):

 

3.2.1the expenses of the Lenders incurred in negotiating, preparing, registering
and executing the Loan Documents; and

 

3.2.2the expenses of the Lenders incurred in enforcing the Loan Documents,
including the costs of legal counsel acting on behalf of the Lender.

 

3.3General Provisions Regarding Interest

 

3.3.1Each determination by the Required Lenders (or a subset thereof as provided
in this Agreement) of the amount of interest, fees or other amounts payable by
the Borrower to the Lenders (or subset) under this Agreement will be prima facie
evidence of the accuracy of the determination.

 

3.3.2Except as otherwise provided in this Agreement, all interest, fees and
other amounts payable by the Borrower under this Agreement (i) will accrue and
be calculated daily, but not compounded, on the principal amount of each Loan as
described in this Agreement, (ii) will be payable on each Interest Payment Date,
and both before and after demand, maturity, default and judgment, and (iii) when
in arrears, will be added to the outstanding principal balance of the applicable
Loans monthly and shall be payable on demand; it being understood and agreed
that interest will not be considered to be in arrears hereunder as long as it is
being capitalized in accordance with Sections 3.1.1 or 3.1.2. Interest and fees
shall accrue during each interest period during which interest or fees are
computed from and including the first (1st) day thereof to and including the
last day thereof. For greater certainty, the term “interest period”, where used
herein, shall mean a calendar month (or portion thereof, as applicable) from and
including the first (1st) day thereof to and including the last day thereof.

 

3.3.3To the full extent permitted by Applicable Law, the covenant of the
Borrower to pay interest at the rates provided in this Agreement will not merge
in any judgment relating to any obligation of the Borrower to the Lenders.

 

3.3.4For the purposes of the Interest Act, R.S.C. 1985, c. I-15:

 

3.3.4.1the principle of deemed reinvestment of interest will not apply to any
calculation or determination of interest under this Agreement;

 

3.3.4.2the rates of interest specified in this Agreement are intended to be
nominal rates and not effective rates; and

 

3.3.4.3unless otherwise stated, each rate of interest specified in this
Agreement as an interest rate “per annum” or a similar expression, is to be
calculated on the basis of a calendar year of 365 or 366 days, as applicable,
and the annual rate of interest which is equivalent to that interest rate will
be that rate multiplied by a fraction, the numerator of which is the total
number of days in each year and the denominator of which is 365 or 366 days, as
applicable. If the amount of any interest is determined or expressed on the
basis of a period of less than a year of 365 or 366 days, as applicable, the
equivalent annual rate is equal to the rate so determined or expressed, divided
by the number of days in the period, and multiplied by the actual number of days
in that calendar year.

 



   

 - 36 - 



 

3.4Maximum Return

 

3.4.1In no event will any interest, fees or other amounts payable under this
Agreement exceed the maximum rate permitted by Applicable Law. If any provisions
of this Agreement would require the Borrower to pay any interest or make any
other payment that is construed by a court of competent jurisdiction to be
interest in an amount or calculated at a rate that would be prohibited by
Applicable Law or would result in receipt by any Lender of interest at a
criminal rate (as those terms are construed under the Criminal Code), then
despite those provisions, that amount or rate will be deemed to have been
reduced to the maximum amount or rate recoverable under Applicable Law, as if
the Parties had agreed to that amount or rate by contract. That reduction will
be effected, to the extent necessary:

 

3.4.1.1firstly, by reducing the amount or rate of interest otherwise required to
be paid under Article 3 of this Agreement; and

 

3.4.1.2secondly, by reducing any fees, commissions, premiums and other amounts
that would constitute interest for the purposes of Section 347 of the Criminal
Code.

 

3.4.2If, despite the provisions of this Section 3.4 and after giving effect to
all reductions under it, any Lender has received an amount or rate in excess of
the maximum permitted by the Criminal Code, then that excess will be applied by
such Lender to reduce the principal balance of the Borrower’s Obligations
outstanding and not to the payment of interest, with any remaining portion being
paid to subsequent secured creditors or to the applicable Obligors, as
determined by Applicable Law.

 

3.4.3Any amount or rate of interest referred to in this Section 3.4 will be
determined in accordance with generally accepted actuarial practices and
principles at an effective annual rate of interest over the term of this
Agreement on the assumption that any charges, fees, expenses or other amounts
that fall within the meaning of “interest” (as defined in the Criminal Code)
will, if they relate to a specific period of time, be prorated over that period
of time and otherwise be prorated over the term of this Agreement and, in the
event of dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Required Lenders will be conclusive for the purposes
of that determination.

 

Article 4
REDUCTION OF COMMITMENT AND REPAYMENT

 

4.1Optional Repayment of Loans under the Facility

 

4.1.1The Borrower will have the right at any time on any Business Day (an
“Optional Repayment Date”) to repay all, or a portion of, Loans outstanding
under the Facility without premium, penalty or bonus on the following terms and
conditions:

 

4.1.1.1the Lenders will have received an irrevocable written notice by 12:00
(noon) (Toronto time) not fewer than three Business Days before the Optional
Repayment Date specifying the Loans will be repaid in part or in full;

 



   

 - 37 - 



 

4.1.1.2on the applicable Optional Repayment Date, the Borrower will repay the
outstanding Loans in accordance with the notice given under Section 4.1.1.1
together with all interest, fees and other amounts accrued and unpaid under this
Agreement, and any amounts payable under Section 5.1; and

 

4.1.1.3no repayment of the Term B Loans may be made unless and until the Term A
Loans have been fully repaid.

 

4.2Repayment of Facility

 

Subject to the terms and conditions of this Agreement, all Loans outstanding
under the Facility, together with all accrued interest, fees and other amounts
unpaid relating to those Loans, will be due and payable in full on the Maturity
Date, and the Facility will be automatically terminated at that time.

 

4.3Other Mandatory Repayments

 

4.3.1Subject to the other subsections of this Section 4.3, if at any time the
sum of all Loans outstanding under the Term A Facility or the Term B Facility
exceeds the respective Maximum Term A Loan Amount or the Maximum Term B Loan
Amount, the Borrower will immediately repay to the applicable Lenders an amount
of the applicable Loans outstanding at least equal to that excess, and such
excess shall be paid to the applicable Lenders according to their Pro Rata
Shares, with all necessary adjustments as appropriate.

 

4.3.2The Borrower shall make all of the following mandatory repayments:

 

4.3.2.1if any Obligor at any time completes a debt or equity financing in excess
of US$10 million, a mandatory repayment of US$2,000,000 within five Business
Days of completion of such financing; provided that if the debt or equity
financing is for an amount equal to $10 million or less, the Borrower will make
a mandatory repayment equal to 20% of the amount raised within five Business
Days of completion of such financing;

 

4.3.2.2commencing on December 31, 2019 and on the last day of the month of each
three-month period thereafter, an amount of US$687,500 per three-month period;

 

4.3.2.3proceeds (less actual costs paid and income taxes) on any asset sales;
and

 

4.3.2.4commencing on the financial year ending December 31, 2017, and each
financial year ending after December 31, 2017, 100% of the Current Year Excess
Cash Flow Amount in excess of $2,000,000 shall be paid to the Lender as a
mandatory repayment amount no later than May 1 of the following year until a
Total Leverage Ratio of not more than 3.00:1.00 has been met for such Fiscal
Year, at which point 50% of the Current Year Excess Cash Flow Amount in excess
of $2,000,000 shall be paid to the Lender as mandatory repayment amounts. Such
Excess Cash Flow payments shall be applied pro rata to reduce other mandatory
payments due hereunder.

 



   

 - 38 - 



 

4.3.3Prepayments under this Section 4.3 of Loans outstanding will be applied as
follows:

 

4.3.3.1firstly, to repay principal of Term A Loans outstanding under the
Facility;

 

4.3.3.2secondly, to repay principal of Term B Loans outstanding under the
Facility and

 

4.3.3.3thirdly, to repay any other Outstanding Obligations.

 

4.3.4The payments set out in this Section 4.3 are in addition to all other
payments of principal, interest, fees, expenses or other amounts required under
this Agreement.

 

4.4Payments—General

 

4.4.1Except as otherwise provided in this Agreement, all payments of principal,
interest, fees, expenses and other amounts payable under the Borrower’s
Obligations and owing at any time by the Borrower to the Lenders under this
Agreement will be made in immediately available, freely transferable same day
funds in the currency in which the Loans are outstanding, at each Lender’s
address for notice provided herein or in an Assignment and Assumption Agreement.
All payments received after 12:00 (noon) (Toronto time) will be deemed to be
received on the next Business Day.

 

4.4.2The Borrower will make all payments required under this Agreement, whether
of principal, interest, fees, expenses or other amounts payable under the
Borrower’s Obligations or otherwise owing by the Borrower to the Lenders:

 

4.4.2.1in accordance with the terms of this Agreement and any Assignment and
Assumption Agreements; and

 

4.4.2.2without regard to any defence, counterclaim, deduction or right of set
off available to the Borrower.

 

4.4.3Except as otherwise provided in this Agreement, if any payment required
under this Agreement becomes due and payable on a day that is not a Business
Day, that payment will be made on the next following Business Day, and any
extension of time in those circumstances will be included in computing interest
and any other amounts payable under this Agreement relating to that payment.

 

4.5Subordination of Term B Facility to Term A Facility

 

4.5.1The principal amount of the Term B Loans and any interest (including
capitalized interest) payable thereon and any fees payable in respect thereof
(collectively, the “Subordinate Debt”) are and shall remain subordinate to the
prior payment and satisfaction by the Obligors of the principal amount of the
Term A Loans and any interest (including capitalized interest) payable thereon
and any fees payable in respect thereof (collectively, the “Senior Debt”), to
the extent and in the manner provided under this Section 4.5. Each holder of
Senior Debt, whether now outstanding or hereafter arising, shall be deemed to
have acquired the Senior Debt in reliance upon the provisions contained herein
and each holder of Subordinate Debt shall be deemed to be bound hereby.

 



   

 - 39 - 



 

4.5.2No payment (whether made in cash, securities or other property or by
set-off) of principal, interest or any other amount due with respect to the
Subordinate Debt shall be made or received, and no holder of Subordinate Debt
shall exercise any right of set-off or recoupment with respect to any
Subordinate Debt, until all of the Senior Debt is Paid in Full; provided,
however, except as provided in the immediately succeeding sentence or in
subsection 4.5.3 below and subject to the provisions of subsection 4.5.4, any
Obligor may make and each holder of Subordinate Debt may accept Permitted
Subordinate Debt Payments. Notwithstanding the foregoing, no Obligor may make,
and no holder of Subordinate Debt, may receive:

 

(a)any payment of principal, interest or any other amount with respect to the
Subordinate Debt if, at the time of such payment or immediately after giving
effect thereto, a Senior Payment Default exists in respect of the Senior Debt
and the holders of Subordinate Debt have received a Senior Default Notice
specifying such existence; or

 

(b)subject to the penultimate sentence of this subsection 4.5.2 below, any
payment of principal, interest or any other amount with respect to the
Subordinate Debt if, at the time of such payment or immediately after giving
effect thereto, the holders of Subordinate Debt have received a Senior Default
Notice stating that a Senior Covenant Default exists or would be created by the
making of such payment.

 

The Obligors may resume Permitted Subordinate Debt Payments and may make any
Permitted Subordinate Debt Payments missed due to the application of clause (a)
or clause (b) of this Section 4.5.2 (a “Deferred Permitted Subordinate Debt
Payment”):

 

(c)in the case of a Senior Payment Default referred to in clause (a) of this
Section 4.5.2 above, upon the cure or waiver thereof in accordance with the
terms of this Agreement; or

 

(d)in the case of a Senior Covenant Default referred to in clause (b) of this
Section 4.5.2 above, upon the earlier to occur of (x) the cure or waiver thereof
in accordance with the terms of this Agreement, and (y) the expiration of 120
days from the date on which the applicable Senior Default Notice was received.

 

Notwithstanding any provision of this Section 4.5.2 to the contrary:

 

(1)no Obligor shall be prohibited from making, and the holders of Subordinate
Debt shall not be prohibited from receiving, payments as a result of clause (b)
of this subsection 4.5.2 for more than an aggregate of 120 days within any
period of 365 consecutive days;

 

(2)no Senior Covenant Default existing on the date any notice is given pursuant
to clause (b) of this subsection 4.5.2 shall, unless the same shall have ceased
to exist for a period of at least ninety (90) consecutive days, be used as a
basis for any subsequent such notice; and

 

(3)no more than two (2) Senior Default Notices may be sent pursuant to clause
(b) of this Section 4.5.2 during any consecutive 365-day period and no more than
six (6) Senior Default Notices may be sent pursuant to clause (b) of this
Section 4.5.2 during the term of this Agreement.

 



   

 - 40 - 



 

The provisions of this Section 4.5.2 shall not apply to any payment with respect
to which Section 4.5.3 would be applicable. For purposes of clarification, the
term “payment” does not include the accrual or capitalization of interest, fees
or other amounts in respect of the Subordinate Debt.

 

4.5.3In the event of a Proceeding with respect to any Obligor or any of its
properties: (i) all Senior Debt first shall be Paid in Full before any payment
(whether made in cash, securities or other property) of or with respect to the
Subordinate Debt shall be made by, or from the assets or estate of, such
Obligor; and (ii) any payment which, but for the terms hereof, otherwise would
be payable or deliverable in respect of the Subordinate Debt shall be paid or
delivered directly to holders of Senior Debt in accordance with their Pro Rata
Share thereof until all Senior Debt is Paid in Full, and each holder of
Subordinate Debt irrevocably authorizes, empowers and directs any and all
receivers, trustees, liquidators, custodians, conservators and others having
authority in the premises to effect all such payments and deliveries.

 

4.5.4Until the Senior Debt is Paid in Full, no holder of Subordinate Debt or the
Required Term B Lenders shall, without the prior written consent of the Required
Term A Lenders, take any action to collect, enforce payment or accelerate any of
the Subordinate Debt, exercise any of the remedies with respect to the
Subordinate Debt set forth in the Security Documents or that otherwise may be
available to any such holder or Lenders, either at law or in equity, by judicial
proceedings (including by filing a Proceeding) or otherwise (an “Enforcement
Action”), except that: (1) upon the occurrence and during the continuance of a
Default or Event of Default, the Required Term B Lenders may deliver to the
Obligors a notice of acceleration provided such acceleration is not effective
until the earliest of the dates specified in clause (i) through (v) below; (2)
the Required Term B Lenders may take legal action seeking specific performance
or injunctive relief against any Obligor to enforce covenants (other than
covenants to pay any of the Subordinate Debt) contained in the Loan Documents;
provided that such action does not require the making of any payments to the
holders of Subordinate Debt; (3) upon expiration of a payment blockage period in
accordance with the provisions of Section 4.5.2 and the failure of the Obligors
to pay any Deferred Permitted Subordinate Debt Payment, the Required Term B
Lenders may take legal action to enforce payment of such Deferred Permitted
Subordinate Debt Payment but shall not be permitted to take any other
Enforcement Action; and (4) as provided in the following sentence. Upon the
earliest to occur of:

 

(i)the passage of 120 days from the earlier of (a) the date of receipt of a
Subordinate Default Notice if the Subordinate Default described therein shall
not have been cured or waived within such period in accordance with this
Agreement, or (b) the date on which a Senior Default Notice is given pursuant to
Section 4.5.2;

 

(ii)the acceleration of the Senior Debt;

 

(iii)the occurrence of a Proceeding with respect to any Obligor;

 

(iv)the institution or commencement of (A) any judicial action against any
Obligor to enforce payment of the Senior Debt or (B) any action to sell, realize
upon or foreclose upon any material portion of the Collateral securing Senior
Debt; and

 



   

 - 41 - 



 

(v)the Maturity Date,

 

the holders of Subordinate Debt may take Enforcement Action.

 

4.5.5If (a) any payment (whether made in cash, securities or other property) not
permitted under this Agreement is received by any holder of Subordinate Debt on
account thereof before all Senior Debt is Paid in Full, or (b) any payment
(whether made in cash, securities or other property) is received by any holder
of Subordinate Debt on account thereof when a Senior Payment Default exists and
such holder of Subordinate Debt is notified of such Senior Payment Default
within ten (10) days after the date on which such payment of Subordinate Debt
was scheduled to be made, then each such payment (including any subsequent
payment in respect of the Subordinate Debt made during the continuation of such
Senior Payment Default) shall be paid over promptly to the holders of the Senior
Debt in accordance with their Pro Rate Shares thereof, or to their designated
representative, for application in accordance with this Agreement to the payment
of the Senior Debt then remaining unpaid, until all of the Senior Debt is Paid
in Full.

 

4.5.6No holder of Subordinate Debt shall sell, assign, dispose of or otherwise
transfer all or any portion of the Subordinate Debt, unless prior to the
consummation of any such action, the transferor and transferee thereof shall
execute and deliver an agreement in favour of the Obligors and Lenders hereunder
agreeing to be bound by the provisions of this Section 4.5. Notwithstanding the
failure to execute or deliver any such agreement, the subordination effected by
this Section 4.5 shall survive any sale, assignment, disposition or other
transfer of all or any portion of the Subordinate Debt, and the terms of this
Section 4.5 shall be binding upon the successors and assigns of each holder of
Subordinate Debt.

 

Article 5
INDEMNITIES

 

5.1General Indemnity

 

The Borrower will indemnify and save harmless the Lenders and their respective
Affiliates, officers, directors, employees, agents and attorneys (in this
Article 5, each an “Indemnified Party”), immediately on demand by any Lender,
from and against all Losses that any Indemnified Party may sustain or incur as a
result of or in connection with the Facility or the Loan Documents, including as
a result of or in connection with:

 

5.1.1any cost or expense incurred by reason of the liquidation or redeployment
in whole or in part of deposits or other funds required to fund or maintain any
Loan as a result of the Borrower’s failure to complete a Loan or to make any
payment, prepayment or repayment on the date required under this Agreement or
specified by the relevant Lender in any notice given under this Agreement;

 

5.1.2the Borrower’s failure to pay principal, interest, fees, expenses or other
amounts due under this Agreement on the due date after the expiration of any
applicable grace periods;

 



   

 - 42 - 



 

5.1.3the acceleration under Article 10 of this Agreement of any of the Facility
or of the Loans or any other amounts owing under this Agreement or any other
Loan Documents;

 

5.1.4the Borrower’s failure to give any notice required to be given by it to the
Lenders under this Agreement;

 

5.1.5any inaccuracy in the representations and warranties in Article 8 of this
Agreement or any other representation, warranty or statement of any Obligor in
any other Loan Documents;

 

5.1.6any failure of any Obligor to observe or comply with the covenants,
negative covenants or other agreements applicable to it under the Loan
Documents; or

 

5.1.7the occurrence of any Default or Event of Default.

 

5.2Environmental Indemnity

 

Without limiting the indemnity in Section 5.1 above, the Borrower will indemnify
and save harmless each Indemnified Party, immediately on demand by the Required
Lenders on the terms set out in this Section 5.2, from and against all
Environmental Liabilities that any Indemnified Party may sustain or incur as a
result of or in connection with the Facility or the Loan Documents, including as
a result of or in connection with:

 

5.2.1an Indemnified Party being a lender to the Borrower or a successor to or
assignee of any right or interest of any Obligor;

 

5.2.2any order, investigation or action by any Governmental Authority relating
to any Obligor or its Business or the Property;

 

5.2.3an Indemnified Party being or being deemed to be a mortgagee in possession
of the Property of any Obligor or a successor or successor-in-interest to any
Obligor as a result of taking possession of all or any of the Property of an
Obligor, whether by foreclosure, foreclosure deed, deed in lieu of foreclosure
or by any other means; or

 

5.2.4the past, present or future operations of any Obligor or any predecessor in
interest to any Obligor, or the past, present or future condition of any part of
any Property owned, operated, leased or occupied by any Obligor or any
predecessor in interest to any Obligor.

 

5.3Taxes

 

5.3.1Except as required by an Applicable Law, each payment by any Obligor under
any Loan Document shall be made free and clear of all present or future Taxes.

 

5.3.2If any Taxes shall be required by any Applicable Law to be deducted from or
in respect of any amount payable under any Loan Document to any Lender (i) if
such Tax is an Indemnified Tax, such amount payable shall be increased as
necessary to ensure that, after all required deductions for Indemnified Taxes
are made (including deductions applicable to any increases to any amount under
this Section 5.3), such Lender receives the amount it would have received had no
such deductions been made, (ii) the relevant Obligor shall make such deductions,
(iii) the relevant Obligor shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with Applicable Law and (iv)
within thirty (30) days after such payment is made, the relevant Obligor shall
deliver to the Lenders an original or certified copy of a receipt evidencing
such payment or other evidence of payment.

 



   

 - 43 - 



 

5.3.3In addition, the Borrower agrees to pay, and authorizes any Lender to pay
in its name, any stamp, documentary, excise or property Tax, similar charges or
similar levies imposed by any Applicable Law or Governmental Authority and all
liabilities with respect thereto (including by reason of any delay in payment
thereof), in each case arising from the execution, delivery or registration of,
or otherwise with respect to, any Loan Document or any transaction contemplated
therein (collectively, “Other Taxes”). Within thirty (30) days after the date of
any payment of Other Taxes by any Obligor, the Borrower shall furnish to the
Lenders, the original or a certified copy of a receipt evidencing payment
thereof or other evidence of payment.

 

5.3.4The Borrower shall reimburse and indemnify, within thirty (30) days after
receipt of demand therefor, each Lender for all Indemnified Taxes (including any
Indemnified Taxes imposed by any jurisdiction on amounts payable under this
Section 5.3) paid or payable by such Lender and any liabilities arising
therefrom or with respect thereto, without duplication of amounts the Borrower
pays pursuant to this Section 5.3, whether or not such Indemnified Taxes were
correctly or legally asserted. A certificate of the relevant Lender claiming any
compensation under this Section 5.3.4, setting forth the amounts to be paid
thereunder and delivered to the Borrower, shall be conclusive, binding and final
for all purposes, absent manifest error.

 

5.3.5If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding Tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to the Borrower any documentation under any
Applicable Law or reasonably requested by the Borrower sufficient for the
Borrower to comply with its obligations under FATCA and to determine that such
Non-U.S. Lender Party has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment under FATCA, if
any. Solely for the purposes of this Section 5.3.5, “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

5.3.6If a Lender determines that it has received and retained a refund of an
Indemnified Tax or additional sums payable under Section 5.3 (including Other
Taxes) for which a payment has been made by the Borrower pursuant to this
Agreement, which refund in the good faith judgment of such Lender is
attributable to such payment made by the Borrower, then such Lender shall apply
the same to the Outstanding Obligations, and if the Outstanding Obligations have
been fully repaid and discharged, such Lender shall reimburse the Borrower for
such amount (net of all out-of-pocket expenses of such Lender and without
interest other than any interest received thereon from the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of such Lender, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Lender in the event such Lender is required to
repay such refund to such Governmental Authority. Any Lender shall claim any
refund that it determines is available to it, unless it concludes in its sole
discretion that it would be adversely affected by making such a claim or the
cost of making and pursuing such claim will outweigh the amount of the refund
likely to be received.

 



   

 - 44 - 



 

5.3.7If the Borrower determines that a reasonable basis exists for contesting a
Tax payable under Section 5.3, the Lenders shall use reasonable efforts to
cooperate with the Borrower as the Borrower may reasonably request in
challenging such Tax. The Borrower shall, forthwith on request, indemnify and
hold the Lender harmless against any out-of-pocket expenses incurred by the
Lender in connection with any request made by the Borrower pursuant to this
Section 5.3.7, and if so requested, shall advance reasonable sums to the Lender
to fund any action to be taken by the Lender hereunder. Nothing in this
provision shall obligate the Lender to take any action that, in its sole
judgment, it determines may result in any reasonable detriment or in an
excessive administrative inconvenience to the Lender.

 

Article 6
CONDITIONS PRECEDENT

 

6.1Conditions Precedent to the Initial Drawdown

 

The obligation of the Initial Lender and any other Lenders to amend and restate
the Original Credit Agreement and to make Loans available under the Term A
Facility and to continue the Term B Loans, is subject to the Borrower satisfying
each of the conditions precedent set out in this Section 6.1 on or before the
Closing Date, to the satisfaction of the Lenders and their counsel.

 

6.1.1Documents. The Lenders will have received, in form and substance
satisfactory to it, duly executed and delivered originals of the following:

 

6.1.1.1this Agreement;

 

6.1.1.2any amendments, acknowledgments and/or confirmations to or of any of the
Security Documents delivered in connection with the Original Credit Agreement as
may be required by the Lenders;

 

6.1.1.3a certificate dated as of the Closing Date from a Responsible Officer of
each Obligor:

 

6.1.1.3.1attaching true copies of its Constating Documents;

 

6.1.1.3.2attaching true copies of resolutions dated as of the Closing Date of
its directors or other managing body authorizing the entering into, execution,
delivery and performance of the Loan Documents required to be delivered
hereunder on the Closing Date (collectively with this Agreement, the “Closing
Date Documents”) to which it is a party and setting out the manner in which
those Closing Date Documents are to be executed and delivered;

 

6.1.1.3.3setting out specimen signatures of one or more Responsible Officers or
other authorized signatories who will sign on its behalf the Closing Date
Documents to which it is a party;

 



   

 - 45 - 



 

6.1.1.3.4certifying any other matters as required by the Lenders, acting
reasonably, including the matters referred to in Sections 6.2.1, 6.2.2, and
6.2.3;

 

6.1.1.4a Compliance Certificate as at the Closing Date;

 

6.1.1.5certificates of status or satisfactory equivalent relating to each
Obligor that is a corporation, and partnership searches relating to each Obligor
that is a partnership;

 

6.1.1.6an opinion of counsel for the Obligors in each jurisdiction specified by
the Lenders, acting reasonably, addressed to the Initial Lender (and any other
Lenders as of the Closing Date) and its counsel dated the Closing Date, with
respect to the existence, powers and capacity of each Obligor, the
authorization, execution and delivery of the Closing Date Documents, the
legality, validity and enforceability of the Closing Date Documents, the
continuing validity of the Security Interests created by the Security Documents,
the continuing registration of the Security Documents and continuing perfection
of the Security Interests created by them, the absence of conflict and any other
matters as the Lenders requires, in form and substance satisfactory to the
Lenders, acting reasonably;

 

6.1.1.7all other documents and instruments that are customary for transactions
of this type or as may be reasonably requested by the Lenders;

 

6.1.1.8evidence satisfactory to the Lenders (i) detailing the indebtedness owed
by the Obligors to the holders of Permitted Liens, and (ii) all trade creditors
have been paid up to date and to the extent not paid, payment thereto is not in
arrears beyond the payment terms extended to the Obligors by such trade
creditors;

 

6.1.1.9the Borrower’s financial projections which, for certainty, shall include
a balance sheet, income statement and statement of cash flows, along with all
pertinent underlying assumptions, prepared on a monthly pro-forma basis, for the
fiscal years ended 2018 and 2019, with demonstrated liquidity to fund ongoing
business requirements of the Obligors satisfactory to the Lenders;

 

6.1.1.10the Obligors’ operational plan;

 

6.1.1.11a general form of release in favour of the Initial Lender in form and
substance satisfactory to the Initial Lender in its sole discretion;

 

6.1.1.12the Obligors shall have entered into an amendment of the current
contractual arrangements with the parties listed below, (A) permitting these
parties to terminate such contractual arrangements with Obligors (absent an
earlier breach or default by the Obligors thereunder), effective on December 31,
2018 upon the prior provision of notice to such effect by them to the Obligors
(or the appropriate one thereof under such contractual arrangements) on or
before September 30, 2018, and (B) requiring such parties to purchase on the
Closing Date, a portion of the Initial Lender’s obligations under the Term A
Facility as follows:

 



   

 - 46 - 



 

6.1.1.12.1from Cordillera Communications, (A) a commitment to maintain its
current contractual arrangements with the Obligors (without amendment and absent
an earlier breach or default by the Obligors thereunder) until December 31,
2018, and (B) to purchase on the Closing Date, US$300,000 of the Initial
Lender`s obligations under the Term A Facility pursuant to an Assignment and
Assumption Agreement with the Initial Lender (whereunder Cordillera
Communications will pay the Initial Lender US$40,000 for a four percent (4%)
share of the 2018 Advance already funded);

 

provided that nothing in any such commitment shall prohibit Cordillera
Communications from providing notice of termination of its current contractual
relations to the Obligors on or before September 30, 2018 (providing that such
termination will be effective no earlier than December 31, 2018, absent an
earlier breach or default thereunder) or from amending its current contractual
arrangements to permit it to do the same;

 

6.1.1.13the execution and delivery of appropriate and duly authorized legal
documentation as required by the Lenders, including, compliance certificates,
original share certificates and powers of attorney, landlord, source code escrow
agreements, PPSA and UCC estoppel letters, inter-creditor agreements with third
party debt holders and subordination agreements, all if and as applicable as
determined by the Lenders, which must be satisfactory in form and substance to
the Borrower and Lenders and their respective counsel;

 

6.1.1.14the Lenders’ satisfaction that the assets of the Obligors are free and
clear of all liens and security interests (other than the Permitted Liens and as
may be permitted by the Lenders) and that the security interests granted to the
Lenders have been perfected and all security filings in favour of the Lender
have been properly registered and completed;

 

6.1.1.15the corporate structure, ownership structure, financial condition and
capital structure of the Obligors and their respective subsidiaries;

 

6.1.1.16all material agreements of the Borrower and the Guarantors (as
determined by the Lenders);

 

6.1.1.17Lenders’ satisfaction that there has occurred no Material Adverse
Change; and

 

6.1.1.18the Obligors shall not have incurred or assumed any Debt on or prior to
the Closing Date (other than to the Lenders, as contemplated by this Agreement
and as otherwise agreed in writing by the Lenders).

 

6.1.2Further Conditions. The Borrower will have satisfied as at the Closing Date
the conditions precedent set out in Sections 6.2.1 to 6.2.5 inclusive.

 

6.1.3Registration of Security. The Security Documents or notices of them will
have been duly registered, recorded or filed in all places and jurisdictions
that the Lenders and their counsel deem appropriate, all steps will have been
taken to validly create, perfect, protect and preserve the Security Interests
created by the Security Documents and to provide the Facility, the Outstanding
Obligations and those Security Interests with the priority contemplated by this
Agreement, and the Lenders will have received evidence satisfactory to the
Lenders and their counsel of the completion of those registrations, recordings
and filings and the full payment of all necessary registration, recording and
filing fees for them.

 



   

 - 47 - 



 

6.1.4Fees. The Borrower will have paid to the Lenders all fees and expenses that
are due and payable by the Borrower on or before the Closing Date under the Loan
Documents.

 

6.1.5Insurance. The Lenders will have received a certificate from each insurance
broker of the Obligors with respect to the Insurance, in scope and substance
satisfactory to the Lenders, dated not more than 30 days before the Closing
Date, confirming that the Obligors have the Insurance required by Section
9.1.16.

 

6.1.6Due Diligence. The Lenders will have been satisfied with the results of its
financial, business and legal due diligence with respect to the Obligors, and
will have received and be satisfied with the results of all Property,
litigation, judgment, bankruptcy, execution and other searches conducted or
caused to be conducted by the Lenders and their counsel with respect to the
Obligors in all jurisdictions that the Lender and its counsel deem appropriate.

 

6.1.7Regulatory Approval, Consents and Waivers. The Lenders will be satisfied,
acting reasonably, that all material Authorizations required in connection with
the Loan Documents have been obtained and are in full force and effect, and that
all consents and waivers from other Persons required to authorize, execute,
deliver and perform the Loan Documents have been obtained, to the extent that
completion of the transactions contemplated by the Loan Documents would
otherwise be restricted or prohibited under the terms of any Material Contract
to which any Obligor is a party, or by which it is bound, including any consents
to the Security Interests created by the Security Documents from landlords under
any Real Property Leases of any Obligor, and any other consents and waivers as
may be required by the Lenders.

 

6.2Conditions Precedent to all Loans

 

The obligation of the Lenders to make available or permit any Loans is subject
to the Borrower satisfying each of the conditions precedent set out in this
Section 6.2 as at each date of advance of such Loan to the satisfaction of the
Lenders and their counsel:

 

6.2.1the representations and warranties contained in Section 8.1 will be true
and correct on each date of such Loan with the same effect as if made as of that
date;

 

6.2.2no Material Adverse Change will have occurred and be continuing, and no
Material Adverse Change will result from any Loan;

 

6.2.3no Default or Event of Default will have occurred and be continuing, and no
Default or Event of Default will result from the making or permitting of a Loan;

 

6.2.4the Lenders will not have received a notice from any Person of any Priority
Claims or of any other claims the effect of which under Applicable Law would be
to make the Lender liable to that Person for the amount to be advanced, if that
amount was advanced, including third party demands made by Canada Revenue Agency
or the Internal Revenue Service and any notice of seizure of bank accounts or
the credit balance in them from any Governmental Authority; and

 



   

 - 48 - 



 

6.2.5if any Obligor or Subsidiary of an Obligor is required to provide Security
Documents to the Lenders under Sections 7.1 or 9.1.17, those Security Documents
will have been executed and delivered to the Lenders, and those Security
Documents or notices of them will have been duly registered, recorded or filed
in all places and jurisdictions that the Lenders or their counsel deem
appropriate, all steps will have been taken to validly create, perfect, protect
and preserve the Security Interests created by those Security Documents and to
provide the Facility, the Outstanding Obligations and those Security Interests
with the priority contemplated by this Agreement, and the Lenders will have
received evidence satisfactory to the Lenders or their counsel of the completion
of those registrations, recordings and filings and the full payment of all
necessary registration, recording and filing fees for them.

 

6.3Waiver of a Condition Precedent

 

The conditions precedent set out in Sections 6.1 and 6.2 are for the sole
benefit of the Lenders and may be waived by the Required Lenders, in whole or in
part and with or without terms or conditions, relating to all or any portion of
any Loan, without affecting the rights of the Lenders to require that those
terms and conditions be satisfied in whole or in part relating to any other
Loan.

 

Article 7
SECURITY DOCUMENTS

 

7.1Security Documents

 

7.1.1As general and continuing collateral security for the Outstanding
Obligations for which they are liable, the Obligors will execute and deliver to
and in favour of the Lenders the following guarantees, security and other
documents and agreements to which they are a party, together with any relevant
powers of attorney, registrations, filings and other supporting documents deemed
necessary by the Lenders and their counsel to perfect them or otherwise in
respect of them (which, as confirmed, amended, extended, supplemented, restated
or replaced at any time, and together with any other security documents and
agreements given to secure the repayment of the Outstanding Obligations from
time to time, whether provided under Sections 7.1 or 9.1.17 or otherwise, are
collectively, the “Security Documents”), all in form and substance satisfactory
to the Lenders, acting reasonably:

 

7.1.1.1a general security agreement granted by each Obligor creating a
first-ranking Security Interest over all of its present and after-acquired
personal Property;

 

7.1.1.2an investment property pledge agreement granted by each Obligor creating
a first-ranking Security Interest in all present and after-acquired Equity
Securities owned by that Obligor in its Subsidiaries;

 



   

 - 49 - 



 

7.1.1.3an Intellectual Property security agreement granted by each Obligor
creating a first-ranking Security Interest in all of its present and
after-acquired Intellectual Property Rights;

 

7.1.1.4a code escrow agreement between the Initial Lender and Borrower in the
form attached as Exhibit 7.1.1.4 (the “Software Escrow Agreement”);

 

7.1.1.5a three-party escrow service agreement between the Initial Lender,
Frankly Media LLC and Iron Mountain Intellectual Property Management, Inc. in
the form attached as Exhibit 7.1.1.5 (the “Three Party Escrow Agreement”).

 

7.1.1.6an unlimited Guarantee by each Guarantor guaranteeing the payment and
performance of the Borrower’s Obligations and including any additional
representations, warranties and covenants required by the Lenders;

 

7.1.1.7an insurance transfer and consent, assigning the Insurance to the Lenders
as mortgagee, first loss payee and additional named insured as required by this
Agreement;

 

7.1.1.8undertaking to provide landlord waivers in form and substance
satisfactory to the Lenders from each Obligor’s landlords, on a best efforts
basis;

 

7.1.1.9if at any time after the Closing Date an Obligor creates or acquires a
Subsidiary, or an Obligor becomes the holder of any Equity Securities of a
Subsidiary, the applicable Obligor will:

 

7.1.1.9.1immediately provide the Lenders with written notice of those
circumstances, including all relevant details;

 

7.1.1.9.2promptly execute and deliver to the Lenders, as general and continuing
collateral security for the Outstanding Obligations for which it is liable, a
Security Document substantially in the form described in Section 7.1.1.2 that
creates a Security Interest in all of the Equity Securities in the Subsidiary
owned by that Obligor; and

 

7.1.1.9.3cause that Subsidiary to promptly execute and deliver to the Lenders,
as general and continuing collateral security for the Outstanding Obligations
for which it is liable, the Security Documents substantially in the form
contemplated in Sections 7.1.1.1, 7.1.1.3, 7.1.1.6 and 7.1.1.7,

 

and the Security Documents contemplated by Sections 7.1.1.9.2 and 7.1.1.9.3 will
be accompanied by any relevant powers of attorney, registrations, filings and
other supporting documents deemed necessary by the Lenders and their counsel to
perfect them or otherwise in respect of them, and by any resolutions,
certificates, legal opinions and other related documents that are reasonably
requested by the Lenders and consistent with the relevant forms and types of
them delivered on the Closing Date. Subject to the Obligors’ compliance with
Section 6.1.1, including without limitation, Section 6.1.1.2, the Lenders
acknowledge receipt of the Security Documents and other documents listed in
Sections 7.1.1.1 to 7.1.1.8.

 



   

 - 50 - 



 

7.2Registration of Security Documents

 

Each Obligor will cooperate, and cause each other Obligor to cooperate, fully
with the Lenders and their counsel to register, record or file the Security
Documents or notice of them in all places where, in the opinion of counsel for
the Lenders, acting reasonably, registration, recording or filing is necessary
or desirable in order to perfect, protect or preserve the Security Interests
created by the Security Documents, and each Obligor will also cooperate, and
cause each other Obligor to cooperate, with any amendments to or renewals of
those registrations, recordings and filings, and will do, or cause to be done,
all other things as, in the opinion of counsel for the Lender, acting
reasonably, are necessary or desirable to maintain for the Lenders the rights,
benefits and priority of the Security Documents and related Security Interests.

 

7.3Dealing with Security Documents

 

The Required Lenders may grant extensions, take and give up any Security
Documents or other security, accept compositions of, and grant releases and
discharges of, any Security Documents or other security in whole or in part, and
otherwise deal with any Obligor or any Loan Documents as the Required Lenders
may see fit, all without prejudice to the Outstanding Obligations or the rights,
remedies, powers and recourses of the Lender under the Loan Documents. The
taking of any Security Documents under this Agreement will not operate by way of
merger of any of the Outstanding Obligations or any previously taken Security
Documents.

 

7.4Permitted Liens

 

The fact that:

 

7.4.1an Obligor is permitted to create, or allow to exist, any Permitted Lien;

 

7.4.2any representation, warranty or covenant in this Agreement may make an
exception for the existence of Permitted Liens; or

 

7.4.3the Security Interests created by the Security Documents are stated to be
subject to, or are not required to rank in priority to, Permitted Liens,

 

will not in any manner, nor in any cause or proceeding, directly or indirectly,
be taken to constitute a subordination of any Security Interests created by the
Security Documents to any Permitted Lien or to any other Lien or other
obligation of any kind, it being the intention of the Obligors and the Lenders
that all Security Interests created by the Security Documents will at all times,
to the maximum extent permitted by Applicable Law (except as otherwise expressed
herein), rank as first priority Security Interests in priority to Permitted
Liens and all other Liens or obligations.

 



   

 - 51 - 



 

Article 8
REPRESENTATIONS AND WARRANTIES

 

8.1Representations and Warranties

 

Each Obligor, for itself and for each other Obligor, makes the representations
and warranties set out in this Section 8.1 to the Lenders.

 

8.1.1Status and Powers, Authorization, Execution and Delivery, Enforceability
and No Conflict.

 

8.1.1.1Each Obligor is duly organized or formed, validly existing and in good
standing under the laws of the jurisdiction of its organization.

 

8.1.1.2Each Obligor has the necessary power, authority and legal right to make,
execute, deliver and perform its obligations under each Loan Document to which
it is a party, and to borrow or guarantee, as applicable, under this Agreement,
and each Obligor has the necessary power and authority to own and lease its
Property and carry on its Business as now conducted, and is qualified to do
business and is in good standing in every jurisdiction in which its ownership,
lease or operation of Property or the conduct of its Business requires it to be
qualified.

 

8.1.1.3The execution, delivery and performance by each Obligor of each Loan
Document to which it is a party has been duly authorized by all necessary
corporate or other organizational and, if required, shareholder, action, and
each Loan Document to which any Obligor is a party will, when delivered, have
been duly executed and unconditionally delivered by it.

 

8.1.1.4Each Loan Document to which any Obligor is a party, when executed and
delivered by it, constitutes and will constitute a legal, valid and binding
obligation of such Obligor, enforceable against it by the Lenders in accordance
with its terms, except as may be limited by general principles of equity or by
Insolvency Law.

 

8.1.1.5The execution, delivery and performance of each Loan Document to which
any Obligor is a party does not and will not:

 

8.1.1.5.1violate any Applicable Law or any of its Constating Documents;

 

8.1.1.5.2be in conflict with, result in a breach of or constitute, alone or with
notice or lapse of time or both, a default under, or give rise to any right to
require prepayment, repurchase or redemption under, any material contract or any
other indenture, agreement or instrument binding upon any Obligor or its
Property; or

 

8.1.1.5.3result in the creation or imposition of any Lien on the Property of any
Obligor, other than the Security Interests created by the Security Documents.

 



   

 - 52 - 



 

8.1.2Approvals.

 

8.1.2.1No Authorization by, and no registration, filing or recording with, any
Governmental Authority is or will be required in connection with the Loans under
this Agreement or the making, execution, delivery or performance of the Loan
Documents, except for:

 

8.1.2.1.1registrations, filings or recordings necessary to perfect the Security
Interests in the Property granted by the Obligors in favour of the Lenders; and

 

8.1.2.1.2those that have been made or obtained and are in full force and effect.

 

8.1.2.2Each Obligor has obtained or made all material consents, approvals,
authorizations, declarations, registrations, filings, recordings, notices and
other actions with Persons other than Governmental Authorities required in
connection with the creation, execution, delivery and performance by it of the
Loan Documents to which it is a party.

 

8.1.3Security Documents. Subject to any expressed exceptions in this Agreement,
each Security Document granted by an Obligor will create in favour of the
Lenders valid, enforceable and perfected Security Interests in the Property of
such Obligor ranking first in priority, subject only to any Permitted Liens
having priority under Applicable Law and which have not been subordinated,
provided that those Permitted Liens will not in any manner, or in any cause or
proceeding, be taken to directly or indirectly constitute a subordination of any
Security Interests created by the Security Documents to any Permitted Lien, it
being the intention of the Parties that all Security Interests created by the
Security Documents will at all times, to the maximum extent permitted by
Applicable Law, rank as first priority Security Interests in priority to
Permitted Liens and all other Liens or obligations.

 

8.1.4Financial Statements.

 

8.1.4.1All audited Financial Statements of the Borrower, prepared on a
Consolidated Basis, and previously provided to the Lenders, are and were, at the
time they were delivered to the Lenders and the dates in respect of which they
were prepared, complete and correct and fairly presented the consolidated
financial position and results of the Borrower and the financial position and
results of each Obligor, in all material respects, as of such times and for the
relevant Fiscal Year covered thereby.

 

8.1.4.2The Financial Statements referred to in Section 8.1.4.1 are and were
prepared in accordance with IFRS applied consistently throughout the periods
involved, except as disclosed in them.

 

8.1.5No Material Adverse Changes. Since December 31, 2017, no Material Adverse
Change has occurred.

 

8.1.6Litigation. Except as set out in Schedule 8.1.6, there are no actions,
suits or proceedings, including any Tax-related matter, by or before any
arbitrator or Governmental Authority pending against or threatened against or
affecting any Obligor that, if adversely determined, could reasonably be
expected to result in, either individually or in the aggregate, damages or other
monetary claims that are uninsured and exceed.

 



   

 - 53 - 



 

8.1.7Compliance with Applicable Laws. Each Obligor has complied in all material
respects with all Applicable Laws binding on it or its Business or Property. No
Obligor has violated or failed to obtain any Authorization necessary for the
ownership of any of its Property or the conduct of its Business.

 

8.1.8Organizational Structure. Schedule 8.1.8 correctly sets out:

 

8.1.8.1the corporate organizational structure of the Borrower, including its
shareholders and Subsidiaries; and

 

8.1.8.2with respect to each Obligor: (i) its legal names (including any French
and English name combinations); (ii) its form of legal entity; (iii) the Equity
Securities it has authorized or issued and which are outstanding, including the
names of (and number of shares or other Equity Securities held by) the
registered and beneficial owners of those Equity Securities, and including any
Debt convertible into any Equity Securities; (iv) the Equity Securities owned by
it; (v) the jurisdictions of its organization and head office, and the location
of its corporate records or minute books and of its share or unit registers;
(vi) its Obligor Location; and (vii) the jurisdictions in which it carries on
business or has assets (including receivables) having an aggregate value in
excess of $30,000,000 (not including goodwill).

 

The Obligors do not have any Subsidiaries and any Subsidiaries created or
acquired by any Obligor after the Closing Date will be identified to the Lenders
under Section 7.1.1.9.1.

 

8.1.9Equity Securities. Except as set out in Schedule 8.1.9:

 

8.1.9.1no Obligor owns any Equity Securities or any Debt which is convertible
into, or exchangeable for, Equity Securities of any Person;

 

8.1.9.2all of the outstanding Equity Securities of each Obligor and any other
Subsidiary owned by an Obligor are owned of record and beneficially by an
Obligor, and all Equity Securities so owned are duly authorized, validly issued,
fully paid and non-assessable, and are free and clear of all Liens; and

 

8.1.9.3there are no contractual restrictions on the ability of any Obligor or
the Lender to sell, transfer or assign any of the Equity Securities owned by any
Obligor.

 

8.1.10Taxes. Each Obligor has filed or caused to be filed when due all required
Tax returns, and has paid or caused to be paid all Taxes required to have been
paid under those Tax returns or under any assessments made against each Obligor
or any of its Property, including all instalments with respect to the current
period, and has made adequate provision for Taxes payable in the current period,
except:

 



   

 - 54 - 



 

8.1.10.1for Taxes that are payable or have been assessed:

 

8.1.10.1.1that are being contested in good faith by appropriate proceedings;

 

8.1.10.1.2for which an Obligor has set aside on its books adequate reserves in
compliance with IFRS;

 

8.1.10.1.3relating to which no Tax Lien has been filed; and

 

8.1.10.1.4relating to which no Tax claim individually or collectively with all
other similar claims in excess of $200,000 (and which could reasonably be
expected to result in a Tax Lien arising or being filed) is being asserted
against an Obligor; or

 

8.1.10.2as set out in Schedule 8.1.10.2.

 

8.1.11Title to and Location of Property.

 

8.1.11.1Each Obligor has good and marketable title in fee simple to, or valid
leasehold title under valid and enforceable Real Property Leases to, all of its
Real Property, which title is free and clear of all Liens except for Permitted
Liens, and each Obligor owns or leases all Real Property used in connection with
its Business. Schedule 8.1.11.1, together with any Replacement Schedule, sets
out a complete and accurate list of all leased, subleased or owned Real Property
of the Obligors, including correct legal descriptions and a list of all Real
Property Leases to which any Obligor is a party.

 

8.1.11.2Each Obligor owns, or leases under valid and enforceable Operating
Leases or Capital Leases, its personal Property free and clear of all Liens
except for Permitted Liens, and owns or leases all personal Property used or
acquired in connection with its Business. Schedule 8.1.11.2, together with any
Replacement Schedule, sets out a complete and accurate list of all Operating
Leases and Capital Leases with respect to each Obligor’s personal Property and
sets out the locations of each Obligor’s personal Property.

 

8.1.11.3All of the tangible personal Property of the Obligors having an
individual book value in excess of $200,000 is located in Weehawken, New Jersey.

 

8.1.12Leases. All rental and other payments required to be paid by any Obligor
under any Real Property Leases, Operating Leases and Capital Leases have been
paid when due, and all of those Real Property Leases, Operating Leases and
Capital Leases are in full force and effect. No Obligor is in default under or
breach of any Real Property Lease, Operating Lease or Capital Lease, or is aware
of any default under or breach of any other party to them.

 

8.1.13Debt Defaults. No Obligor is in default of, and no event or circumstance
has occurred which, but for the passage of time or the giving of notice, or
both, would constitute a default under, any loan or loan agreement, indenture,
mortgage, deed of trust, security agreement or other instrument or agreement
evidencing or pertaining to any Debt of any Obligor, except for any defaults
that individually or in the aggregate do not exceed $250,000 at any time.

 



   

 - 55 - 



 

8.1.14Insurance. All policies relating to Insurance:

 

8.1.14.1comply with all requirements of the Loan Documents, Applicable Law and
all material contracts to which any Obligor is a party;

 

8.1.14.2are valid, in full force and effect, and enforceable; and

 

8.1.14.3provide adequate insurance coverage for the Property, Business and
operations of the Obligors in at least those amounts and against at least those
risks required under Section 9.1.16. All premiums with respect to all material
policies of Insurance have been paid in accordance with their respective terms,
and no notice of cancellation or termination has been received with respect to
any of those policies.

 

8.1.15Environmental Matters. Except as set out in Schedule 8.1.15 or any
Replacement Schedule:

 

8.1.15.1the Obligors are in compliance in all material respects with all
applicable Environmental Laws;

 

8.1.15.2any Authorizations or notices required to be obtained or filed by each
Obligor under Environmental Laws in connection with its Business, Property or
operations have been obtained or filed;

 

8.1.15.3all Hazardous Materials generated at the Property of any Obligor have
been treated, transported, stored and disposed of in accordance with all
material requirements of Environmental Laws and Authorizations applicable to
them;

 

8.1.15.4the Obligors have taken all reasonable steps necessary to determine, and
have determined, that there has been no Release of Hazardous Materials and there
has been no threatened Release of Hazardous Materials on or to any Property of
any Obligor, other than in compliance in all material respects with
Environmental Laws;

 

8.1.15.5there are no claims, notices of violation, notices of potential
liability, requests for information, complaints, proceedings, investigations or
actions by any Governmental Authority or any other Person pending or threatened
against any Obligor under any Environmental Laws;

 

8.1.15.6no Obligor has agreed to assume, or accept responsibility by contract
for, any liability of any Person under any Environmental Laws; and

 

8.1.15.7there are no facts, circumstances or conditions, including the Release
of any Hazardous Materials, relating to the past or present Business, Property
or operations of the Obligors or any of their predecessors in interest, that
could reasonably be expected to result in any Obligor having or incurring any
material claim or liability under any Environmental Laws.

 



   

 - 56 - 



 

8.1.16Employee Matters.

 

8.1.16.1No Obligor, and no employee of any Obligor, is subject to any collective
bargaining agreement. There are no strikes, slowdowns, work stoppages or other
labour disputes pending or threatened in writing against any Obligor that could
reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Effect.

 

8.1.16.2Each Pension Plan, and each employee benefit, fringe benefit,
supplemental unemployment benefit, bonus, incentive, profit sharing,
termination, change of control, compensation, retirement, salary continuation,
stock option, stock purchase, stock appreciation, health, welfare, medical,
dental, accident, disability, life insurance or other plan, arrangement,
agreement, program, policy, practice or undertaking that is sponsored or
maintained by any Obligor for the benefit of its employees and former employees
who are or were employed in Canada, and their respective beneficiaries, is in
compliance with Applicable Law, including the Income Tax Act and any federal or
provincial pension benefits standards legislation, and is being administered in
compliance with its terms.

 

8.1.16.3Each Obligor has withheld from all payments to each of its officers,
directors and employees the amount of all Taxes, Pension Plan contributions,
employment insurance premiums and other payments and deductions that it is
required to withhold under Applicable Law, and has paid or remitted those
amounts to the appropriate Governmental Authority in accordance with Applicable
Law. No Obligor is subject to any Priority Claim arising from those withholdings
that does not constitute a Permitted Lien.

 

8.1.17Intellectual Property Rights. All Intellectual Property owned or licensed
by any Obligor, and all rights of any Obligor to the use of any Intellectual
Property owned by and licensed from others, in each case that is material to the
present and planned future conduct of the Business of that Obligor, are set out
in Schedule 8.1.17 (collectively, the “Intellectual Property Rights”). Except as
set out in Schedule 8.1.17 or any Replacement Schedule, no material claim has
been asserted and is pending by any Person with respect to the use by any
Obligor of any Intellectual Property Rights or challenging the validity,
enforceability or effectiveness of any Intellectual Property Rights necessary
for the conduct of the Business of the Obligors taken as a whole. Except as set
out in Schedule 8.1.17:

 

8.1.17.1each Obligor owns, licenses or possesses the right to use all
Intellectual Property that is necessary for the operation of its Business as
currently conducted and as proposed to be conducted, free and clear of all
Liens, except for Permitted Liens, and restrictions;

 

8.1.17.2all necessary applications and registrations for Intellectual Property
Rights of each Obligor are current; and

 

8.1.17.3the conduct of each Obligor’s Business does not infringe the
Intellectual Property of any other Person.

 

Except for the filing with a register maintained under the legislative or
regulatory authority of a Governmental Authority, or with a register maintained
by an authority established by a treaty (such as the European Patent Convention)
where the purpose of the register is to maintain records of documents received
by the legislative or regulatory authority and relating to Intellectual Property
registrations or applications for Intellectual Property registration, and except
as has been already made or obtained, in relation to the Intellectual Property
Rights no authorization, approval or other action by, and no notice to or filing
with, any register is required for the grant by any Obligor of the Liens under
the Security Documents, the execution, delivery or performance of the Security
Documents to which each Obligor is a party, or the perfection or the exercise by
the Lenders of their rights and remedies under the Security Documents.

 



   

 - 57 - 



 

8.1.18Software. Each Obligor is the sole legal and beneficial owner of, and has
good and marketable title to, or is a licensee of, all of the computer software,
other than operating systems software, running on its computer systems. Each
Obligor has the right to use all software used by it and has not granted any
licence or other rights to any other Person in respect of that software which
could interfere with its rights. Except as set out in Schedule 8.1.18, each
Obligor possesses the object code and user manuals for all software used by it,
and the source code and all documentation required for effective use of it.

 

8.1.19Other Representations. Each representation and warranty made by an Obligor
in any Loan Document to which it is a party is true and correct in all material
respects.

 

8.1.20No Event of Default. No Default or Event of Default has occurred and is
continuing.

 

8.1.21Silicon Valley Bank. The Obligors’ indebtedness to Silicon Valley Bank has
been fully repaid and no further borrowings are permitted to be made by any
Obligor under the Obligors’ documentation with Silicon Valley Bank, and there
are no other amounts owing to Silicon Valley Bank in connection therewith.

 

8.2Repetition of Representations and Warranties

 

Without limiting Section 8.3, the representations and warranties set out in
Section 8.1 will be deemed to be made by each Obligor, for itself and for each
other Obligor, on each date of advance of such Loan based on the facts and
circumstances then existing, and in the case of representations and warranties
relating to a Subsidiary that becomes an Obligor after the date of this
Agreement, on the date it becomes an Obligor, except that any representation or
warranty expressly relating to a specific date shall only be true and correct as
of such date.

 

8.3Survival of Representations and Warranties

 

The representations and warranties set out in Section 8.1 will survive the
execution and delivery of this Agreement until all Outstanding Obligations have
been fulfilled and the Lenders have no further obligations under any Loan
Documents, and the Lenders will be entitled to rely, and will be deemed to have
relied, upon the representations and warranties set out in Section 8.1 in making
any advance available under this Agreement, regardless of any investigation or
examination made by the Lenders or their counsel.

 



   

 - 58 - 



 

Article 9
COVENANTS

 

9.1Positive Covenants

 

So long as this Agreement is in force, any Outstanding Obligations remain
outstanding or the Lenders have any obligations under any Loan Documents, each
Obligor covenants and agrees with the Lenders that, unless the Required Lenders
otherwise expressly agree in writing, it will, and it will cause each other
Obligor to, comply with the covenants and agreements set out in this Section
9.1.

 

9.1.1Financial Reporting. The Obligors will prepare and deliver (provided that
public filings shall be deemed “delivered”) to the Lenders, in a form
satisfactory to the Required Lenders, acting reasonably:

 

9.1.1.1as soon as available and in any event within 120 days after the end of
each Fiscal Year of the relevant Obligor:

 

9.1.1.1.1annual audited Financial Statements of the Borrower on a Consolidated
Basis, together with a management discussion and analysis relating to the
Financial Statements and an auditor’s report prepared by an internationally
recognized independent firm of chartered accountants selected by the board of
directors of the Borrower, containing the auditor’s confirmation that its
examinations of those Financial Statements were made in accordance with
generally accepted auditing standards and the auditor’s opinion that those
Financial Statements present fairly in all material respects, as applicable, the
consolidated and unconsolidated financial position of the Borrower as of the
close of each Fiscal Year, and the results of its operations and changes in
financial position for the Fiscal Year then ended, in accordance with IFRS;

 

each certified to be true and in accordance with IFRS by a Responsible Officer
of the relevant Obligor;

 

9.1.1.2as soon as available and in any event within 60 days after the end of
each of the first three Fiscal Quarters of each Fiscal Year of the Obligors,
quarterly unaudited Financial Statements of the Borrower on a Consolidated Basis
as at the end of each of those Fiscal Quarters, each prepared in accordance with
IFRS and certified to be true and in accordance with IFRS by a Responsible
Officer of the relevant Obligor;

 

9.1.1.3as soon as available and in any event within 30 days of the end of each
month other than a month which is the last month in a Fiscal Quarter, monthly
unaudited balance sheet, statement of income, statement of retained earnings and
statement of cash flow of the Borrower on a Consolidated Basis prepared in
accordance with IFRS and certified to be true and in accordance with IFRS by a
Responsible Officer of the relevant Obligor;

 



   

 - 59 - 



 

9.1.1.4concurrently with the Financial Statements and other information referred
to in Sections 9.1.1.1 and 9.1.1.2, a duly executed and completed Compliance
Certificate relating to the Fiscal Year or Fiscal Quarter, as applicable, of
each Obligor being reported upon, certified by a Responsible Officer of the
Borrower;

 

9.1.1.5within 30 days of the start of each Fiscal Year, an annual budget in
reasonable detail including monthly income and expenses; and

 

9.1.1.6promptly upon any reasonable request by the Required Lenders, any other
information regarding the Property, operations, Business, legal or corporate
affairs and financial position of any Obligor, or compliance with the terms of
this Agreement or any other Loan Document.

 

9.1.2Prompt Payment. The Borrower will pay to the Lenders when due all
principal, interest, fees, expenses and other amounts owing by the Borrower to
the Lenders under this Agreement, on the dates and in the manner provided by
this Agreement and the other Loan Documents, without set off or deduction of any
kind.

 

9.1.3Existence and Good Standing. Each Obligor will do or cause to be done all
things reasonably necessary to preserve, renew and keep in full force and effect
and in good standing its legal existence in its jurisdiction of formation or
organization, and do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect and in good standing its
registration in every other jurisdiction in which the nature of its Business or
activities, or the character of any of its material Property, make that
registration necessary.

 

9.1.4Conduct of Business. Each Obligor will manage and operate its Business:

 

9.1.4.1in all material respects in accordance with prudent industry practice and
in compliance with the terms and provisions of all Material Permits; and

 

9.1.4.2in compliance with all Applicable Laws of the jurisdictions in which its
Business is carried on.

 

9.1.5Applicable Laws. Each Obligor will comply in a timely manner with all
Applicable Laws and will obtain, preserve and keep in force all Material Permits
required by it to properly conduct its Business and to own, operate, lease or
license its Property.

 

9.1.6Anti-Money Laundering Legislation. Each Obligor will promptly upon request:

 

9.1.6.1provide to the Lenders all information, including supporting
documentation and other evidence, as reasonably requested by it or any
prospective assignee of it, that may be required by the Lenders or prospective
assignee to obtain, verify and record information regarding an Obligor, an
Obligor’s directors, authorized signing officers, direct or indirect
shareholders or unitholders or other Persons in control of the Obligor, and the
transactions contemplated by this Agreement, or to otherwise comply with any
applicable Anti-Money Laundering Legislation; and

 

9.1.6.2notify the recipient of that information of any changes to it.

 



   

 - 60 - 



 

9.1.7Use of Loans. The proceeds of the Loans provided under the Facility will be
used solely for the purposes set out in Section 2.2.

 

9.1.8Payment Obligations. Each Obligor will pay its obligations before they are
delinquent or in default, except if:

 

9.1.8.1the validity or amount of those obligations is being contested in good
faith by appropriate proceedings; and

 

9.1.8.2it has, if required, set aside on its books adequate reserves with
respect to those obligations in accordance with IFRS.

 

9.1.9Maintenance of Property and Intellectual Property Rights. Each Obligor
will:

 

9.1.9.1operate, maintain and preserve in good working order and condition,
ordinary wear and tear excepted, all Property necessary for the proper conduct
of its Business, and make or cause to be made all repairs, additions and
improvements to, and renewals and replacements of, that Property necessary or
desirable for the conduct of its Business;

 

9.1.9.2do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect and in good standing all Authorizations
and all rights, licences, privileges, franchises and Intellectual Property
Rights material to the conduct of its Business; and

 

9.1.9.3protect, defend and maintain the validity and enforceability of its
Intellectual Property Rights, and not allow any Intellectual Property owned,
licensed or used in its Business to be abandoned, forfeited or dedicated to the
public.

 

9.1.10Notice Provisions. Each Obligor will promptly and, unless otherwise
provided, in any event within five days after any Obligor becomes aware of any
event set out in this Section 9.1.10, provide the Lenders with notice of:

 

9.1.10.1the occurrence of a Default or Event of Default, together with a
statement of a Responsible Officer of the relevant Obligor setting out the
details of that Default or Event of Default and the action that the Obligors
propose to take or have taken with respect to it;

 

9.1.10.2the receipt by any Obligor of any official notice of violation or
non-compliance from, or claim made by, any Governmental Authority relating to
any Obligor or any of its Property;

 

9.1.10.3any breach or default by any Obligor under, termination of, or material
amendment to, any Material Contract;

 

9.1.10.4the receipt of any notice of material breach or default by any Obligor
from, or the taking of any other material action by:

 

9.1.10.4.1any Person to whom any Obligor owes Debt in an amount in excess of
$250,000; or

 

9.1.10.4.2any landlord under a Real Property Lease, in each case together with a
statement of a Responsible Officer of the relevant Obligor setting out the
details of that breach or default and the action that the Obligors propose to
take or have taken with respect to it;

 



   

 - 61 - 







 

9.1.10.5the institution of, or any material adverse development in, any action,
suit, proceeding, investigation or arbitration before any arbitrator or
Governmental Authority by any Person against any Obligor or any of its Property
claiming in excess of $500,000;

 

9.1.10.6any Material Adverse Change.

 

9.1.11Change in Jurisdiction or Name. Each Obligor will, not less than 30 days
before the change occurs, provide the Lenders with written notice of any change
by any Obligor of its Obligor Location, or of the location of its “registered
office”, “chief place of business”, “principal place of business”, or any change
by any Obligor of its corporate, partnership or trust name, as applicable.

 

9.1.12Environmental Reporting. Each Obligor will promptly, and in any event
within 15 days of each occurrence, notify the Lenders of any civil, criminal or
regulatory proceeding before, or investigation or order of, any Governmental
Authority or other Person requiring any Obligor to comply with or take action
under any Environmental Laws, and of any state of affairs that contravene
Environmental Laws on any Real Property owned or leased by, or relating to any
Business of, any Obligor, and of any Release from any Real Property owned or
leased by any Obligor into the Natural Environment, and any similar
environmental occurrence.

 

9.1.13Environmental Compliance. Each Obligor will:

 

9.1.13.1immediately rectify as and to the extent required by Environmental Laws
any breach or failure of it to comply with any Environmental Laws or any
Material Permits issued under Environmental Laws, or any Release of any
Hazardous Materials from its Property or caused by any Obligor, and will
immediately comply with all applicable orders and Material Permits issued by any
Governmental Authority with respect to the Natural Environment; and

 

9.1.13.2comply with all Environmental Laws.

 

9.1.14Taxes and Priority Claims. Each Obligor will:

 

9.1.14.1in a timely manner and in compliance with Applicable Laws, file all Tax
returns required to be filed by it with applicable Governmental Authorities, on
or before their respective due dates, and withhold, collect and remit all Taxes
that it is required to collect, withhold or remit; and

 

9.1.14.2pay and discharge promptly when due all Taxes and Priority Claims
imposed upon it or upon its Property or any part of it, as well as all claims of
any kind (including claims for labour, materials and supplies) that, if unpaid,
would by law become a Lien, other than a Permitted Lien, upon any of its
Property.

 



   

 - 62 - 



 

9.1.15Books and Records and Inspection. Each Obligor will:

 

9.1.15.1keep proper books of record and account containing full and accurate
entries of all dealings and transactions relating to its Property, Business and
operations in a manner sufficient to enable the preparation of Financial
Statements as required by this Agreement; and

 

9.1.15.2permit representatives designated by the Lenders, upon reasonable prior
notice and during normal business hours, to visit and inspect its Property,
examine and make extracts from its books and records, and discuss its affairs,
finances and condition with its officers and independent accountants.

 

9.1.16Insurance. Each Obligor will:

 

9.1.16.1maintain or cause to be maintained insurance with respect to its
Property, Business and operations against all liabilities, casualties, risks and
contingencies, of the types, including business interruption, “all risks”
property damage, boiler and machinery, third party liability, professional
liability and flood insurance, and in the amounts customary for Persons engaged
in the same or similar businesses and similarly situated, without co-insurance
and in accordance with any requirements of any Governmental Authority
(collectively, the “Insurance”). All policies of Insurance will be in form and
substance acceptable to the Required Lenders, acting reasonably, and will be
underwritten by financially sound and reputable insurance companies that are
acceptable to the Required Lenders;

 

9.1.16.2in the case of any fire, accident or other casualty causing material
damage or loss to any of its Property, or if otherwise required by Applicable
Law, apply all proceeds of Insurance to repairing or replacing the damaged or
destroyed Property, provided that if an Event of Default has occurred and is
continuing or the uninsured or insured loss is greater than $500,000, all
proceeds of that Insurance will only be used as directed by the Required Lenders
in their sole discretion;

 

9.1.16.3maintain Insurance with respect to its Property in an amount no less
than the replacement value of the Property insured, endorsed in favour of the
Lenders as a first loss payee and first mortgagee. The Lenders will be named as
first mortgagee in accordance with the Insurance Bureau of Canada’s standard
mortgage clause (or an alternative form of mortgage clause satisfactory to the
Required Lenders, acting reasonably) with respect to all Real Property owned by
the Obligors, as first loss payee with respect to all other Property of the
Obligors, and as an additional insured with respect to all liability policies
maintained by the Obligors. The Insurance will provide that the insurer make
commercially reasonable efforts to provide at least 30 days’ notice to the
Lenders of any changes to the Insurance and that the Insurance will not be
cancelled or terminated without at least 30 days’ notice being given by the
insurer to the Lenders. Evidence of the giving of that notice will be the
responsibility of the insurer in each case;

 

9.1.16.4as soon as practicable following the happening of any damage or loss to
its Property subject to any Insurance, at its expense, furnish or cause to be
furnished all proof of damage or loss and do all acts required to enable the
Person entitled to receipt of the proceeds of that Insurance under this Section
9.1.16 to obtain payment of those proceeds;

 



   

 - 63 - 



 

9.1.16.5ensure that all policies of Insurance, where applicable, contain a
release of any subrogation rights that its insurers may have against the Lenders
or those for whom it is in law responsible;

 

9.1.16.6deliver in writing to the Lenders, at any time, upon reasonable request
by the Required Lenders, evidence of all Insurance required to be maintained by
the Obligors under this Section 9.1.16 together with a summary of the coverage
provided by that Insurance, and all other information relating to the Insurance
and all monies payable to each Obligor under it. The Lenders will be entitled,
at any time, to inspect and to make copies of any books, papers, documents or
records evidencing or relating to the Insurance; and

 

9.1.16.7immediately provide the Lenders with a certified copy of each policy of
Insurance within 90 days of the Closing Date, together with a certified copy of
each renewal policy of Insurance and of each policy of Insurance issued in
replacement of or in substitution for any policy of Insurance within 30 days of
the renewal, replacement or substitution.

 

9.1.17Silicon Valley Bank. The Obligors shall promptly have Silicon Valley Bank
discharge all of its UCC and PPSA registrations against the Obligors and provide
evidence of same to the Initial Lender.

 

9.1.18Observer Status. The Borrower shall provide notice to the Initial Lender
of all director meetings to be held and shall permit representatives of the
Initial Lender to attend such meetings as a non-participating observer, if the
Initial Lender wishes to do so, subject to such reasonable confidentiality
restrictions as may be requested by the Borrower’s board.

 

9.1.19Further Assurances. At its own expense and promptly at the reasonable
request of the Required Lenders, each Obligor will:

 

9.1.19.1cure or cause to be cured all defects in the content, execution,
delivery, validity or enforceability of any Loan Document to which it is a party
or any other document contemplated by or created under any Loan Document;

 

9.1.19.2execute and deliver or cause to be executed and delivered to the Lender
all other documents, agreements and instruments, and do or cause to be done all
other acts as may be necessary or desirable in the reasonable opinion of the
Lender to better carry out the provisions and purposes of the Loan Documents,
including filing financing statements or other documents and effecting
registrations under any Applicable Law with respect to the Security Interests
created by the Security Documents; and

 

9.1.19.3obtain any consents or acknowledgements reasonably required by the
Required Lenders.

 



   

 - 64 - 



 

9.2Financial Covenants

 

So long as this Agreement is in force, any Outstanding Obligations remain
outstanding or the Lender has any obligations under any Loan Documents, each
Obligor covenants and agrees with the Lender that, unless the Lender otherwise
expressly agrees in writing, it will, and it will cause each other Obligor to,
comply with the financial covenants set out in this Section 9.2.

 

9.2.1Total Leverage Ratio. Beginning with the Fiscal Quarter ending June 30,
2019, the Borrower will not permit the Total Leverage Ratio as of the last day
of the Fiscal Quarter to be greater than the following:

 

Fiscal Quarter ending Total Leverage Ratio 6/30/2019 5.50:1.00 9/30/2019
5.50:1.00 12/31/2019 5.50:1.00 Thereafter 5.50:1.00



 

9.2.2Interest Coverage Ratio. Beginning with the Fiscal Quarter ending June 30,
2019, the Borrower will not permit the Interest Coverage Ratio as of the last
day of the Fiscal Quarter to be less than the following:

 

Fiscal Quarter ending Interest Coverage Ratio 6/30/2019 2.00:1.00 9/30/2019
2.00:1.00 12/31/2019 2.00:1.00 Thereafter 2.00:1.00

 

9.3Negative Covenants

 

So long as this Agreement is in force, any Outstanding Obligations remain
outstanding or the Lenders have any obligations under any Loan Documents, each
Obligor covenants and agrees with the Lenders that, unless the Required Lenders
otherwise expressly agree in writing, it will, and it will cause each other
Obligor to, comply with the negative covenants and agreements set out in this
Section 9.3.

 

9.3.1Nature of Business. No Obligor will enter into any business either directly
or through any Subsidiary except for the business in which it is engaged on the
date of this Agreement, provided that the foregoing will not prohibit an Obligor
from entering or otherwise engaging in any business or activities that relate to
the creation, sale, licensing or other distribution of content, content
management systems, computer programs, mobile and OTT applications, advertising,
advertising sales, data collection, data analysis and any services related to
the foregoing.

 



   

 - 65 - 



 

9.3.2Limitation on Liens. No Obligor will create, incur, assume or allow any
Lien on or relating to all or any part of its Property, whether now owned or
later acquired, except for Permitted Liens.

 

9.3.3Fundamental Changes. No Obligor will enter into any amalgamation, merger or
consolidation with any other Person, liquidate, wind-up or dissolve itself or
any other Obligor, allow the liquidation or dissolution of itself or any other
Obligor, convey, sell, lease, transfer, assign or otherwise dispose of all or
substantially all of its Property or Business, sell, transfer, assign or
otherwise dispose of any Equity Securities in any of its Subsidiaries, permit
the issuance of any Equity Securities in any of its Subsidiaries to any Person,
enter into any partnership with any Person that is not an Obligor, or make any
material change in its present method of conducting business, except for any
Permitted Fundamental Change.

 

9.3.4Restrictions on Dispositions. No Obligor will convey, sell, lease,
transfer, assign or otherwise dispose of all or any part of its Property or
Business, whether now owned or later acquired, or issue or sell any Equity
Securities of any of its Subsidiaries not subject to the Security Interests
created by the Security Documents, except for any Permitted Disposition.

 

9.3.5Debt. No Obligor will create, incur, assume or permit to exist any Debt
other than Permitted Debt.

 

9.3.6Limitation on Optional Payments and Modifications of Debt Instruments. No
Obligor will make any optional payment or prepayment on, or redemption,
defeasance or purchase of, any Debt (other than any Outstanding Obligations), or
amend, or consent to any amendment of, any of the terms relating to the payment
or prepayment of principal, interest or fees relating to, any of that Debt.

 

9.3.7Distributions. No Obligor will declare, pay or make, or agree to pay or
make, any Distributions except for Permitted Distributions.

 

9.3.8Transactions with Related Parties. No Obligor will enter into any
transaction, purchase, sale, lease, or exchange of Property with, or render any
service to, any Related Party, other than in connection with a Permitted
Fundamental Change, a Permitted Investment, a Permitted Acquisition or any
transaction, purchase, sale, lease, exchange or service that is in the ordinary
course of the Obligor’s Business and upon fair and reasonable terms no less
favourable to it than it would apply to a comparable Arm’s Length transaction
with a Person that is not a Related Party.

 

9.3.9Corporate Structure. No Obligor will change, or participate in a change in,
the ownership and organizational structure of the Obligors from that set out in
Schedule 8.1.8, except for a Permitted Fundamental Change.

 

9.3.10Equity Securities. No Obligor will issue any Equity Securities other than
to another Obligor or in connection with such Obligor’s Equity Incentive Plan,
or create any other Subsidiary, unless it has provided not less than 30 days’
prior written notice to the Lenders.

 

9.3.11Business Outside Certain Jurisdictions. No Obligor will have any place of
business or keep or store any tangible personal Property having a value in
excess of $250,000 in the aggregate in, or change its Obligor Location to, any
jurisdiction in which the Lenders do not have a perfected Security Interest,
unless it has:

 



   

 - 66 - 



 

9.3.11.1given 30 days’ prior written notice of the new jurisdiction to the
Lenders; and

 

9.3.11.2done or caused to be done all acts and things and executed and delivered
or caused to be executed and delivered all agreements, deeds, transfers,
assignments and instruments as the Required Lenders may reasonably require for
perfecting, protecting and registering the Security Interests in favour of the
Lenders in the new jurisdiction.

 

9.3.12Acquisitions. No Obligor will make any Acquisition other than a Permitted
Acquisition or a Permitted Investment.

 

9.3.13Limitation on Investments. No Obligor will make or permit to exist any
Investment, except for a Permitted Investment.

 

9.3.14Fiscal Year. No Obligor will permit the Fiscal Year end of any Obligor to
end on any day other than December 31.

 

9.3.15Amendments. No Obligor will allow any amendments to its Constating
Documents that are adverse to the Lenders’ interests or the Security Interests
under the Security Documents, or allow any amendments to, or grant any waivers
relating to, material contracts or any Guarantee or security in respect of them
that could reasonably be expected to be adverse to the Lenders’ interests.

 

9.3.16Limitation on Risk Management Transactions. No Obligor will enter into any
Risk Management Transaction without the prior written consent of the Required
Lenders.

 

9.3.17Limitation on Sale and Leaseback Transactions. No Obligor will enter into
any arrangement, directly or indirectly, with any Person under which it will
sell, assign or otherwise transfer any Property having an aggregate fair market
value in excess of $250,000 in any Fiscal Year of the Borrower, whether now
owned or later acquired, and under which it will, at or after that time, lease
or rent as lessee that Property or any part of it or other Property that it
intends to use for substantially the same purpose as the Property sold, assigned
or otherwise transferred.

 

Article 10
EVENTS OF DEFAULT

 

10.1Events of Default

 

Unless the Required Lenders expressly agree otherwise in writing with the
Obligors, the occurrence of any one or more of the following events or
conditions will be an event of default under this Agreement (“Event of
Default”):

 

10.1.1the Borrower defaults in the due and punctual payment of the principal
amount, or any part of the principal amount, of any Loan under the Loan
Documents when that amount becomes due and payable, whether on the Maturity Date
or otherwise;

 



   

 - 67 - 



 

10.1.2the Borrower defaults in the due and punctual payment of any interest
owing under the Loan Documents as and when they become due and payable and that
default continues for a period of 5 Business Days;

 

10.1.3an Obligor defaults in payment when due of any of the Outstanding
Obligations that require the payment of money by it to the Lenders and such
default continues for a period of 5 Business Days, other than amounts referred
to in Sections 10.1.1 and 10.1.2;

 

10.1.4an Obligor fails to observe or perform any agreement, covenant, condition
or obligation applicable to it under this Agreement or any other Loan Document
(including, for certainty the Software Escrow Agreement and the Three Party
Escrow Agreement), other than an agreement or a covenant, condition or
obligation the breach or default in performance of which is specifically dealt
with elsewhere in this Article 10, and the Obligor fails to remedy that Default
within 30 days from the earlier of the date that:

 

10.1.4.1it becomes aware of the Default; and

 

10.1.4.2the Required Lenders deliver written notice of the Default to that
Obligor, specifying the Default and requiring that it be remedied;

 

10.1.5except as permitted by this Agreement, there is any change in the
ownership of the Equity Securities of an Obligor (excluding the publicly held
shares of Borrower, or an Obligor amalgamates, merges or consolidates with any
other Person, or an Obligor sells or otherwise disposes of all or substantially
all of its assets out of the ordinary course of business;

 

10.1.6any representation or warranty made by an Obligor in any Loan Document, or
in any officer’s certificate or other document delivered to the Lenders under
any Loan Document, or any statement certified in any certificate provided by or
on behalf of an Obligor, is found to be false or incorrect in any way which
makes it materially misleading when made or deemed to have been made;

 

10.1.7an Obligor defaults in the observance or performance of any covenant,
condition or obligation contained in any agreement between the Obligor and any
Person, if that default gives rise to a right to enforce security against the
Obligor;

 

10.1.8an Obligor fails to:

 

10.1.8.1make any payment when it is due and payable to any Person in relation to
any Debt that in the aggregate principal amount then outstanding is in excess of
$250,000; or

 

10.1.8.2observe or perform any other agreement or condition relating to any Debt
that in the aggregate principal amount then outstanding is in excess of
$250,000, or contained in any instrument or agreement evidencing, securing or
relating to that Debt, or any other event occurs or condition exists that causes
or permits the holder of that Debt to cause it to become due before its stated
maturity date;

 



   

 - 68 - 



 

10.1.9an Obligor admits its inability to pay its Debts generally as they become
due or otherwise acknowledges its insolvency;

 

10.1.10an Obligor ceases or threatens to cease to carry on its Business;

 

10.1.11an Obligor institutes any proceeding or takes any action or executes any
agreement to authorize its participation in or the commencement of any
proceeding:

 

10.1.11.1seeking to adjudicate it a bankrupt or insolvent; or

 

10.1.11.2seeking liquidation, dissolution, winding-up, reorganization,
arrangement, protection, relief or composition of it or any of its Property or
Debt or making a proposal for it under any Applicable Law, including any
Insolvency Law, and also including any application for reorganization,
arrangement or compromise of Debt under the laws of its jurisdiction of
incorporation, organization, formation or otherwise;

 

10.1.12any proceeding is commenced against or otherwise affects an Obligor:

 

10.1.12.1seeking to adjudicate it a bankrupt or insolvent;

 

10.1.12.2seeking liquidation, dissolution, winding-up, reorganization,
arrangement, protection, relief or composition of it or any of its Property or
Debt or making a proposal for it under any Applicable Law, including any
Insolvency Law, and also including any application for reorganization,
arrangement or compromise of Debt under the laws of its jurisdiction of
incorporation, organization, formation or otherwise; or

 

10.1.12.3seeking the appointment of a receiver, trustee, agent, custodian or
other similar official for it or for any of its Property;

 

10.1.13any judgment or order for the payment of money in excess of $250,000 is
rendered against an Obligor and either enforcement proceedings have been
commenced by any Person upon that judgment or order, or there is any period
during which a stay of enforcement of that judgment or order, by reason of a
pending appeal or otherwise, will not be in effect;

 

10.1.14any execution, distress or other enforcement process, whether by court
order or otherwise, becomes enforceable against any Property of an Obligor;

 

10.1.15any proceeding is commenced or action is taken with respect to an Obligor
or any part of its Property in any jurisdiction outside Canada that has an
effect equivalent or similar to any of the events or proceedings described in
Sections 10.1.11 to 10.1.14 inclusive;

 

10.1.16any adverse change occurs in the financial condition or prospects of an
Obligor that, in the sole opinion of the Required Lenders, is likely to impair
to a material extent the ability of the Borrower or any other Obligor to pay the
Outstanding Obligations payable by it or, in the sole opinion of the Required
Lenders, is likely to put any of the Security Documents in jeopardy or otherwise
have a Material Adverse Effect;

 

10.1.17after execution and delivery of it, any Loan Document ceases to be in
full force and effect (unless within 5 Business Days of notice of those
circumstances being delivered by the Required Lenders to the relevant Obligor
that Loan Document is again in full force and effect as if it had always had
full force and effect), or any Loan Document is declared by a court or tribunal
of competent jurisdiction to be invalid, or the validity or enforceability of it
is contested by an Obligor, or an Obligor denies in writing that it has any
further liability or obligations under a Loan Document;

 



   

 - 69 - 



 

10.1.18any action, event or situation, other than as set out in Section 10.1.16,
occurs that has a Material Adverse Effect;

 

10.1.19any material Insurance coverage of any Obligor lapses and that coverage
is not reinstated within 48 hours of that lapse;

 

10.1.20the occurrence of any of the following events with respect to a Pension
Plan:

 

10.1.20.1any steps are taken by an Obligor or any Governmental Authority to
terminate a Pension Plan, in whole or in part, if as a result of that
termination an Obligor may be required to make an additional contribution to
that Pension Plan, or to incur an additional liability or obligation to that
Pension Plan, equal to or in excess of $250,000 of the equivalent of that amount
in another currency; or

 

10.1.20.2a contribution failure with respect to a Pension Plan sufficient to
give rise to a Lien under any Applicable Law; or

 

10.1.21change in the ownership of any Obligor (other than the Borrower) or a
change in the ownership of the common shares of the Borrower resulting in any
person or group of persons acting together holding, directly or indirectly,
individually or collectively, a majority of the votes attached to the
outstanding voting shares of the Borrower, except for any circumstance where
such person is a Lender or such person acts in concert with a Lender, and the
Borrower remains a reporting issuer.

 

10.2Acceleration and Remedies

 

10.2.1Upon the occurrence and during the continuance of any Event of Default,
the Required Lenders may do any one or more of the following, all of which are
authorized by each Obligor:

 

10.2.1.1by written notice to the Borrower, declare the Facility to be
terminated, at which time they will terminate immediately and the Lenders will
have no further obligation to make any Loan available to the Borrower under the
Facility;

 

10.2.1.2by written notice to the Borrower, declare all of the Borrower’s
Obligations (whether matured or not matured), to be immediately due and payable
without further demand, presentation, protest or other notice of any kind, all
of which are expressly waived by the Borrower, and the Borrower will immediately
deliver any cash collateral security required by the Required Lenders under this
Agreement;

 

10.2.1.3by written notice to the Guarantors, declare all Guaranteed Obligations
and all costs and expenses of the Lenders under this Agreement for which the
Guarantors are liable, along with any other sums payable by the Guarantors to
the Lenders under the Loan Documents, to be immediately due and payable without
further demand or other notice of any kind, all of which are expressly waived by
the Guarantors, and demand payment of all amounts owing by them under the Loan
Documents to which they are a party;

 



   

 - 70 - 



 

10.2.1.4without notice, set off and consolidate, and apply, any or all deposits
and any other Debt at any time held by or owing to any Obligor by any Lender
against and on account of the Outstanding Obligations, whether or not due and
payable and whether or not any Lender has made demand for them;

 

10.2.1.5as and by way of collateral security, deposit and retain in an account
maintained by any Lender on behalf of all Lenders, bearing such interest as may
be available to such Lender, amounts received by such Lender from any Obligor,
or as proceeds of realization of any Security Documents or Security Interest, to
the extent those amounts may be required to satisfy any Outstanding Obligations;

 

10.2.1.6realize upon the Security Documents and any other security that secures
any Outstanding Obligations; and

 

10.2.1.7exercise any other action, suit, remedy or proceeding authorized or
permitted by the Loan Documents or by Applicable Law, including specifically
performing any covenant or agreement contained in the Loan Documents, enjoining
any violation of any of the terms of the Loan Documents, exercising any power
granted by the Loan Documents or by Applicable Law, or obtaining judgment for
and recovering all amounts due and owing relating to the Outstanding
Obligations.

 

10.3Application of Proceeds of Realization

 

Despite any other provision of this Agreement, the proceeds realized from the
exercise by any Lender of its powers, rights and remedies under the Loan
Documents will be distributed in the following order:

 

10.3.1first, in payment of all costs and expenses, including legal, accounting,
receivers’ and other similar fees and disbursements, incurred by the Lenders in
connection with that realization;

 

10.3.2second, in payment of all Liens or claims ranking in priority to the
Security Interests created by the Security Documents;

 

10.3.3third, against payment of the Outstanding Obligations constituting Senior
Debt;

 

10.3.4fourth, against payment of the Outstanding Obligations constituting
Subordinate Debt; and

 

10.3.5fifth, if all Outstanding Obligations have been paid in full, any surplus
proceeds will be paid in accordance with Applicable Law.

 

10.4Waivers

 

No delay on the part of the Lenders in exercising any power, right or remedy
under any Loan Document will operate as a waiver of that power, right or remedy,
no waiver of any Default or Event of Default will operate as a waiver of that
Default or Event of Default unless made in writing and signed by an authorized
officer or officers of the Required Lenders, and any single or partial exercise
by the Required Lenders of any power, right or remedy for a Default or Event of
Default will not be deemed to be a waiver of or to alter, affect or prejudice
any other power, right or remedy to which the Lenders may be lawfully entitled
relating to that Default or Event of Default. No written waiver will preclude
the exercise by any Lender of any power, right or remedy under any Loan Document
other than relating to the specific action or inaction covered by that waiver
and strictly in accordance with the terms of that waiver, or extend to or apply
to any other Default or Event of Default. The Lenders will not be deemed to have
waived, by reason of making available any Loan under this Agreement, any Default
or Event of Default, including any Default or Event of Default arising from any
representation or warranty made or deemed to have been made in any Loan Document
proving to be false or incorrect.

 

10.5Non-Merger

 

Any judgment obtained, or any action or proceeding taken, by the Lenders under
any Loan Document will not operate as a merger of any Outstanding Obligations of
any Obligor to the Lender, or in any way suspend payment or affect or prejudice
the powers, rights and remedies, legal or equitable, that the Lenders may have
in connection with the Outstanding Obligations. The surrender or cancellation
of, or any other dealings with, any Security Documents will not release or
affect the Outstanding Obligations of the Obligors under any of the Loan
Documents.

 

10.6Lender May Perform Covenants

 

If an Obligor fails to perform any covenant or agreement on its part in this
Agreement, any Lender (with the concurrence of the Required Lenders) may, but is
not required to, on 10 days’ notice to that Obligor, perform that covenant or
agreement if it is capable of being performed by such Lender, and if that
covenant or agreement requires the payment of money, such Lender may, but is not
required to, make that payment with its own funds. All amounts paid by any
Lender under this Section 10.6 will be repaid by the Borrower on demand for
payment, and will bear interest at 12% per annum commencing on the day of
payment of those amounts by such Lender, calculated daily and payable on demand.

 

10.7Grant of Licence

 

To enable the Lenders to exercise their powers, rights and remedies under this
Article 10 when any Lenders or the Required Lenders are entitled to do so, and
for no other purpose, each Obligor grants to the Lenders an irrevocable licence,
exercisable without payment of royalty or other compensation to it, to use,
assign or sublicense any or all of its Intellectual Property Rights, and that
licence will include reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout of them.

 

   

 - 71 - 

 

Article 11

Between the Lenders

 

11.1Decision-Making

 

If and to the extent any Loan or interest therein or other right or entitlement
of the Lenders hereunder is assigned by the Initial Lender or any other Lender
to any Person, and as a result, there are at any time then persisting, more than
one Person which is a Lender, this Article shall govern how such Persons in
their capacity as Lenders, may act with respect to the matters set forth in this
Article.

 

11.2Amendments

 

11.2.1Any amendment to, or waiver of any provision of, or consent to any
departure by any Obligor from any provision of, this Agreement or any other Loan
Document, relating to the following matters shall be effective and binding on
all of the Lenders only if agreed upon by all of the Lenders, acting
unanimously:

 

(i)a change in the principal amount of, or interest payable on, or in the
applicable margins and fees earned in respect of, the Loans, other than an
increase the Maximum Term B Loan Amount approved by the Required Term B Lenders,
so long as such increase is subject by the subordination provisions of Section
4.5;

 

(ii)a change in the maximum amount of the Commitments or of the principal amount
of either the Term A Facility or the Term B Facility, other than an increase in
Maximum Term B Loan Amount approved by the Required Term B Lenders, so long as
such increase is subject by the subordination provisions of Section 4.5;

 

(iii)the release of all or any portion of the Collateral which is subject to the
Security Documents, other than in connection with a Permitted Disposition;

 

(iv)subjecting any Lender to any additional obligation, except where such Lender
has specifically agreed thereto in writing;

 

(v)a change in this Section 11.2; and

 

(vi)a change in the definition of “Required Lenders”, “Required Term A Lenders”
or “Required Term B Lenders” or a change in the number or percentage of Lenders
required for the Lenders, or any of them, to take any action.

 

Any amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

 

11.2.2No amendment to, or waiver of any provision of, or consent to any
departure by any Obligor from the provisions of Section 4.5 (i.e., dealing with
the subordination and postponement of the Term B Facility and the Term B Loans
to the Term A Facility and the Term A Loans) or in any other provisions of this
Agreement or any Loan Document relating to, or which would affect, the priority
of the Term A Loans or the rights granted to holders of Senior Debt under this
Agreement shall be effective without the agreement of the Required Term A
Lenders.

 

11.2.3If either the Term A Lenders or the Term B Lenders, each as a Class, would
be materially and adversely affected by any proposed amendment to, or waiver of
any provision of, or consent to any departure by any Obligor from any provision
of, this Agreement or to any other Loan Document or by any other proposed
action, then in order to be effective, such amendment, waiver, consent to
departure or other proposed action shall also require the agreement of the
Required Term A Lenders (in any case where only the Term A Lenders would be
materially and adversely affected) or of the Required Term B Lenders (in any
case where only the Term B Lenders would be materially and adversely affected),
or both (in any case where the Term A Lenders and Term B Lenders would both be
materially and adversely affected, but in a manner different from one another).

 

   

 - 72 - 

 

11.2.4Subject to compliance by the Term B Lenders with the provisions of Section
4.5, (i) the issuance of written notice to the Borrower of the occurrence of a
Default or breach of any term, covenant or condition contained in any Loan
Document, including the issuance of a Subordinate Default Notice, and (ii) the
issuance of a Demand for payment of the Outstanding Obligations, may be made by
either the Required Term A Lenders or the Required Term B Lenders. Subject to
compliance by the Term B Lenders with the provisions of Section 4.5, the
provision of any waiver in respect of a breach of any covenant or the issuance
of any consent which may be required under any covenant herein shall be
effective if approved by each of the Required Term A Lenders and the Required
Term B Lenders.

 

11.2.5Except for (i) matters which require the unanimous consent of the Lenders
as set out in Section 11.2.1 above, (ii) matters which require the consent of
the Required Term A Lenders under Section 11.2.2 above, (iii) matters which
require the separate Class consent of either the Required Term A Lenders or the
Required Term B Lenders, or both, under Section 11.2.3 above, and (iv) matters
covered by Sections 11.2.4 and 11.3, (x) any amendment to this Agreement or to
any other Loan Document, (y) the appointment of an administrative agent,
collateral agent, and adviser or other Person to represent or advise or
otherwise assist the Lenders, as a group, or (z) any other action in relation to
this Agreement and the other Loan Documents, shall each be effective if agreed
upon by the Required Lenders.

 

11.2.6For greater certainty, any amendment to, or waiver of any provision of, or
consent to any departure by any Obligor from the provisions of any Loan
Documents or other proposed action which is agreed upon by the required
subset(s) or Class(es) of Lenders under and in accordance with this Article 11
shall be final and binding upon all Lenders. Any action to be taken or decision
to be made by the Lenders or any subset(s) or Class(es) thereof pursuant to this
Agreement shall be taken or made at a meeting of the Lenders or subset(s) or
Class(es) thereof called by any holder of at least ten (10%) percent of the
outstanding principal amount (on not less than ten (10) Business Days’ notice to
the holders of debt in such subset(s) or Class(es)) or by a written instrument
executed by all of the Lenders or the required subset(s) or Class(es) thereof
determined under and in accordance with this Article 11.

 

11.3Enforcement

 

11.3.1Any Enforcement Action may be commenced by the Required Term A Lenders, or
subject to compliance by the Term B Lenders with the provisions of Section 4.5,
the Required Term B Lenders. Such authority to commence an Enforcement Action
and/or to otherwise enforce the Lenders’ rights and remedies hereunder and under
the other Loan Documents against the Obligors or any of them shall be vested
exclusively in the Required Term A Lenders and Term B Lenders, as stated
aforesaid and as otherwise provided in this Agreement, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, in accordance with the Loan Documents for the benefit
of all the Lenders; provided that the foregoing shall not prohibit (i) any
Lender from exercising any setoff rights it may have against any Obligor subject
to the application of any proceeds thereof in accordance with the provisions of
this Agreement, or (ii) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of any Proceeding
relative to any Obligor under any Insolvency Law; provided further that any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders. Each Lender,
by accepting the benefits of the Loan Documents, agrees that (i) any action
taken by the Required Lenders, Required Term A Lenders or Required Term B
Lenders, as applicable, in accordance with the provisions of the Loan Documents,
(ii) any action taken by any Person in reliance upon the instructions of
Required Lenders, Required Term A Lenders or Required Term B Lenders, as
applicable, in accordance with the provisions of the Loan Documents, and (iii)
the exercise by such Person or the Required Lenders, Required Term A Lenders or
Required Term B Lenders, as applicable, in accordance with the provisions of the
Loan Documents, of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. The Required Lenders, Required Term A Lenders
or Required Term B Lenders, as applicable, in accordance with the provisions of
the Loan Documents, may, upon any term or condition they may specify, delegate
or exercise any of their rights, powers and remedies under, and delegate or
perform any of its duties or any other action with respect to, any Loan Document
by or through any agent, trustee, employee, attorney-in-fact and any other
Person (including any Lender).

 

   

 - 73 - 

 

11.4Independent Reliance

 

11.4.1Each Lender acknowledges that it shall, independently and without reliance
upon any other Lender conduct its own independent investigation of the financial
condition and affairs of each Obligor and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate.

 

11.5Sharing

 

11.5.1If any Lender obtains any payment of any Outstanding Obligation of any
Obligor (whether voluntary, involuntary or through the exercise of any right of
setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC or PPSA) of Collateral) other than pursuant to an Enforcement
Action conducted in accordance with this Agreement and such payment exceeds the
amount such Lender would have been entitled to receive if all payments had been
made or distributed in accordance with the provisions of the Loan Documents,
then such Lender shall purchase for cash from other Lenders such participations
in the Outstanding Obligations held by them as necessary for such Lender to
share such excess payment with such Lenders to ensure such payment is applied as
though it had been received and applied in accordance with this Agreement;
provided, however, that (i) if such payment is rescinded or otherwise recovered
from such Lender in whole or in part, such purchase shall be rescinded and the
purchase price therefor shall be returned to such Lender without interest and
(ii) such Lender shall, to the fullest extent permitted by Applicable Law, be
able to exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the applicable Obligor in the amount of such participation.

 

   

 - 74 - 

 

Article 12
General

 

12.1Time of Essence

 

Time is of the essence in all respects of this Agreement.

 

12.2Notices

 

Except as otherwise expressly provided for in this Agreement, any Communication
must be in writing and either:

 

12.2.1delivered personally or by courier;

 

12.2.2sent by prepaid registered mail; or

 

12.2.3transmitted by facsimile, e-mail or functionally equivalent electronic
means of transmission, charges (if any) prepaid.

 

Any Communication must be sent to the intended recipient at its address as
follows:

 

to Raycom Media, Inc. at:

 

Pat LaPlatney
President and CEO

201 Monroe Street
20th Floor



Montgomery, AL 36104



(334) 206-1400

 

With a copy to:

 

Legal Department



201 Monroe Street
20th Floor



Montgomery, AL 36104



(334) 206-1400

 

to Frankly Inc., Frankly Co. or Frankly Media LLC at:

 

CEO
27-01 Queens Plaza North, Suite 502
Long Island City, NY 11101

 

or at any other address as any Party may at any time advise the others by
Communication given or made in accordance with this Section 12.2. Any
Communication delivered to the Party to whom it is addressed will be deemed to
have been given or made and received on the day it is delivered at that Party’s
address, provided that if that day is not a Business Day then the Communication
will be deemed to have been given or made and received on the next Business Day.
Any Communication sent by prepaid registered mail will be deemed to have been
given or made and received on the fifth Business Day after which it is mailed.
If a strike or lockout of postal employees is then in effect, or generally known
to be impending, every Communication must be delivered personally or by courier
or transmitted by facsimile, e-mail or functionally equivalent electronic means
of transmission. Any Communication transmitted by facsimile, e-mail or other
functionally equivalent electronic means of transmission will be deemed to have
been given or made and received on the day on which it is transmitted; but if
the Communication is transmitted on a day which is not a Business Day or after
3:00 p.m. (local time of the recipient), the Communication will be deemed to
have been given or made and received on the next Business Day.

 

   

 - 75 - 

 

12.3Severability

 

Each Section of this Agreement is distinct and severable. If any Section of this
Agreement, in whole or in part, is or becomes illegal, invalid, void, voidable
or unenforceable in any jurisdiction by any court of competent jurisdiction, the
illegality, invalidity or unenforceability of that Section, in whole or in part,
will not affect:

 

12.3.1the legality, validity or enforceability of the remaining Sections of this
Agreement, in whole or in part; or

 

12.3.2the legality, validity or enforceability of that Section, in whole or in
part, in any other jurisdiction.

 

12.4Submission to Jurisdiction

 

Each of the Parties irrevocably and unconditionally submits and attorns to the
non-exclusive jurisdiction of the courts sitting in Toronto, Ontario to
determine all issues, whether at law or in equity, arising from this Agreement.
To the extent permitted by Applicable Law, each of the Parties:

 

12.4.1irrevocably waives any objection, including any claim of inconvenient
forum, that it may now or in the future have to the venue of any legal
proceeding arising out of or relating to this Agreement in the courts sitting in
Toronto, Ontario, or that the subject matter of this Agreement may not be
enforced in those courts;

 

12.4.2irrevocably agrees not to seek, and waives any right to, judicial review
by any court which may be called upon to enforce the judgment of the courts
referred to in this Section 12.4, of the substantive merits of any suit, action
or proceeding; and

 

12.4.3to the extent a Party has or may acquire any immunity from the
jurisdiction of any court or from any legal process, whether through service or
notice, attachment before judgment, attachment in aid of execution, execution or
otherwise, with respect to itself or its Property, that Party irrevocably waives
that immunity in respect of its obligations under this Agreement.

 

12.5Amendment and Waiver

 

Except as otherwise provided in this Agreement, no amendment, discharge,
modification, restatement, supplement, termination or waiver of this Agreement
or any Section of this Agreement is binding unless it is in writing and executed
by the Party to be bound. No waiver of, failure to exercise, or delay in
exercising, any Section of this Agreement constitutes a waiver of any other
Section, whether or not similar, nor does any waiver constitute a continuing
waiver unless otherwise expressly provided.

 

   

 - 76 - 

 

12.6Further Assurances

 

Except as otherwise provided in any Loan Document, each Obligor will, upon
request of the Required Lenders and at the Obligor’s own cost and expense,
execute and deliver any further agreements and documents and provide any further
assurances, undertakings and information as may be reasonably required by the
Required Lenders to give effect to the Loan Documents, and without limiting the
generality of this Section 12.6 will do or cause to be done all acts and things,
execute and deliver or cause to be executed and delivered all agreements and
documents and provide any assurances, undertakings and information as may be
required at any time by all Governmental Authorities having jurisdiction over
the affairs of an Obligor or as may be required at any time under Applicable
Law.

 

12.7Assignment

 

12.7.1Any Lender may, without notice to or consent of the Obligors, at any time
assign, transfer, syndicate, grant a participation interest in, or grant a
Security Interest in, all or any part of its rights, remedies and obligations
under this Agreement, the other Loan Documents and the Security Interests
created by the Security Documents. Each assignment shall be made substantially
in the form of the Assignment and Assumption Agreement. Each Obligor expressly
agrees that the assignee, transferee, syndicated or participating lender or
secured party, as the case may be, will have all of the assigning Lender’s
rights, remedies and obligations under this Agreement and the other Loan
Documents, and the Obligors will not assert any defence, cross-claim,
counterclaim, right of set off or any other claim that any Obligor now has or in
the future acquires against the assigning Lender in any action commenced by any
assignee, transferee, syndicated or participating lender or secured party, as
applicable, and will pay the Outstanding Obligations payable by it to the
assignee, transferee, syndicated or participating lender or secured party, as
the case may be, as they become due.

 

12.7.2None of this Agreement, the other Loan Documents or any rights, remedies
or obligations under them may be assigned by any Obligor without the prior
written consent of the Required Lenders.

 

12.8Enurement

 

This Agreement enures to the benefit of and is binding upon the Parties and
their respective successors and permitted assigns.

 

12.9Counterparts and Electronic Delivery

 

This Agreement may be executed and delivered by the Parties in one or more
counterparts, each of which will be an original, and each of which may be
delivered by facsimile, e-mail or other functionally equivalent electronic means
of transmission, and those counterparts will together constitute one and the
same instrument.

 

12.10Conduct of Parties

 

Whenever a Section of this Agreement or a Schedule or an Exhibit requires a
consent or approval by a Party and notification of the consent or approval is
not delivered within the applicable time limit, then, unless otherwise
specified, the Party whose consent or approval is required will be conclusively
deemed to have withheld its consent or approval.

 

   

 - 77 - 

 

12.11Remedies Cumulative

 

The rights, powers and remedies under the Loan Documents are cumulative and are
in addition to and not in substitution for any other rights, powers and remedies
available at law or in equity or otherwise. No single or partial exercise by a
Party of any right, power or remedy precludes or otherwise affects the exercise
of any other right, power or remedy to which that Party may be entitled.

 

12.12Survival

 

All indemnities set out in this Agreement will survive the repayment of all
Loans and other Outstanding Obligations and the termination of this Agreement.

 

12.13Telephone Instructions

 

Any telephone instructions given by the Borrower in relation to this Agreement
will be at the risk of the Borrower, and no Lender will be liable for any errors
or omissions in those telephone instructions or the interpretation or execution
of them by it, provided that the Lender acted without gross negligence in the
circumstances. The Lenders will notify the Borrower of any conflict or
inconsistency between any telephone instructions and any written confirmation of
them received from the Borrower as soon as practicable after the conflict or
inconsistency becomes apparent to the Lenders.

 

12.14Judgment Currency

 

12.14.1If, for the purpose of obtaining or enforcing judgment against a Party in
any court in any jurisdiction, it becomes necessary to convert into any other
currency (the other currency is referred to as the “Judgment Currency”) an
amount due under this Agreement in any currency other than the Judgment Currency
(the “Obligation Currency”), the conversion will be made at the exchange rate
prevailing on the Business Day immediately preceding:

 

12.14.1.1the date of actual payment of the amount due, in the case of any
proceeding in the courts of any jurisdiction that will give effect to the
conversion being made on that date; or

 

12.14.1.2the date on which the judgment is given, in the case of any proceeding
in the courts of any other jurisdiction,

 

(the applicable date on which the conversion is made is referred to as the
“Judgment Conversion Date”).

 

12.14.2If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 12.14.1, there is a change in the exchange rate
prevailing between the Judgment Conversion Date and the date of actual receipt
of the amount due in immediately available funds, the applicable Party will pay
the additional or lesser amounts as may be necessary to ensure that the amount
actually received in the Judgment Currency, when converted at the Exchange Rate
prevailing on the date of payment, produces the amount of the Obligation
Currency which could have been purchased with the amount of the Judgment
Currency stipulated in the judgment or judicial order at the Exchange Rate
prevailing on the Judgment Conversion Date.

 

12.14.3Any amount due from the applicable Party under this Section 12.14 is to
be due as a separate Debt, independent of its obligations under this Agreement,
and will not be affected by judgment being obtained for any other amounts due
under or relating to this Agreement.

 

12.15No Contra Proferentem

 

This Agreement has been reviewed by each Party’s professional advisors and has
been revised during the course of negotiations between the Parties. Each Party
acknowledges that this Agreement is the product of their joint efforts, that it
expresses their agreement and, that if there is any ambiguity in any of its
provisions, that provision should not be interpreted in favour of either one of
them.

 

12.16Consent to Disclosure of Information

 

Each Obligor consents to the Lenders obtaining from any credit bureau, credit
reporting agency, creditor of the Obligor or other Person any information,
including personal information, relating directly or indirectly to its credit,
finances or Business that may be required by the Lenders at any time for the
purposes of this Agreement or any other Loan Documents, including to establish,
maintain and manage the relationship of each Obligor with the Lenders, and
authorizes and directs any credit bureau, credit reporting agency, creditor or
other Person to provide that information to the Lenders.

 

- Remainder of page intentionally left blank -

 

   

 - 78 - 

 

Each of the Parties has executed and delivered this Agreement, as of the date
noted at the beginning of the Agreement.

 

  RAYCOM MEDIA, INC.         Per: /s/ Joe Fiveash   Name: Joe Fiveash   Title:
EVP Digital + Strategy         FRANKLY INC.         Per: /s/ Lou Schwartz  
Name: Lou Schwartz   Title: CEO         FRANKLY CO.         Per: /s/ Lou
Schwartz   Name: Lou Schwartz   Title: CEO         FRANKLY MEDIA LLC, by its
sole member,         Frankly Inc.         Per: /s/ Lou Schwartz   Name: Lou
Schwartz   Title CEO

 

   

 - 79 - 

 

Schedule 1.1.108.2
Permitted Debt

 

1.1.35.1

 

N/A



 

1.1.35.2

 

N/A

 

1.1.35.3

 

N/A

 

1.1.35.4

 

N/A

 

1.1.35.5

 

N/A

 

1.1.35.6

 

N/A

 

1.1.35.7

 

N/A

 

1.1.35.8

 

N/A

 

1.1.35.9

 

N/A

 

1.1.35.10

 

N/A

 

   

 - 80 - 

 

Schedule 1.1.112.4
Investments on Closing Date

 

1.Frankly Inc. – Sole member of Frankly Media LLC. See below for capitalization
table of Frankly Media LLC as of the Closing Date.

 

Member Name  Common   Preferred   Preferred   Percentage  and Address  Units  
Class A Units   Class B Units   Units                    Frankly Inc. 
 99,352,941    11,188,316    12,984,743    100% c/o Frankly Media LLC           
         27-01 Queens Plaza North, Suite 502                     Long Island
City, NY 11101                    

 

2.Frankly Inc. – 100% shareholder of Frankly Co. See below for capitalization
table of Frankly Co. as of the Closing Date.

 

Name of  
Shaeholder   Cert. #   Date Issued   Shares  
Issued    Shares
 Cancelled    Shares
 Outstanding    Percentage
of Common Owned    Amount Paid for
or Value of
Shares   Notes                                       Frankly Inc.    C-1   
24/12/2014   100    0    100    100.00%   0.01   Original Issuance

 

   

 - 81 - 

 

Schedule 1.1.113.15
CURRENT LIENS

 

Note: This listing does not include registrations made in favour of Silicon
Valley Bank which are to be discharged and does not include registrations made
in favour of the Initial Lender against any Obligor (all of which have been
assigned by the Initial Lender to The Teachers’ Retirement System of Alabama, as
Agent).

 

DEBTOR

 

UCC-11



(THROUGH)

 

FILING



JURIS’N

 

FILING NO.

AND DATE

 



SECURED PARTY

 



COLLATERAL

 

COMMENTS/



ACTION

GANNAWAY WEB HOLDINGS, LLC

 

 

  03/04/2018   Delaware Secretary of State   20074076724 filed 10/26/07  

Dell Financial Services, LP

12234 N. IH-35 Bldg B

Austin, TX 78753

 

Added 1/11/13:

Dell Financial Services, LLC

Mail Stop-PS2DF-23 One Dell Way

Round Rock, TX 78682

 

 

 

All computer equipment and peripherals (collectively “Equipment”) wherever
located, financed under and described in the Master Lease Agreement (“MLA”)
entered into between Lessee and Lessor and all o Lessee’s rights, title and
interest in and to use any software and services (collectively “Software”)
financed under and described in the MLA, along with any modifications or
supplements to the MLA which are incorporated or evidenced in writing and all
substitutions, additions, assessions and replacements to the Equipment or
Software now or hereafter installed in, affixed to, or used in conjunction with
the Equipment or Software and the proceeds thereof together with all payments,
insurance proceeds, credits or refunds obtained by Lessee from a manufacturer,
licensor or service provider, or other proceeds and payments due and to become
due and arising from or relating to such Equipment, Software or the MLA.

 



 

Continuation filed 9/14/12

 

Dell Financial Services, LP removed and Dell Financial Services L.L.C. added
1/11/13

 

Continuation filed 9/26/17

 

 

GANNAWAY WEB HOLDINGS, LLC & WORLDNOW   03/04/2018   Delaware Secretary of State
 

20144763884

Filed on 11/25/14

 

Bank of the West

475 Sansome Street

19th Floor

San Francisco, CA 94111

 

Isilon

3 X200-SATA-S23

6 851-0154

8 800-0012

3 851-0099

2 851-0167

1 201-0300

1 PS-BAS-IBMSP

1 PS-BAS-INIS2U

1 CE-VPISILONAM

1 M-PREHWI-001

1 M-PRESWI-001

3 611-0005

3 612-0019

5 800-0012

3 613-0002

3 800-0012

1 TRK-ENTERP DESC

3 201-0300

1 PS-BAS-MIBISI

 

XtremIO

1 X02-D25-800F

2 X02-UPS-220FP

 

1 CE-SUBCUS01

1 PS-BAS-XTINBS

1 PS-BAS-XTIMBS

1 PREHWX-001

Including but not limited to all replacements, parts, repairs and attachments
incorporated therein or affixed thereto, now owned or hereafter acquired and all
proceeds thereof.



 

Amended to add Collateral

 

Expires on 11/25/2019

 



   

 - 82 - 

 

SCHEDULE 8.1.6
LITIGATION

 

On March 15, 2018, Gannaway Entertainment, Inc. (“GEI”), Albert C. Gannaway III,
and Samantha Gannaway commenced an action in California Superior Court, San
Francisco County, against Frankly Inc. Steve Chung, SKP America, LLC and Lou
Schwartz alleging fraud and breach of fiduciary duties, arising out of Frankly’s
acquisition of Gannaway Web Holdings, LLC (“Worldnow”) from GEI and other
parties in 2015.

 

   

 - 83 - 

 

SCHEDULE 8.1.8
ORGANIZATIONAL STRUCTURE

 

8.1.8.1

 

[ex10-8_002.jpg]

 

8.1.8.2 – Frankly Inc.

 

(i)           Legal Name: Frankly Inc.

 

(ii)Form of Legal Entity: British Columbia corporation since July 2016 (prior to
July 2016, Frankly Inc. was an Ontario corporation)

 

(iii)        Equity Securities: Refer to capitalization table as of the Closing
Date below.

 [ex10-8_003.jpg]

 

(iv)Equity Securities owned by it: Owns 100% of Frankly Media LLC and Frankly
Co. outstanding securities. See information below for capitalization tables of
both Frankly Media LLC and Frankly Co.

 

(v)Jurisdictions of its organization: British Columbia corporation since July
2016 (prior to July 2016, Frankly Inc. was an Ontario corporation)

 

Head office: 27-01 Queens Plaza North, Suite 502, Long Island City, NY 11101

 

Location of its corporate records or minute books and of its share or unit
registers:

 

27-01 Queens Plaza North, Suite 502 Long Island City, NY

 

2900 - 550 Burrard Street, Vancouver BC V6C 0A3

 

(vi)           Obligor Location: 27-01 Queens Plaza North, Suite 502, Long
Island City, NY 11101

 

(vii)Jurisdictions in which it carries on business or has assets (including
receivables) having an aggregate value in excess of $250,000:

 

27-01 Queens Plaza North, Suite 502, Long Island City, NY 11101

 

2900 - 550 Burrard Street, Vancouver BC V6C 0A3

 

   

 - 84 - 

 

8.1.8.2 – Frankly Media LLC

 

(i)             Legal Name: Frankly Media LLC

 

(ii)           Form of Legal Entity: Delaware limited liability company

 

(iii)Equity Securities: Refer to capitalization table as of the Closing Date
below. All securities are 100% owned by Frankly Inc.

 

   Common   Preferred   Preferred   Percentage  Member Name and Address  Units  
Class A Units   Class B Units   Units                    Frankly Inc. 
 99,352,941    11,188,316    12,984,743    100% c/o Frankly Media LLC           
         27-01 Queens Plaza North, Suite 502                     Long Island
City, NY 11101                    

 

   

 - 85 - 

 

(iv)       Equity Securities owned by it: N/A

 

(v)       Jurisdictions of its organization: Delaware limited liability company

 

Head office: 27-01 Queens Plaza North, Suite 502, Long Island City, NY 11101

 

Location of its corporate records or minute books and of its share or unit
registers:

 

27-01 Queens Plaza North, Suite 502, Long Island City, NY 11101

 

(vi)       Obligor Location: 27-01 Queens Plaza North, Suite 502, Long Island
City, NY 11101

 

(vii)Jurisdictions in which it carries on business or has assets (including
receivables) having an aggregate value in excess of $250,000:

 

27-01 Queens Plaza North, Suite 502, Long Island City, NY 11101 (main office)

 

CenturyLink (Savvis) - 300 Boulevard East, Weehawken, NJ 07086 (server farm)

 

   

 - 86 - 

 

8.1.8.2 – Frankly Co.

 

(i)       Legal Name: Frankly Co.

 

(ii)       Form of Legal Entity: Delaware corporation

 

(iii)Equity Securities: Refer to capitalization table as of the Closing Date
below. All securities are 100% owned by Frankly Inc.

 

[ex10-8_004.jpg]

 

(iv)       Equity Securities owned by it: N/A

 

(v)       Jurisdictions of its organization: Delaware corporation

 

Head office: 27-01 Queens Plaza North, Suite 502, Long Island City, NY 11101

 

Location of its corporate records or minute books and of its share or unit
registers:

 

27-01 Queens Plaza North, Suite 502, Long Island City, NY 11101

 

(vi)       Obligor Location: 27-01 Queens Plaza North, Suite 502, Long Island
City, NY 11101

 

(vii)Jurisdictions in which it carries on business or has assets (including
receivables) having an aggregate value in excess of $250,000:

 

27-01 Queens Plaza North, Suite 502, Long Island City, NY 11101

 

 

   

 - 87 - 

 

SCHEDULE 8.1.9
Equity Securities

 

8.1.9.1

 

Frankly Inc. – Sole member of Frankly Media LLC. See below for capitalization
table of Frankly Media LLC as of the Closing Date.

 

  Common   Preferred   Preferred   Percentage  Member Name and Address  Units  
Class A Units   Class B Units   Units                    Frankly Inc. 
 99,352,941    11,188,316    12,984,743    100% c/o Frankly Media LLC           
         27-01 Queens Plaza North, Suite 502                     Long Island
City, NY 11101                    

 

Frankly Inc. – 100% shareholder of Frankly Co. See below for capitalization
table of Frankly Co. as of the Closing Date.

 

8.1.9.2

 

N/A

 

8.1.9.3

 

N/A

  

   

 - 88 - 

 

SCHEDULE 8.1.10.2
TAXES

 

N/A

 

   

 - 89 - 

 

SCHEDULE 8.1.11.1
OWNED AND LEASED REAL PROPERTY

 

Leased Property:

 

Frankly Co.

 

1.       333 Bryant Street, Suite 240, San Francisco, CA 94107

 

2.       333 Bryant Street, Suite 310, San Francisco, CA 94107

 

Frankly Media LLC

 

1.27-01 Queens Plaza North, Suite 502, Long Island City, NY 11101

 

2.2110 Powers Ferry Road, Suite 470, Atlanta, GA 30339

 

   

 - 90 - 

 

Schedule 8.1.11.2
Operating Leases and Capital Leases

 

Frankly Media LLC

 

1.Frankly Media LLC – Capital lease agreement between Frankly Media LLC (Lessee)
and Dell Financial Services LLC (Lessor). As of the Closing Date, $23,464.52 is
due under this lease agreement.

 

Location of personal property under lease agreement – 27-01 Queens Plaza North,
Suite 502, Long Island City, NY 11101.

 

2.Frankly Media LLC – Capital lease agreement between Frankly Media LLC (Lessee)
and EMC Corporation (Lessor). As of the Closing Date, $248,920.80 is due under
this lease agreement.

 

Location of personal property under lease agreement – CenturyLink (Savvis) - 300
Boulevard East, Weehawken, NJ 07086 (server farm).

 

   

 - 91 - 

 

SCHEDULE 8.1.15
ENVIRONMENTAL DISCLOSURE

 

N/A

 

   

 - 92 - 

 

SCHEDULE 8.1.17
INTELLECTUAL PROPERTY RIGHTS

 

Frankly Media LLC

 

Patents:

 

REAL-TIME VIDEO EDITING – U.S. Patent Reg. No. 8,515,241 B2, issued October 20,
2013

 

Copyrights:

 

Producer 4.5, U.S. Copyright Reg. No. TX0005914743

 

 

   

 - 93 - 

 

Schedule 8.1.18
Software

 

Software used by Frankly for which Frankly does not possess the object code and
user manuals or source code and all documentation required for effective use of
such software

 

●Pursuant to licenses with MPEG LA, LLC dated May 31, 2011, the Company has
licensed MPEG-LA’s AVC Patent Portfolio, MPEG-2 Patent Portfolio and MPEG-4
Visual Patent Portfolio.

 

Technology Services Agreements

 

●Akamai

●Atlassian

●Amazon Web Services

●Amazon Web Services Elemental

●Backupify

●Basecamp

●Bitly

●Blue Channel Digital

●BrowserStack

●CenturyLink

 

●Cxytera

●Citrix

●Desk

●Docker

●Dropbox

 

●Fastly

●Five9

●GitHub

 

●GoDaddy

●Google Analytics

●Google DFP

●Heroku

●Hockey App

●iFramely

●Internap

●Iron Mountain

●IronIO

●Loggly

 

Mandrill

 

●Meldium

●Microsoft

●MongoDB

●MPEGLA

●Nablet

●Newrelic

●Nunit

●Office 365

●OnePassword

●Openvpn

●OpsGenie

●Optimizely

●PagerDuty

●PLI PractiTest

●Redgate

●Roadmunk

●Sailthru

●Salesforce

●Segment

●Sketch

●Slack Technologies

●Statuscast

●Symantec

●TeamViewer

●Travis-CI.com

●Trello

●Urban Airship

●WSI

●Zeplin

●Zoom

 

   

 - 94 - 

 

Software Development Tools

 

Name:   Version: Android Studio     Adobe Creative cloud   v 2015   ASP.net    
ASP.net MVC     Auto Mapper   3.3.1   Appium     Apple Developer Program    
Apple Xcode     Bower     Castle Windsor   3.3.3   Charles     Confluence  
1.3.2   D3JS     Executable-hooks   1.3.2   Fiddler     Fluent Asssertions   v
3.0   GIT along with Bitbucket as the repository   Latest version   GITHub   v
2.2   Gradle         Latest version       0.7.0   HTPfox     i18n   0.7.0  
io-console   0.4.3   JIRA   Latest version   Jmeter     Json   1.8.1  
Kubernetes     Log4net     Microsoft Visio   2007   .NET Framework   4.5.2
mini_portile   0.6.2   minitest   5.6.0   Mock     Module Loader     MongoDB    
Navicat Premium     NewtonSoft     NodeJS   1.6.0   NUGET   0.6.3   Nunit  
10.4.2   OpenRasta     Parallels     PhantomJS   4.2.0   PSExec   1.4.4   psych
  2.0.8   React     Revolution     Selenium   v 2.0   Sitescope     Snagit    
Solarwinds Orion     SolrNet     StructureMap     TFS (Microsoft Team Foundation
Server)     tzinfo   1.2.2   UXpin     VAST validator/inspector     VirtualBox  
  Visual Studio     Websockets     XAMPP     Xcode     XML Spy    

 

   

 - 95 - 

 

Third Party Software Incorporated Into Company Products

 

Name:   Version: Akamai AMP Player   2.34 Akamai Netstorage Software   V3
Automattic Calypso   0.17.0 CKEditor   4.5.5 Google Ads SDK   Latest versions
Google Analytics SDK   Latest versions Google IDFA SDK   Latest versions
Memcached   1.4.4 MainConcept   10.3 Microsoft SQL 2008 R2   2008 R2 Standard
Microsoft SQL 2012 R2   2012 R2 Enterprise Microsoft Windows Server 2003 R2  
2003 R2 Enterprise and Standard Microsoft Windows Server 2008 R2   2008 R2
Enterprise and Standard Apache Solr   5.2.1 Apache Tomcat   7.0 OpenRasta   2.0
Optimizely SDK   Latest versions RabbitMQ   3.5.3 Redis   Latest version Telerik
  Latest version Linux   Debian8.1 Datadog   3.0 Parse   2.2.15 Nfluentspell  
1.3.1 NHunspell   Latest version Urban Airship SDK   Latest versions Verve Ads
SDK   Latest versions WSI Max Mobile SDK   Latest versions

 

   

 - 96 - 

 

Additional Third Party Software Incorporated into Company Products:

 

Video Media Vision Appliance   AJA Capture Source filter   GDCL Mux   Graphedit
  Lame Encoder   Mainconcept AAC Encoder/decoder   Mainconcept Frame Rate
Converter   Mainconcept H264 encoder/decoder   Mainconcept Imagescaler  
Mainconcept MP4 mux/demux   Mainconcept MPEG-2 encoder   Mainconcept MPEG-2 Mux
  Microsoft Silverlight   Microsoft WMV9 splitter/mux (plus codecs)   MP4Box
(part of GPAC)   Nablet Transcoder   Open JPG   Open PNG   PSCP   SeaMax SDK  
SQLLite   TinyXML   Zlib  

 

   

 - 97 - 

 

Native Mobile and OTT Apps   Android Architecture Components  
DZNWebViewController   ExoPlayer (port for Amazon devices)   Glide  
JASidePanels   Krux SDK   NSAttributedString-DDHTML   Mobdub  
OneSignal-Android-SDK   OneSignal-iOS-SDK   Outbrain SDK   Picasso library  
PINRemoteImage+PINCache   RaptureXML   Reachability   Retrofit   Reveal SDK  
Texture (AsyncDisplayKit)   WDT SDK   WSI SDK       Web JavaScript Libraries  
Akamai Adaptive Media Player   alt ^0.18   alt-devtools   babeljs ^6.8  
connect-alt   iso ^5.0.0   isomorphic-flux-boilerplate   koa ^2.0.0-alpha.3  
postcss ^0.9   precss   purifyCSS   react ^15   react-intl ^2.1.2   react-router
^2.0.0   Redux   VideoJS   webpack   webpack-dev-middleware  
webpack-hot-middleware  

 

   

 - 98 - 

 

[ex10-8_005.jpg] 

   

 - 99 - 

 

[ex10-8_006.jpg] 



   

 - 100 - 

 

[ex10-8_007.jpg] 

 



   

 - 101 - 

 

[ex10-8_008.jpg] 



   

 - 102 - 

 

[ex10-8_009.jpg]

 



   

 - 103 - 

 

[ex10-8_010.jpg] 



   

 - 104 - 

 

[ex10-8_011.jpg] 



   

 - 105 - 

 

[ex10-8_012.jpg]

 



   

 - 106 - 

 

[ex10-8_013.jpg] 

   

 - 107 - 



 

[ex10-8_014.jpg]

 



   

 - 108 - 

 

[ex10-8_015.jpg]

 



   

 - 109 - 

 

[ex10-8_016.jpg] 

 

   

 - 110 - 



 

Exhibit 7.1.1.5
THREE-PARTY ESCROW SERVICE AGREEMENT

 

[ex10-8_017.jpg]

 

   

 - 111 - 

 

[ex10-8_018.jpg] 



   

 - 112 - 

 

[ex10-8_019.jpg]

 



   

 - 113 - 

 

[ex10-8_020.jpg] 

   

 - 114 - 

 

[ex10-8_021.jpg] 



   

 - 115 - 

 

[ex10-8_022.jpg] 



   

 - 116 - 

 

[ex10-8_023.jpg] 



   

 - 117 - 

 

[ex10-8_024.jpg] 



   

 - 118 - 

 

[ex10-8_025.jpg] 



   

 - 119 - 

 

[ex10-8_026.jpg] 



   

 - 120 - 

 

[ex10-8_027.jpg] 



   

 - 121 - 

 

Exhibit 9.1.1.4
COMPLIANCE CERTIFICATE

 

TO:                 Raycom Media Inc., as Lender

 

FROM:           Frankly Inc.

 

RE:Amended and Restated Credit Agreement dated as of May 7, 2018 between Raycom
Media Inc., as Lender, Frankly Inc., as Borrower, and Frankly Co and Frankly
Media LLC, as Guarantors (as confirmed, amended, supplemented or restated at any
time, the “Credit Agreement”)

 

Capitalized terms not otherwise defined in this Compliance Certificate have the
meanings given to them in the Credit Agreement.

 

I, ___________________, the _____________________ of the Borrower, certify on
behalf of the Borrower and without personal liability as follows:

 

1.This Compliance Certificate is furnished under Section 9.1.1.4 of the Credit
Agreement.

 

2.I have read and I am familiar with the Credit Agreement, including, in
particular, the definitions of various terms used in the Credit Agreement. A
review of the Financial Statements accompanying this Compliance Certificate and
the activities of the Obligors during the period covered by this Compliance
Certificate has been made under my supervision to determine whether the Obligors
have fulfilled all of their obligations under the Credit Agreement and the other
Loan Documents.

 

3.All of the representations and warranties of the Obligors in Article 8 of the
Credit Agreement, as of the date of this Compliance Certificate and except as
expressed as of a specified date, are true and correct in all material respects,
except _____________________________.

 

4.As of the date of this Compliance Certificate, no Default or Event of Default
has occurred or is continuing, except ____________________________.

 

5.Attached hereto is a schedule that sets forth computations in reasonable
detail demonstrating compliance with the financial covenants set forth in
Section 9.2 on and as of the date of this Compliance Certificate.

 

DATED __________________, 20____.

 

  FRANKLY INC.         Per:             Name:     Title:  

 

   

 - 122 - 

 

EXHIBIT A

 

Form of Assignment and Assumption Agreement

 

This ASSIGNMENT AND ASSUMPTION (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”), Frankly Inc., as Borrower, Frankly Co. and Frankly Media LLC, as
Guarantors, Raycom Media Inc., as Initial Lender, and the other Persons party to
the below-mentioned Credit Agreement, as Lenders from time to time. Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.

 

The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption Agreement as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Assignor as contemplated below: (i) all of the Assignor’s rights and obligations
in its capacity as a Lender under the Credit Agreement, the other Loan Documents
and any other documents or instruments delivered pursuant thereto, but only to
the extent related to the amount and percentage interest and the Facility
identified below, and (ii) to the extent permitted to be assigned under
Applicable Law and only to the extent related to the amount and percentage
interest and the Facility identified below, all claims, suits, causes of action
and any other right of the Assignor (in its capacity as a Lender) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, the other Loan Documents and any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor: _________________________________________________________

 

2. Assignee: _________________________________________________________

 

3. Assignee Address for purposes under Section 12.2 (Notices) of the Credit
Agreement: _______________________________________________

 

_______________________________________________

 

_______________________________________________

 

4. Borrower(s): FRANKLY INC.

 

5. Administrative Agent: None appointed under the Credit Agreement

 



   

 - 123 - 



 

6. Credit Agreement: Amended and Restated Credit Agreement dated as of as of May
7, 2018 between Raycom Media Inc., as Lender, Frankly Inc., as Borrower, and
Frankly Co and Frankly Media LLC, as Guarantors (as confirmed, amended,
supplemented or restated at any time, the “Credit Agreement”)

 

7. Assigned Interest:

 

Describe the Facility Assigned (Term A Facility or Term B Facility):
_________________________________________________________________________

 

Describe the Aggregate Amount of Commitment/Loans for all Lenders under Subject
Facility:
_______________________________________________________________________

 

Describe the Amount of Commitment/Loans Assigned:
_______________________________________________________________________

 

Describe the Percentage Assigned of Commitment/Loans:
_______________________________________________________________________

 

8. Trade Date:

 

The Assignee acknowledges and confirms that it has acquired and has agreed to
assume all the obligations relating to the Assigned Interest as set out in the
Credit Agreement, according to the Facility and amount and percentage interest
thereof acquired, including, without limitation, all the rights and obligations
of the Assignor in respect thereof, to the extent of the Facility and amount and
percentage interest thereof acquired (collectively, the “Assigned Commitment”),
effective as of the Effective Date.

 

The Assignee hereby undertakes and agrees to and with the Borrower, the
Guarantors, and each of the Lenders party to the Credit Agreement from time to
time, as of the Effective Date, to be bound by the terms and conditions of the
Credit Agreement in the place and stead of the Assignor to the extent of the
rights and obligations of the Assignor assumed by the Assignee in respect of the
Assigned Commitment.

 

The obligations of the Assignee under this Assignment and Assumption Agreement
shall enure to the benefit of the Lenders and the other Parties to the Credit
Agreement and their respective successors and assigns to whom any of their
rights and obligations under or in respect of the Credit Agreement are
transferred, assigned, or otherwise conveyed in accordance with the provisions
of the Credit Agreement.

 

The Assignor, in respect of the Assigned Interest and the Assigned Commitment,
hereby confirms the amounts and other matters referred to in this Assignment and
Assumption Agreement.

 

This Assignment and Assumption Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when

 

taken together shall constitute a single agreement. Delivery of an executed
counterpart of a signature page of this Assignment and Assumption Agreement by
facsimile or electronic transmission (including a PDF copy by email) shall be
effective as delivery of a manually executed counterpart

 

of this Assignment and Assumption Agreement.

 

[Remainder of page left intentionally blank]

 



   

 - 124 - 

 

Effective Date: _________________________, 20____.

 

The terms set forth in this Assignment and Assumption Agreement are hereby
agreed to:

 





[NAME OF ASSIGNOR], as Assignor         Per:                   Name:     Title:
          [NAME OF ASSIGNEE], as Assignee         Per:     Name:     Title:    
      Acknowledged:         FRANKLY INC.         Per:     Name:     Title:      
    FRANKLY CO.         Per:     Name:     Title:           FRANKLY MEDIA LLC,
by its sole member,   Frankly Inc.         Per:     Name:   Title:    



 

   

 - 125 - 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of

 

the Assigned Interest, (ii) the Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Assignee under the Credit Agreement (subject to receipt of
such consents as may be required under the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on any other Person or Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Assignor
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Borrower shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignee whether such amounts have
accrued prior to, on or after the Effective Date. The Assignor and the Assignee
shall make all appropriate adjustments in payments for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or by sending a scanned copy by electronic mail shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law governing the Credit Agreement.

 

   

 - 126 - 





 

